


Exhibit 10.14

 

AGREEMENT AND PLAN OF MERGER

 

dated as of May 8, 2006

 

among

 

CELLU PARENT CORPORATION,

 

CELLU ACQUISITION CORPORATION,

 

 

and

 

CELLU PAPER HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

ARTICLE II THE MERGER

12

 

 

 

Section 2.1.

Effective Time of the Merger

12

Section 2.2.

Closing

12

Section 2.3.

Effects of the Merger

12

Section 2.4.

Directors and Officers

13

 

 

 

ARTICLE III CONVERSION OF SECURITIES

13

 

 

 

Section 3.1.

Merger Consideration

13

Section 3.2.

Escrow Amount

13

Section 3.3.

Conversion of Capital Stock

14

Section 3.4.

Appraisal Rights

25

Section 3.5.

Payment of Merger Consideration; Exchange of Certificates

26

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

28

 

 

 

Section 4.1.

Organization of Company

28

Section 4.2.

Capitalization; Subsidiaries

29

Section 4.3.

Authority; No Conflict; Required Filings and Consents

31

Section 4.4.

Financial Statements; Absence of Undisclosed Liabilities: Sarbanes-Oxley

32

Section 4.5.

Tax Matters

33

Section 4.6.

Absence of Certain Changes or Events

36

Section 4.7.

Property

38

Section 4.8.

Intellectual Property

39

Section 4.9.

Employee Benefit Plans

40

Section 4.10.

Contracts

42

Section 4.11.

Compliance With Law

44

Section 4.12.

Labor Matters

44

Section 4.13.

Insurance

44

Section 4.14.

Litigation

44

Section 4.15.

Governmental Authorizations and Regulations

45

Section 4.16.

Compliance with Environmental Requirements

45

Section 4.17.

No Brokers

45

Section 4.18.

Inventories

46

Section 4.19.

Related Party Transactions

46

Section 4.20.

Customers and Vendors

46

Section 4.21.

Company SEC Documents

46

Section 4.22.

Information Supplied to the Company’s Stockholders

47

Section 4.23.

Indebtedness

47

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT

47

 

 

 

Section 5.1.

Organization of Parent

47

Section 5.2.

Authority; No Conflict; Required Filings and Consents

47

 

i

--------------------------------------------------------------------------------


 

Section 5.3.

Capital Resources

48

Section 5.4.

Litigation

48

Section 5.5.

No Brokers

49

 

 

 

ARTICLE VI PRE-CLOSING COVENANTS OF THE COMPANY

49

 

 

 

Section 6.1.

Approval of Company Stockholders

49

Section 6.2.

Conduct of Business Prior to the Effective Time

49

Section 6.3.

Access to Information

51

Section 6.4.

Satisfaction of Conditions Precedent

51

Section 6.5.

No Solicitation

52

Section 6.6.

Cooperation

53

Section 6.7.

Information

54

Section 6.8.

Tax Sharing

54

 

 

 

ARTICLE VII PRE-CLOSING AND OTHER COVENANTS OF PARENT

55

 

 

 

Section 7.1.

Satisfaction of Conditions Precedent

55

Section 7.2.

Certain Employee Benefit Matters

55

 

 

 

ARTICLE VIII OTHER AGREEMENTS

55

 

 

 

Section 8.1.

Confidentiality

55

Section 8.2.

No Public Announcement

55

Section 8.3.

Regulatory Filings; Consents; Reasonable Efforts

56

Section 8.4.

Further Assurances

57

Section 8.5.

Director and Officer Liability

57

Section 8.6.

East Hartford Facility

57

Section 8.7.

Cooperation on Tax Matters

57

 

 

 

ARTICLE IX CONDITIONS TO MERGER

58

 

 

 

Section 9.1.

Conditions to Each Party’s Obligation to Effect the Merger

58

Section 9.2.

Additional Conditions to Obligations of Parent

58

Section 9.3.

Additional Conditions to Obligations of the Company

61

 

 

 

ARTICLE X TERMINATION AND AMENDMENT

62

 

 

 

Section 10.1.

Termination

62

Section 10.2.

Effect of Termination

62

Section 10.3.

Fees and Expenses

63

 

 

 

ARTICLE XI INDEMNIFICATION

63

 

 

 

Section 11.1.

Indemnification of the Surviving Corporation

63

Section 11.2.

Indemnification of Former Company Stockholders

64

Section 11.3.

Exclusive Remedies

65

Section 11.4.

Deductible and Cap

65

Section 11.5.

Survival of Indemnification Obligations

66

Section 11.6.

Terms and Conditions of Indemnification; Resolution of Conflicts

66

Section 11.7.

Former Company Stockholders’ Agent

68

 

 

 

ARTICLE XII MISCELLANEOUS

69

 

 

 

Section 12.1.

Survival of Representations and Covenants

69

 

ii

--------------------------------------------------------------------------------


 

Section 12.2.

Notices

70

Section 12.3.

Interpretation

71

Section 12.4.

Counterparts

71

Section 12.5.

Entire Agreement; No Third-Party Beneficiaries

71

Section 12.6.

Governing Law

72

Section 12.7.

Assignment

72

Section 12.8.

Amendment

72

Section 12.9.

Extension; Waiver

72

Section 12.10.

Severability

73

Section 12.11.

Jurisdiction; Venue; Service of Process

73

Section 12.12.

Waiver of Jury Trial

74

 

EXHIBIT INDEX

 

 

 

 

 

Exhibit A

 

-

 

Company Disclosure Schedules

Exhibit B

 

-

 

Former Company Stockholders

Exhibit 2.3(a)(2)

 

-

 

Form of Charter

Exhibit 2.3(a)(3)

 

-

 

Form of Bylaws

Exhibit 3.2(a)

 

-

 

Form of Escrow Agreement

Exhibit 3.2(b)

 

-

 

Form of Working Capital Escrow Agreement

Exhibit 3.3(f)

 

-

 

Calculation of Working Capital

Exhibit 3.3(i)

 

-

 

Numerical Example of Certain Earn-Out Calculations for Illustrative Purposes

Exhibit 9.2(c)

 

-

 

Form of Opinion of Proskauer Rose LLP

Exhibit 9.2(l)

 

-

 

Form of Former Company Stockholders Indemnification Agreement

Exhibit 9.2(o)

 

-

 

Form of Confidentiality and Non-Solicit Agreement

Exhibit 9.3(d)

 

-

 

Form of Opinion of Ropes & Gray LLP

Exhibit 9.3(g)

 

-

 

Form of Limited Guaranty

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 6.1

 

-

 

List of Consenting Stockholders

Schedule 6.2

 

-

 

Exception to Pre-Closing Operating Covenants

Schedule 9.2(g)

 

-

 

List of Agreements to be Terminated

Schedule 9.2(h)

 

-

 

Pre-Closing Indebtedness

Schedule 9.2(n)

 

-

 

Rollover Shareholders

Schedule 9.2(p)

 

-

 

List of Certain Ancillary Agreements

Schedule 9.2(r)

 

-

 

Required Third Party Consents

Schedule 11.1

 

-

 

List of Certain Matters Excluded from the Indemnity

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of May 8, 2006 (this “Agreement”),
is entered into by and among Cellu Parent Corporation, a Delaware corporation
(“Parent”), Cellu Acquisition Corporation, a Delaware corporation (“Merger
Sub”), and Cellu Paper Holdings, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company deem it advisable and in the best interests of each corporation and
their respective stockholders that Parent acquire the Company on the terms and
conditions set forth in this Agreement;

 

WHEREAS, the acquisition of the Company shall be effected by the terms of this
Agreement through a transaction in which Merger Sub will merge (the “Merger”)
with and into the Company, with the Company being the surviving corporation; the
Company will become a wholly owned subsidiary of Parent; and each issued and
outstanding share of capital stock of the Company not owned by Parent, Merger
Sub or the Company, other than the Dissenting Shares (as hereinafter defined),
shall be converted into the right to receive the Per Share Merger Consideration
(as hereinafter defined);

 

WHEREAS, immediately prior to the Merger, pursuant to a Rollover Agreement (as
defined herein), the Rollover Shareholders shall contribute the Rollover Shares
(as defined herein) to Parent in exchange for Series A convertible preferred
stock, par value $0.001 per share, of Parent (the “Series A Preferred Stock”) in
a transaction pursuant to Section 351 of the Code;

 

WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements pursuant to this
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

The terms defined in this Article I, whenever used herein (including, without
limitation, the Exhibits and Schedules hereto), shall have the following
meanings for all purposes of this Agreement:

 

“Accountants” has the meaning set forth in Section 3.3(i)(B)(iii).

 

“Acquisition Proposal” has the meaning set forth in Section 6.5(c).

 

“Action of Divesture” has the meaning set forth in Section 8.3(b).

 

1

--------------------------------------------------------------------------------


 

“Actual Net Cash” has the meaning set forth in Section 3.3(g)(iv).

 

“Actual Net Working Capital” has the meaning set forth in Section 3.3(f)(iv).

 

“Affiliate” of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person.

 

“Aggregate Earned Amount” shall mean the Proportionate Share of the Maximum
Earn-Out Payment; provided, however, that if a Change in Control occurs and the
WP Exit Consideration exceeds the WP Minimum Return Threshold, then the
Aggregate Earned Amount shall equal the maximum earn-out payment payable to the
Former Company Stockholders that would result in the WP Exit Consideration
equaling the applicable WP Minimum Return Threshold; provided further, however,
that such maximum earn-out payment, together with any prior Earn-Out payments to
the Former Company Stockholders’ Agent for distribution to the Former Company
Stockholders shall not in any event exceed the Maximum Earn-Out Payment.

 

“Agreement” has the meaning set forth in the caption.

 

“Annual Cap” means $15 million.

 

“Annual EBITDA” means the EBITDA of the Parent and its Subsidiaries taken as a
whole in the fiscal year for which the calculation is done, measured on each
Measurement Date.

 

“Annual Payment Earned” means an amount, not less than zero, equal to the
Aggregate Earned Amount less all amounts previously paid to the Former Company
Stockholders pursuant to Section 3.3(i).

 

“Antitrust Laws” has the meaning set forth in Section 8.3(b).

 

“Assumed Indebtedness” shall mean the $162,000,000 aggregate principal amount of
the Bonds.

 

“Bonds” shall mean the $162,000,000 in aggregate principal amount of 9 ¾% senior
secured notes due 2010 of Cellu Tissue Holdings, Inc.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to be
closed.

 

“Cap” has the meaning set forth in Section 11.4.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Cash Shortfall” has the meaning set forth in Section 3.3(g)(iii).

 

“Certificate of Merger” has the meaning set forth in Section 2.1(a).

 

“Certificates” has the meaning set forth in Section 3.5(b).

 

2

--------------------------------------------------------------------------------


 

“Change in Control” means (i) any transaction or series of related transactions
in which any Person who is not an Affiliate of the Parent, or any two or more
such Persons acting as a group, and all Affiliates of such Person or Persons,
who prior to such time neither owned nor controlled (directly or indirectly) any
shares of the voting securities of the Parent or shares of the voting securities
of the Parent representing less than fifty percent (50%) of the voting power at
elections for the Board of Directors of the Parent, shall (A) either directly or
indirectly acquire, whether by purchase, exchange, tender offer, merger,
consolidation, recapitalization or otherwise, or (B) otherwise be the direct or
indirect owner of (as a result of a redemption of shares of the Parent’s voting
securities or otherwise), shares of the Parent’s voting securities (or shares in
a successor corporation by merger, consolidation or otherwise) such that
following such transaction or transactions, such Person or group and their
respective Affiliates directly or indirectly beneficially own or control fifty
percent (50%) or more of the voting power at elections for the board of
directors of the Parent or any successor corporation, or (ii) the sale or
transfer of all or a majority of the Parent’s assets (including without
limitation the stock or assets of its direct or indirect operating subsidiaries)
and following such sale or transfer, there is a distribution of proceeds of such
transaction to the Parent’s shareholders.

 

“Charterhouse Management Agreement” means the Financial Advisory and Management
Services Agreement, dated as of September 30, 2002, between Cellu Tissue
Holdings, Inc. and Charterhouse Group International Inc.

 

“Charter Non-Solicit” has the meaning set forth in Section 9.2(o).

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the caption.

 

“Company Audited Financials” has the meaning set forth in Section 4.4(a).

 

“Company Cash” means, as of immediately prior to the Effective Time, all of the
Company’s and its Subsidiaries’ cash and cash equivalents and all checks and
funds received by the Company or its Subsidiaries or their banks (e.g., checks
deposited or funds paid to lock-box accounts), excluding (to the extent included
in the calculation of the Per Share Merger Consideration pursuant to Section
3.3(c)) the aggregate amount of the exercise prices payable in respect of all
in-the-money Company Options (including any unvested portion of such Company
Options), in-the-money Company Warrants and the amount of any checks written by
the Company or its Subsidiaries but not yet cleared.

 

“Company Common Stock” has the meaning set forth in Section 3.3.

 

“Company Disclosure Schedules” means the disclosure schedules attached hereto as
Exhibit A.

 

“Company Employee Plans” has the meaning set forth in Section 4.9(a).

 

3

--------------------------------------------------------------------------------


 

“Company Financial Statements” has the meaning set forth in Section 4.4(a).

 

“Company Indemnitees” has the meaning set forth in Section 8.5.

 

“Company Material Adverse Effect” has the meaning set forth in Section 4.1.

 

“Company Options” has the meaning set forth in Section 3.3(d).

 

“Company SEC Documents” means any and all annual reports on Form 10-K, quarterly
reports on Form 10-Q, current reports on Form 8-K, and other reports,
statements, schedules and registration statements of the Company and its
Subsidiaries filed or required to be filed with the Securities and Exchange
Commission since September 3, 2004, together with the Registration Statement
filed on Form S-4 on September 3, 2004 by Cellu Tissue Holdings, Inc. (including
all information contained in such filings and all filings incorporated by
reference therein).

 

“Company Securities” has the meaning set forth in Section 4.2(a).

 

“Company Stockholder Approval” has the meaning set forth in Section 4.3(a).

 

“Company Transaction Expenses” means all fees and expenses incurred by the
Company, its Subsidiaries or any Former Company Stockholder in connection with
this Agreement and the transactions contemplated hereby; provided, however,
that, for the avoidance of doubt, Company Transaction Expenses shall not
include: (a) fifty percent (50%) of any filing fees payable under the HSR Act
(it being understood and agreed that the other fifty percent (50%) of any filing
fees payable under the HSR Act shall be considered a Company Transaction
Expense); (b) 50% of all excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, transfer and similar Taxes, levies,
charges and fees incurred in connection with the transactions contemplated
hereby; (c) any fees and expenses to the extent payable by Parent pursuant to
the terms of the Expense Letter; or (d) expenses related to insurance coverage
for the obligations pursuant to Section 8.5.

 

“Company Unaudited Financials” has the meaning set forth in Section 4.4(a).

 

“Company Warrants” has the meaning set forth in Section 3.3(e).

 

“Compensation Deductions” has the meaning set forth in Section 3.3(h)(i).

 

“Confidentiality Agreement” has the meaning set forth in Section 8.1.

 

“Consent Materials” has the meaning set forth in Section 6.1.

 

“Consenting Stockholders” has the meaning set forth in Section 6.1.

 

“Constituent Corporations” has the meaning set forth in Section 2.3(a).

 

“Damages” has the meaning set forth in Section 11.1.

 

“Deductible” has the meaning set forth in Section 11.4.

 

4

--------------------------------------------------------------------------------


 

“DGCL” has the meaning set forth in Section 2.1(a).

 

“Dissenting Shares” has the meaning set forth in Section 3.4(a).

 

“Earn-Out Disagreement Notice” has the meaning set forth in Section
3.3(i)(B)(ii).

 

“Earn-Out Financial Statements” has the meaning set forth in Section
3.3(i)(B)(i).

 

“Earn-Out Payment Date” for any year during the Earn-Out Period shall mean a
date within six months after the end of the prior fiscal year or, in the event
of a Change in Control with respect to which any of the thresholds in clauses
(i) or (ii) of the definition of Aggregate Earned Amount have been met or
exceeded, a date that is no later than five (5) Business Days after the date of
consummation of such Change in Control.

 

“Earn-Out Period” shall mean the period beginning on the first day of the fiscal
year ending February 2007 and ending on the last day of the fiscal year ending
February 2010; provided, that if there is a Change in Control, the Earn-Out
Period shall expire.

 

“Earn-Out Statement” has the meaning set forth in Section 3.3(i)(B)(i).

 

“EBITDA” means the net income of the Parent and its Subsidiaries taken on a
consolidated basis plus interest expense, taxes, depreciation expense and
amortization expense and calculated based on the following principles:

 


(A)           EBITDA SHALL EXCLUDE (I) ONE-TIME COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY
RE-STRUCTURING COSTS, TRANSACTION COSTS, SEVERANCE COSTS, OR OTHER ONE-TIME
CARVE-OUT COSTS AND INCLUDING THE AMOUNT OF THE STAY BONUSES (TO THE EXTENT NOT
FORFEITED) AND (II) EXTRAORDINARY ITEMS;


 


(B)           TO THE EXTENT EBITDA HAS BEEN REDUCED THEREBY, EBITDA SHALL
EXCLUDE (I) ANY MANAGEMENT, TRANSACTION OR OTHER FEES CHARGED BY THE WP ENTITIES
OR OTHER EQUITY INVESTORS (EXCLUDING PRESENT OR FORMER EMPLOYEES OR INDIVIDUAL
CONSULTANTS), (II) ANY MANAGEMENT OR SIMILAR FEES CHARGED BY THE FORMER COMPANY
SHAREHOLDERS AND THEIR AFFILIATES PURSUANT TO THE CHARTERHOUSE MANAGEMENT
AGREEMENT, OR (III) ANY NON-CASH COMPENSATION CHARGES RELATED TO EQUITY
COMPENSATION (INCLUDING STOCK OPTIONS AND RESTRICTED STOCK);


 


(C)           INCOME OR EXPENSE ATTRIBUTABLE TO THE OPERATION OF ANY OTHER
RELATED BUSINESS ENTERPRISE ACQUIRED BY THE PARENT OR ITS SUBSIDIARIES
SUBSEQUENT TO THE CLOSING SHALL BE INCLUDED IN THE COMPUTATION OF EBITDA; AND


 


(D)           ANY ONE-TIME GAIN OR LOSS FROM ANY SALE, EXCHANGE OR OTHER
DISPOSITION OF ASSETS (AS WELL AS THE RELATED TRANSACTION EXPENSES), OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, SHALL BE
EXCLUDED FROM THE COMPUTATION OF EBITDA;

 

5

--------------------------------------------------------------------------------


 

provided, however, that if, during the Earn-Out Period, the Parent or any of its
Subsidiaries sells, leases, transfers or otherwise disposes of assets to any
unrelated third party, other than inventory in the ordinary course of business,
a fixed amount of EBITDA generated from such assets shall be added through the
Earn-Out Period.

 

“Effective Time” has the meaning set forth in Section 2.1(b).

 

“Environmental Laws” means all applicable federal, Canadian, state, provincial
or local statutes, laws, regulations, judgments and orders relating to
protection of human health or safety or the environment, including laws and
regulations relating to Releases or threatened Releases of Hazardous Substances,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances.

 

“ERISA” has the meaning set forth in Section 4.9(a).

 

“ERISA Affiliate” has the meaning set forth in Section 4.9(a).

 

“Escrow Agent” has the meaning set forth in Section 3.2(a).

 

“Escrow Agreement” has the meaning set forth in Section 3.2(a).

 

“Escrow Amount” has the meaning set forth in Section 3.2(a).

 

“Estimated Net Cash” has the meaning set forth in Section 3.3(g)(i).

 

“Estimated Net Working Capital” has the meaning set forth in Section 3.3(f)(i).

 

“Expense Letter” has the meaning set forth in Section 6.6.

 

“Extraordinary Items” means extraordinary items defined in accordance with GAAP;
for the avoidance of doubt, an item shall only be considered an Extraordinary
Item if such item is both unusual and infrequent in nature, determined in
accordance with GAAP.

 

“Fair Market Value” means, with respect to any non-cash consideration, the fair
market value thereof as determined by the WP Entities acting in good faith,
provided, that the Former Company Stockholders’ Agent may object to such
valuation by the WP Entities by giving written notice of such objection to the
WP Entities setting forth the valuation which the Former Company Stockholders’
Agent proposes. If the WP Entities and such the Former Company Stockholders’
Agent do not reach agreement within 30 days after the receipt of such notice,
the WP Entities and the Former Company Stockholders’ Agent will each choose a
third party appraiser, and these two appraisers will jointly choose a third
appraiser (each of which shall be an investment banking institution of national
reputation or an appraisal or valuation firm of national standing). Thereafter,
all three appraisers will independently determine the fair market value for the
consideration. Of these valuations, the one that differs most from the other two
will be discarded and the remaining two will be averaged, which such average
will be binding upon the WP Entities, the Former Company Stockholders’ Agent and
the Former Company Stockholders. The fees and expenses of all three appraisers
shall be born by the party whose initial proposed valuation differs most from
such average.

 

6

--------------------------------------------------------------------------------


 

“Foreign Employee Plan” has the meaning set forth in Section 4.9(e).

 

“Former Company Stockholders” means the holders of shares of Company Common
Stock immediately prior to the Effective Time (including the Rollover
Shareholders), all holders of restricted stock which vest as of the Effective
Time and all Optionholders and Warrantholders set forth on Exhibit B hereto (as
such Exhibit shall be updated immediately prior to the Effective Time).

 

“Former Company Stockholders’ Agent” has the meaning set forth in Section
11.7(a).

 

“Former Company Stockholders Indemnification Agreement” has the meaning set
forth in Section 9.2(l).

 

“GAAP” means generally accepted accounting principles in effect in the United
States, applied on a consistent basis.

 

“Governmental Entity” has the meaning set forth in Section 4.3(c).

 

“Guarantee” shall mean (i) any guarantee of the payment or performance of, or
any contingent obligation in respect of, any indebtedness or other obligation of
any other Person, (ii) any other arrangement whereby credit is extended to one
obligor on the basis of any promise or undertaking of another Person (A) to pay
the indebtedness of such obligor, (B) to purchase any obligation owed by such
obligor, (C) to purchase or lease assets (other than inventory in the ordinary
course of business consistent with past practices) under circumstances that
would enable such obligor to discharge one or more of its obligations, or (D) to
maintain the capital, working capital, solvency or general financial condition
of such obligor, and (iii) any liability as a general partner of a partnership
or as a venturer in a joint venture in respect of indebtedness or other
obligations of such partnership or joint venture.

 

“Hazardous Substances” means any petroleum or fraction thereof, chemicals,
materials or substances which are now or ever have been defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants”, or other words of similar import, under any
Environmental Law.

 

“Highest Annual EBITDA” means the highest Annual EBITDA during the Earn-Out
Period.

 

“HSR Act” has the meaning set forth in Section 4.3(c).

 

“Indebtedness” means all of the Company’s and its Subsidiaries’ obligations
(including all obligations in respect of principal, accrued interest, penalties,
fees and premiums) (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures or similar instruments, (iii) under Capital Leases, (iv) for the
deferred purchase price of property, goods or services heretofore actually
received by the Company or its Subsidiaries (excluding operating leases, accrued
expenses, accounts payable and Company Transaction Expenses); (v) any
disbursements made pursuant to letters of credit and bankers’ acceptances to the
beneficiaries thereof and not included

 

7

--------------------------------------------------------------------------------


 

in clause (i) above, (vi) for actual obligations relating to interest rate
protection and interest rate swap agreements, (vii) in the nature of Guarantees
of the obligations described in clauses (i) through (vi) above of any other
Person; provided, however, that, any amounts paid or payable to holders of
outstanding Bonds in connection with the Consent Solicitation shall not
constitute Indebtedness if and to the extent such amounts constitute an expense
payable by Parent pursuant to the terms of the Expense Letter or constitute
Company Transaction Expenses.

 

“Indemnification Matters Letter” has the meaning set forth in Section 11.1.

 

“Indenture” means the Indenture dated as of March 12, 2004, among Cellu Tissue
Holdings, Inc., the subsidiary guarantors party thereto and The Bank of New
York, as Trustee, with respect to the 9 ¼% Senior Secured Notes due 2010, as
amended.

 

“Independent Auditor” has the meaning set forth in Section 3.3(f)(iv).

 

“Intellectual Property” means all proprietary rights of every kind and nature,
including: (i) all trade and product names, foreign letters patent, patents,
patent applications, unpatented proprietary developmental records, trademarks,
service marks, trade dress, logos and copyrights, together with all
translations, adaptations, derivations, and combinations thereof and all
goodwill associated therewith; (ii) trade secrets, know-how and other
proprietary or confidential information; (iii) computer software and other
intangible property and rights (other than off-the-shelf computer software
licensed under a “shrink wrap” or similar license); and (iv) all registrations
and applications for any of the items described in (i) through (iii).

 

“IRR” has the meaning set forth in Section 3.3(i)(B)(iii)(c).

 

“Leases” has the meaning set forth in Section 4.7(b).

 

“Leased Premises” has the meaning set forth in Section 4.7(b).

 

“Liens” has the meaning set forth in Section 4.7(f).

 

“Material Contracts” has the meaning set forth in Section 4.10(a).

 

“Maximum Earn-Out Payment” means $35 million, without interest thereon.

 

“Measurement Date” shall mean last day of the fiscal year in each of the fiscal
years ending February 2007, 2008, 2009 and 2010; provided, that there shall be
no Measurement Date after a Change in Control.

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Consideration” has the meaning set forth in Section 3.1.

 

“Merger Sub” has the meaning set forth in the caption.

 

“Most Recent Balance Sheet” has the meaning set forth in Section 4.4(a).

 

8

--------------------------------------------------------------------------------


 

“Net Cash” means the Company Cash immediately prior to the Effective Time less
Indebtedness (excluding the Assumed Indebtedness), immediately prior to the
Effective Time with such result increased, without duplicating any cash amount,
to the extent required by Section 6.6(a) and Section 6.6(c).

 

“Net Working Capital” means, as of immediately prior to the Effective Time, the
current assets of the Company and its Subsidiaries as of such time less the
current liabilities of the Company and its Subsidiaries as of such time, in each
case determined in accordance with the basis of presentation and accounting
principles identified on, and subject to certain limitations set forth in,
Exhibit 3.3(f) attached hereto.

 

“1933 Act” has the meaning set forth in Section 4.2(b).

 

“1934 Act” has the meaning set forth in Section 4.21.

 

“Option Consideration” has the meaning set forth in Section 3.3(d).

 

“Optionholders” means the Persons who hold Company Options, such Persons are
listed in the second column of Exhibit B hereto, (as such Exhibit shall be
updated immediately prior to the Effective Time).

 

“Order” has the meaning set forth in Section 8.3(b).

 

“Owned Premises” has the meaning set forth in Section 4.7(a).

 

“Parent” has the meaning set forth in the caption.

 

“Parent Indemnified Parties” has the meaning set forth in Section 11.1.

 

“Parent Material Adverse Effect” has the meaning set forth in Section 5.1.

 

“Paying Agent” has the meaning set forth in Section 3.5(a).

 

“Permit” has the meaning set forth in Section 4.15.

 

“Per Share Merger Consideration” has the meaning set forth in Section 3.3(c).

 

“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Entity or
quasi-governmental body or regulatory authority.

 

“Pre-Closing Period” has the meaning set forth in Section 6.5.

 

“Property” (or “Properties” when the context requires) means any Real Property
and any personal or mixed property, whether tangible or intangible.

 

“Proportionate Share” means: (a)  if the Highest Annual EBITDA on any of the
Measurement Dates is less than or equal to $40 million, then the Proportionate
Share is 0%; (b) if the Highest Annual EBITDA is greater than or equal to $50
million, then the Proportionate share

 

9

--------------------------------------------------------------------------------


 

is 100%; and (c) if Highest Annual EBITDA is greater than $40 million and less
than $50 million then the Proportionate Share is (I) the difference between the
Highest Annual EBITDA and $40 million divided by (II) $10 million.

 

“Real Property” means any real property presently or formerly owned, used,
leased, occupied, managed or operated by the Company or its Subsidiaries, as the
case may be.

 

“Related Party” has the meaning set forth in Section 4.10(a)(xiii).

 

“Release” means any release, spill, emission, emptying, leaking, injection,
deposit, disposal, discharge, dispersal, leaching, pumping, pouring, or
migration into the atmosphere, soil, surface water, groundwater or property.

 

“Returns” has the meaning set forth in Section 4.5(a)(ii).

 

“Rollover Agreement” means, in the case of each Rollover Shareholder, a Rollover
Agreement, dated the same date as this Agreement, among Parent and such Rollover
Shareholder, in the form reasonable acceptable to Parent.

 

“Rollover Shareholders” shall have the meaning set forth in Section 9.2(n).

 

“Rollover Shares” shall mean those shares, if any, of Company Common Stock owned
by the Rollover Shareholders immediately prior to the Effective Time which are
exchanged immediately prior to the Effective Time for shares in Parent (or an
Affiliate of Parent) pursuant to the terms and conditions of one or more
Rollover Agreements between one or more of the Rollover Shareholders, on the one
hand, and Parent (or an Affiliate of Parent), on the other hand.

 

“Sarbanes-Oxley Act” has the meaning set forth in Section 4.4(e).

 

“SEC” has the meaning set forth in Section 4.4(b).

 

“Shortfall” has the meaning set forth in Section 3.3(f)(iii).

 

“Stay Bonuses” means the bonuses paid to (i) Russell Taylor, pursuant to a
letter agreement by and between Mr. Taylor and Cellu Tissue Holdings, Inc.
(“CTH”), dated March 27, 2006, (ii) Steven Ziessler, pursuant to a letter
agreement by and between Mr. Ziessler and CTH, dated March 27, 2006, and (iii)
Dianne Scheu, pursuant to a letter agreement by and between Ms. Scheu and CTH,
dated March 27, 2006, in the aggregate amount of $905,000

 

“Stockholder Approval” has the meaning set forth in Section 6.1.

 

“Stockholders Indemnified Parties” has the meaning set forth in Section 11.2.

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company or other entity in which such Person, (a) directly or indirectly, owns
or controls fifty percent (50%) or more of the voting stock or other ownership
interests, or (b) is a general partner or participant in a joint venture without
limited liability.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary Securities” has the meaning set forth in Section 4.2(d).

 

“Surviving Corporation” has the meaning set forth in Section 2.3(a).

 

“Tax” or “Taxes” has the meaning set forth in Section 4.5(a)(i).

 

“Tax Benefit” has the meaning set forth in Section 3.3(h)(i).

 

“Transaction Documents” has the meaning set forth in Section 4.3(a).

 

“2005 Audited Financials” has the meaning set forth in Section 4.4(a).

 

“2006 Audited Financials” has the meaning set forth in Section 4.4(a).

 

“Warrant Consideration” has the meaning set forth in Section 3.3(e)

 

“Warrantholders” means the Persons who own Company Warrants, such Persons are
listed in the third column of Exhibit B hereto (as such Exhibit shall be updated
immediately prior to the Effective Time).

 

“Working Capital Escrow Agreement” has the meaning set forth in Section 3.2(b).

 

“Working Capital Escrow Amount” has the meaning set forth in Section 3.2(b).

 

“WP Entities” has the meaning set forth in Section 3.3(i)(B)(iii)(a).

 

“WP Exit Consideration” shall mean the cumulative aggregate fair market value of
the consideration actually received by the WP Entities (either at the time of
receipt or at any time prior thereto) for their WP Investment. For purposes of
the foregoing, the consideration actually received by the WP Entities shall be
deemed to include:

 

(x)            the aggregate amount of all cash dividends, other distributions
or management, transaction or other fees with respect to the WP Investment
received by the WP Entities at the time of such Change in Control transaction or
at any time prior thereto;

 

(y)           the Fair Market Value of any promissory notes or other debt
instruments, equity securities or other securities convertible into or
exchangeable for such notes, debt instruments or equity securities received by
the WP Entities in connection with the Change in Control transaction
(collectively, “Contingent Securities”), determined as of the date of the
receipt of such Contingent Securities;

 

(z)            cash received by the WP Entities after the Change of Control in
respect of any contingent consideration (other than in respect of any Contingent
Securities), but only if and when such cash has been actually received by the WP
Entities; and

 

(zz)          the Fair Market Value of any Contingent Securities received by the
WP Entities after the Change of Control in respect of any contingent
consideration (without duplication of any amounts referred to in clauses (y)
above), determined as of the date of the receipt of such

 

11

--------------------------------------------------------------------------------


 

Contingent Securities but only if and when such Contingent Securities have been
actually received by the WP Entities.

 

“WP Investment” has the meaning set forth in Section 3.3(i)(B)(iii)(b).

 

“WP Minimum Return Threshold” shall have the meaning set forth in Schedule
3.3(i) hereto.

 


ARTICLE II


 


THE MERGER


 


SECTION 2.1.            EFFECTIVE TIME OF THE MERGER.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, A CERTIFICATE OF MERGER (THE “CERTIFICATE OF MERGER”) MEETING THE
REQUIREMENTS OF SECTION 251 OF THE DELAWARE GENERAL CORPORATION LAW (THE “DGCL”)
SHALL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND MERGER SUB AND
THEREAFTER DELIVERED TO THE SECRETARY OF STATE OF THE STATE OF DELAWARE FOR
FILING ON THE CLOSING DATE.


 


(B)           THE MERGER SHALL BECOME EFFECTIVE AT THE TIME OF THE FILING OF THE
CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE OR AT
SUCH TIME THEREAFTER WHICH THE PARTIES HERETO SHALL HAVE AGREED UPON AS IS
PROVIDED IN THE CERTIFICATE OF MERGER (THE “EFFECTIVE TIME”).


 


SECTION 2.2.            CLOSING.


 

Upon the terms and subject to the conditions of this Agreement, the closing of
the Merger (the “Closing”) will take place at a time and on a date (the “Closing
Date”) to be specified by Parent and the Company, at the offices of Ropes & Gray
LLP, 45 Rockefeller Plaza, New York, New York 10111, or such other time, date
and place as the parties shall agree.

 


SECTION 2.3.            EFFECTS OF THE MERGER.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT
THE EFFECTIVE TIME (I) MERGER SUB SHALL BE MERGED WITH AND INTO THE COMPANY AND
THE SEPARATE EXISTENCE OF MERGER SUB SHALL CEASE (MERGER SUB AND THE COMPANY ARE
SOMETIMES REFERRED TO HEREIN AS THE “CONSTITUENT CORPORATIONS” AND THE COMPANY
FOLLOWING CONSUMMATION OF THE MERGER IS SOMETIMES REFERRED TO HEREIN AS THE
“SURVIVING CORPORATION”), (II) THE CERTIFICATE OF INCORPORATION OF MERGER SUB,
AS AMENDED AND RESTATED, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT 2.3(A)(2), SHALL BE THE CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION, EXCEPT THAT ARTICLE I SHALL STATE THAT THE NAME OF THE SURVIVING
CORPORATION IS CELLU PAPER HOLDINGS, INC., AND (III) THE BYLAWS OF MERGER SUB AS
IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, IN THE FORM ATTACHED HERETO
AS EXHIBIT 2.3(A)(3), SHALL BECOME THE BYLAWS OF THE SURVIVING CORPORATION,
EXCEPT THAT ARTICLE I SHALL STATE THAT THE NAME OF THE SURVIVING CORPORATION IS
CELLU PAPER HOLDINGS, INC.

 

12

--------------------------------------------------------------------------------


 


(B)           AT THE EFFECTIVE TIME, THE EFFECT OF THE MERGER SHALL BE AS
PROVIDED IN THIS AGREEMENT, THE CERTIFICATE OF MERGER AND THE APPLICABLE
PROVISIONS OF THE DGCL. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AT AND
AFTER THE EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL POSSESS ALL OF THE
RIGHTS, PRIVILEGES, POWERS AND FRANCHISES, AND BE SUBJECT TO ALL THE
RESTRICTIONS, DISABILITIES AND DUTIES OF EACH OF THE CONSTITUENT CORPORATIONS.


 


SECTION 2.4.            DIRECTORS AND OFFICERS.


 

At and after the Effective Time, (i) the directors of Merger Sub immediately
prior to the Effective Time shall be the directors of the Surviving Corporation
as of the Effective Time, and (ii) the officers of the Company immediately prior
to the Effective Time shall be the officers of the Surviving Corporation as of
the Effective Time.

 


ARTICLE III


 


CONVERSION OF SECURITIES


 


SECTION 3.1.            MERGER CONSIDERATION.


 

Subject to adjustment as set forth in Sections 3.3(f), 3.3(g), 3.3(h) and
3.3(i) below, the aggregate consideration to be paid by Parent for all of the
outstanding capital stock of the Company, Company Options and Company Warrants
shall be an amount equal to (i) $189,000,000 minus (ii) Assumed Indebtedness,
plus (iii) the Estimated Net Cash, minus (iv) the amount of any Company
Transaction Expenses to the extent not actually paid prior to the Effective
Time, plus (v) the aggregate amount of the Stay Bonuses (to the extent not
forfeited prior to Closing).  The result of the calculation in the preceding
sentence shall be increased by (i) the amount, if any, by which the Estimated
Net Working Capital exceeds $34,700,000 or decreased by the amount, if any, by
which $34,700,000 exceeds the Estimated Net Working Capital (such consideration
in the aggregate, as determined pursuant to this sentence and the immediately
preceding sentence, as further adjusted pursuant to the terms of this Agreement,
including, without limitation any adjustments pursuant to Section 3.3(g), the
right to receive the Tax Benefit, if any, in accordance with the provisions of
Section 3.3(h), and (ii) the right to receive Earn-Out payments, if any, in
accordance with the provisions of Section 3.3(i), the “Merger Consideration”).

 


SECTION 3.2.            ESCROW AMOUNT.


 

Notwithstanding anything to the contrary contained herein:

 


(A)           PARENT SHALL WITHHOLD FROM THE MERGER CONSIDERATION OTHERWISE
PAYABLE AT CLOSING AN AMOUNT OF $8,220,000 (THE “ESCROW AMOUNT”). ON THE CLOSING
DATE, PARENT SHALL CAUSE THE ESCROW AMOUNT TO BE DELIVERED TO AN ESCROW AGENT
REASONABLY SATISFACTORY TO PARENT AND THE COMPANY (THE “ESCROW AGENT”), PURSUANT
TO AN ESCROW AGREEMENT BY AND AMONG PARENT, THE COMPANY AND THE FORMER COMPANY
STOCKHOLDERS’ AGENT AND ESCROW AGENT (THE “ESCROW AGREEMENT”) SUBSTANTIALLY IN
THE FORM ANNEXED HERETO AS EXHIBIT 3.2(A). SUCH SUM SHALL BE PAID TO THE ESCROW
AGENT ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT DESIGNATED IN WRITING BY THE ESCROW AGENT. THE ESCROW AMOUNT WILL BE
HELD BY THE ESCROW AGENT AS PARTIAL SECURITY FOR THE OBLIGATIONS OF THE FORMER
COMPANY STOCKHOLDERS TO THE

 

13

--------------------------------------------------------------------------------


 


PARENT INDEMNIFIED PARTIES PURSUANT TO THE TERMS OF ARTICLE XI OF THIS
AGREEMENT. THE ESCROW AMOUNT SHALL BE DISBURSED BY THE ESCROW AGENT PURSUANT TO
THE TERMS OF THE ESCROW AGREEMENT.


 


(B)           IN ADDITION TO THE ESCROW AMOUNT SET FORTH IN
SECTION 3.2(A) ABOVE, PARENT SHALL WITHHOLD FROM THE MERGER CONSIDERATION
OTHERWISE PAYABLE AT CLOSING AN AMOUNT OF $2,050,000 (THE “WORKING CAPITAL
ESCROW AMOUNT”). ON THE CLOSING DATE, PARENT SHALL CAUSE THE WORKING CAPITAL
ESCROW AMOUNT TO BE DELIVERED TO THE ESCROW AGENT PURSUANT TO AN ESCROW
AGREEMENT BY AND AMONG PARENT, THE COMPANY, THE FORMER COMPANY STOCKHOLDERS’
AGENT AND THE ESCROW AGENT (THE “WORKING CAPITAL ESCROW AGREEMENT”)
SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT 3.2(B). SUCH SUM SHALL BE
PAID TO THE ESCROW AGENT ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED IN WRITING BY THE ESCROW AGENT. THE
WORKING CAPITAL ESCROW AMOUNT WILL BE HELD BY THE ESCROW AGENT AS PARTIAL
SECURITY FOR THE OBLIGATIONS, IF ANY, OF THE FORMER COMPANY STOCKHOLDERS TO
PARENT PURSUANT TO THE TERMS OF SECTION 3.3(F) AND 3.3(G) OF THIS AGREEMENT. THE
WORKING CAPITAL ESCROW AMOUNT SHALL BE DISBURSED BY THE ESCROW AGENT PURSUANT TO
THE TERMS OF THE WORKING CAPITAL ESCROW AGREEMENT.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3.2, A
PORTION OF EACH OF THE ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT SHALL
CONSIST OF SHARES OF CAPITAL STOCK OF THE PARENT, IN LIEU OF CASH, WITH SUCH
PORTION EQUAL, IN EACH CASE, TO THE PROPORTION THAT (I) THE AGGREGATE AMOUNT OF
MERGER CONSIDERATION WHICH WOULD HAVE BEEN PAYABLE AS OF THE EFFECTIVE TIME TO
THE ROLLOVER SHAREHOLDERS, COLLECTIVELY, HAD SUCH PERSONS NOT CONTRIBUTED SHARES
OF COMPANY COMMON STOCK OR SHARES OF RESTRICTED COMPANY CAPITAL STOCK TO THE
PARENT PRIOR TO THE EFFECTIVE TIME BEARS TO (II) THE AGGREGATE AMOUNT OF MERGER
CONSIDERATION PAYABLE AS OF THE EFFECTIVE TIME. THE PARENT SHALL DELIVER
CERTIFICATES REPRESENTING SUCH SHARES OF ITS CAPITAL STOCK TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT WHICH SHALL DELIVER SUCH CERTIFICATES TO THE ESCROW AGENT AT
THE CLOSING, TO BE HELD BY THE ESCROW AGENT AS PARTIAL SECURITY FOR THE
OBLIGATIONS, IF ANY, OF THE ROLLOVER SHAREHOLDERS TO THE PARENT INDEMNIFIED
PARTIES PURSUANT TO THE TERMS OF ARTICLE XI OF THIS AGREEMENT OR TO PARENT
PURSUANT TO THE TERMS OF SECTION 3.3(F) AND 3.3(G) OF THIS AGREEMENT,
RESPECTIVELY. SUCH SHARES SO DEPOSITED SHALL BE DISBURSED TO THE APPLICABLE
ROLLOVER SHAREHOLDER OR THE PARENT BY THE ESCROW AGENT PURSUANT TO THE TERMS OF
THE ESCROW AGREEMENT AND THE WORKING CAPITAL ESCROW AGREEMENT, RESPECTIVELY.


 


SECTION 3.3.            CONVERSION OF CAPITAL STOCK.


 

At the Effective Time, by virtue of the Merger and without any action on the
part of the holders of any shares of common stock of the Company, par value
$0.01 per share (“Company Common Stock”), or shares of capital stock of Merger
Sub:

 


(A)           CAPITAL STOCK OF PARENT. EACH ISSUED AND OUTSTANDING SHARE OF
COMMON STOCK OF MERGER SUB SHALL BE CONVERTED INTO AND BECOME ONE FULLY PAID AND
NONASSESSABLE SHARE OF COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF THE COMPANY,
AS THE SURVIVING CORPORATION WITH THE SAME RIGHTS, POWERS AND PRIVILEGES AS THE
COMMON STOCK OF MERGER SUB SO CONVERTED.


 


(B)           CANCELLATION OF COMPANY-OWNED STOCK. ANY SHARES OF COMPANY COMMON
STOCK THAT ARE OWNED BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR PARENT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CANCELED AND RETIRED AND SHALL
CEASE TO EXIST WITHOUT ANY CONVERSION THEREOF AND NO CONSIDERATION SHALL BE
DELIVERED OR DELIVERABLE THEREFOR.

 

14

--------------------------------------------------------------------------------


 


(C)           CAPITAL STOCK OF THE COMPANY. AT THE EFFECTIVE TIME, EACH ISSUED
AND OUTSTANDING SHARE OF COMPANY COMMON STOCK (OTHER THAN THE ROLLOVER SHARES OR
SHARES TO BE CANCELED IN ACCORDANCE WITH SECTION 3.3(B), ANY DISSENTING SHARES
AS DEFINED IN AND TO THE EXTENT PROVIDED IN SECTION 3.4) SHALL, BY VIRTUE OF THE
MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDER THEREOF, BE CONVERTED
INTO THE RIGHT TO RECEIVE, IN CASH, AN AMOUNT EQUAL TO THE RESULT OF (I) THE SUM
OF (A) THE MERGER CONSIDERATION AND (B) THE AGGREGATE AMOUNT OF THE EXERCISE
PRICES PAYABLE IN RESPECT OF ALL IN-THE-MONEY COMPANY OPTIONS (INCLUDING ANY
UNVESTED PORTION OF SUCH COMPANY OPTIONS) AND IN-THE-MONEY COMPANY WARRANTS,
DIVIDED BY (II) THE SUM OF (X) THE AGGREGATE NUMBER OF SHARES OF COMPANY COMMON
STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (INCLUDING ANY
ROLLOVER SHARES), (Y) THE AGGREGATE NUMBER OF SHARES OF COMPANY COMMON STOCK
ISSUABLE UPON EXERCISE OF IN-THE-MONEY COMPANY OPTIONS (INCLUDING ANY UNVESTED
PORTION OF SUCH COMPANY OPTIONS), AND (Z) THE AGGREGATE NUMBER OF SHARES OF
COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF IN-THE-MONEY COMPANY WARRANTS
(THE “PER SHARE MERGER CONSIDERATION”). ALL SUCH SHARES OF COMPANY COMMON STOCK,
WHEN SO CONVERTED, SHALL NO LONGER BE OUTSTANDING AND SHALL AUTOMATICALLY BE
CANCELED AND RETIRED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A CERTIFICATE
REPRESENTING ANY SUCH SHARES SHALL CEASE TO HAVE ANY RIGHTS WITH RESPECT
THERETO, EXCEPT THE RIGHT TO RECEIVE THE PER SHARE MERGER CONSIDERATION IN
CONSIDERATION THEREFOR UPON THE SURRENDER OF SUCH CERTIFICATE IN ACCORDANCE WITH
AND SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS OF SECTION 3.5, WITHOUT ANY
INTEREST THEREON.


 


(D)           COMPANY OPTIONS. AT THE EFFECTIVE TIME, ALL THEN OUTSTANDING
OPTIONS TO PURCHASE COMPANY COMMON STOCK, WHETHER VESTED OR UNVESTED (“COMPANY
OPTIONS”), WILL BE CANCELLED AND AUTOMATICALLY CONVERTED INTO THE RIGHT TO
RECEIVE, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS OF SECTION 3.5, AN
AMOUNT IN CASH (WITHOUT ANY INTEREST THEREON), IF POSITIVE, EQUAL TO THE
DIFFERENCE BETWEEN (1) THE PER SHARE MERGER CONSIDERATION MULTIPLIED BY THE
NUMBER OF SHARES OF COMPANY COMMON STOCK THERETOFORE ISSUABLE UPON EXERCISE OF
SUCH COMPANY OPTION, REDUCED BY (2) THE AGGREGATE EXERCISE PRICE OF SUCH COMPANY
OPTION FOR SUCH SHARES, SUBJECT TO APPLICABLE WITHHOLDINGS (THE “OPTION
CONSIDERATION”). ANY PAYMENT REQUIRED PURSUANT TO THIS SECTION 3.3(D) IN
CONNECTION WITH ANY COMPANY OPTIONS SHALL CONSTITUTE A PART OF THE MERGER
CONSIDERATION.


 


(E)           COMPANY WARRANTS. AT THE EFFECTIVE TIME, ALL THEN OUTSTANDING
WARRANTS TO PURCHASE COMPANY COMMON STOCK (“COMPANY WARRANTS”) WHICH REMAIN
UNEXERCISED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME WILL BE CANCELLED AND
AUTOMATICALLY CONVERTED INTO THE RIGHT TO RECEIVE, UPON SURRENDER IN ACCORDANCE
WITH AND SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS OF SECTION 3.5, IN LIEU
OF THE COMPANY COMMON STOCK THERETOFORE ISSUABLE UPON EXERCISE OF EACH SUCH
COMPANY WARRANT, AN AMOUNT IN CASH (WITHOUT ANY INTEREST THEREON), IF POSITIVE,
EQUAL TO THE DIFFERENCE BETWEEN (I) THE PER SHARE MERGER CONSIDERATION
MULTIPLIED BY THE NUMBER OF SHARES OF COMPANY COMMON STOCK THERETOFORE ISSUABLE
UPON EXERCISE OF SUCH COMPANY WARRANT, REDUCED BY (II) THE AGGREGATE EXERCISE
PRICE OF SUCH COMPANY WARRANT (THE “WARRANT CONSIDERATION”). ANY PAYMENT
REQUIRED PURSUANT TO THIS SECTION 3.3(E) IN CONNECTION WITH ANY COMPANY WARRANTS
SHALL CONSTITUTE A PART OF THE MERGER CONSIDERATION.


 


(F)            NET WORKING CAPITAL ADJUSTMENT.


 

(I)            NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
THE COMPANY SHALL DELIVER TO PARENT A CERTIFICATE SIGNED BY AN OFFICER OF THE
COMPANY SETTING FORTH

 

15

--------------------------------------------------------------------------------


 

THE COMPANY’S GOOD FAITH DETERMINATION OF THE ESTIMATED NET WORKING CAPITAL
(“ESTIMATED NET WORKING CAPITAL”). THE COMPANY SHALL PROVIDE PARENT ACCESS TO
SUCH WORKING PAPERS AND OTHER INFORMATION REASONABLY AVAILABLE SUPPORTING SUCH
CALCULATION OF ESTIMATED NET WORKING CAPITAL.

 

(II)           IF ACTUAL NET WORKING CAPITAL (AS DEFINED BELOW) IS LESS THAN THE
ESTIMATED NET WORKING CAPITAL, THEN THE MERGER CONSIDERATION SHALL BE REDUCED
DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH SHORTFALL. IF ACTUAL NET WORKING CAPITAL
IS GREATER THAN THE ESTIMATED NET WORKING CAPITAL, THEN THE MERGER CONSIDERATION
SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH DIFFERENCE.

 

(III)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, THE PARENT SHALL
PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF NET WORKING CAPITAL AND DELIVER
TO THE FORMER COMPANY STOCKHOLDERS’ AGENT THE CALCULATION OF NET WORKING CAPITAL
AND THE ADJUSTMENTS, IF ANY, REQUIRED TO BE MADE TO THE MERGER CONSIDERATION
PURSUANT TO SECTION 3.3(F)(II).  THE PARENT SHALL PROVIDE THE FORMER COMPANY
STOCKHOLDERS’ AGENT ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION
REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF NET WORKING CAPITAL.  IF THE
CALCULATION OF THE NET WORKING CAPITAL DELIVERED TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT IS EQUAL TO OR GREATER THAN THE ESTIMATED NET WORKING
CAPITAL, THE PARENT SHALL PROMPTLY PREPARE AND EXECUTE AN INSTRUCTION TO THE
ESCROW AGENT TO REMIT THE FULL WORKING CAPITAL ESCROW AMOUNT TO THE FORMER
COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS.
IF THE CALCULATION OF THE NET WORKING CAPITAL DELIVERED TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT IS LESS THAN THE ESTIMATED NET WORKING CAPITAL (THE
DIFFERENCE OF SUCH AMOUNTS BEING HEREINAFTER REFERRED TO AS THE “SHORTFALL”),
THE PARENT SHALL PROMPTLY PREPARE AND EXECUTE AN INSTRUCTION TO THE ESCROW AGENT
TO REMIT THE DIFFERENCE, IF POSITIVE, BETWEEN (A) $2,050,000 AND (B) THE
SHORTFALL TOGETHER WITH ANY CASH SHORTFALL, TO THE FORMER COMPANY STOCKHOLDERS’
AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS, AND THE BALANCE OF THE
WORKING CAPITAL ESCROW AMOUNT SHALL REMAIN WITH THE ESCROW AGENT PURSUANT TO THE
TERMS OF THE WORKING CAPITAL ESCROW AGREEMENT AND THIS SECTION 3.3(F) AND
SECTION 3.3(G).

 

(IV)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF
THIRTY (30) DAYS FOLLOWING THE DELIVERY OF THE PARENT’S CALCULATION OF NET
WORKING CAPITAL TO NOTIFY THE PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH
CALCULATION SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH
DISAGREEMENT. ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN SUCH
NOTIFICATION SHALL BE BINDING AND CONCLUSIVE ON THE PARTIES. IN THE EVENT THE
FORMER COMPANY STOCKHOLDERS’ AGENT TIMELY NOTIFIES THE PARENT OF ANY
DISAGREEMENT, THE PARENT AND THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISAGREEMENT. IF WITHIN THIRTY (30) DAYS
AFTER DELIVERY TO THE PARENT OF THE NOTIFICATION BY THE FORMER COMPANY
STOCKHOLDERS’ AGENT OF A DISAGREEMENT, THE PARTIES ARE UNABLE TO RESOLVE SUCH
DISAGREEMENT, EITHER THE FORMER COMPANY STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR
THE PARENT, ON THE OTHER HAND, SHALL HAVE THE RIGHT TO SUBMIT THE DETERMINATION
OF SUCH MATTERS TO KPMG LLP OR, IN THE EVENT SUCH ACCOUNTANT IS UNWILLING OR
UNABLE TO SO SERVE, ANOTHER INDEPENDENT ACCOUNTANT OF NATIONAL STANDING
REASONABLY ACCEPTABLE TO THE PARENT AND THE FORMER COMPANY STOCKHOLDERS’ AGENT
(THE “INDEPENDENT AUDITOR”), WHOSE DECISION SHALL BE BINDING ON THE PARTIES. THE
COST OF THE INDEPENDENT AUDITOR AND REASONABLE ATTORNEYS’ FEES OF THE OTHER
PARTY SHALL BE PAID BY THE PARTY WHOSE AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT
DIFFERS MOST GREATLY FROM THE DETERMINATION OF THE INDEPENDENT AUDITOR. IF THE
FORMER COMPANY STOCKHOLDERS ARE REQUIRED TO PAY THE COST OF THE INDEPENDENT
AUDITOR THEN SUCH COSTS SHALL BE SATISFIED BY PAYMENT SOLELY FROM

 

16

--------------------------------------------------------------------------------


 

THE WORKING CAPITAL ESCROW AMOUNT. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE DISPUTE RESOLUTION MECHANISM CONTAINED IN THIS SECTION 3.3(F)
SHALL BE THE EXCLUSIVE MECHANISM FOR RESOLVING DISPUTES REGARDING THE NET
WORKING CAPITAL ADJUSTMENT, IF ANY. FOR PURPOSES OF THIS SECTION 3.3(F), “ACTUAL
NET WORKING CAPITAL” SHALL MEAN THE NET WORKING CAPITAL AS FINALLY DETERMINED IN
ACCORDANCE WITH THIS SECTION 3.3(F)(IV).

 

(V)           IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(F)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS LESS THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(F), THE PARENT SHALL
REMIT SUCH DIFFERENCE TO THE PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY
STOCKHOLDERS PLUS THE PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN
INSTRUCTION TO THE ESCROW AGENT TO REMIT THE WORKING CAPITAL ESCROW AMOUNT, IF
ANY, TO THE PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS.

 

(VI)          IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(F)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS GREATER THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(F), THE AMOUNT OF SUCH
DIFFERENCE SHALL BE SATISFIED FIRST BY PAYMENT TO THE PARENT FROM THE WORKING
CAPITAL ESCROW AMOUNT WITH ANY SHORTFALL TO BE SATISFIED BY PAYMENT FROM THE
FORMER COMPANY STOCKHOLDERS, ON A SEVERAL (BUT NOT JOINT) BASIS. IF AFTER SUCH
SATISFACTION OUT OF THE WORKING CAPITAL ESCROW AMOUNT, IF ANY, THERE IS A
BALANCE REMAINING IN THE WORKING CAPITAL ESCROW AMOUNT, THE PARENT SHALL
IMMEDIATELY PREPARE AND EXECUTE AN INSTRUCTION TO THE ESCROW AGENT TO REMIT SUCH
BALANCE TO THE PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS.

 

(VII)         ANY CASH PAYMENT TO BE MADE AS A RESULT OF ADJUSTMENTS MADE IN
ACCORDANCE WITH THIS SECTION 3.3(F), SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS
OF THE FINAL DETERMINATION OF SUCH ADJUSTMENTS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS. ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS
MAY BE DESIGNATED BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO (2)
BUSINESS DAYS PRIOR TO THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 

(VIII)        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3.3(F),
PAYMENTS UNDER THIS SECTION 3.3(F) TO BE MADE IN RESPECT OF ANY ROLLOVER
SHAREHOLDER SHALL BE SATISFIED IN SHARES OF CAPITAL STOCK OF THE PARENT, AS AND
TO THE EXTENT PROVIDED IN THE ROLLOVER AGREEMENT WITH SUCH ROLLOVER SHAREHOLDER.

 


(G)           NET CASH ADJUSTMENT.


 

(I)            NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
THE COMPANY SHALL DELIVER TO PARENT A CERTIFICATE SIGNED BY AN OFFICER OF THE
COMPANY SETTING FORTH THE COMPANY’S GOOD FAITH DETERMINATION OF THE ESTIMATED
NET CASH (“ESTIMATED NET CASH”). THE COMPANY SHALL PROVIDE PARENT ACCESS TO SUCH
WORKING PAPERS AND OTHER INFORMATION REASONABLY AVAILABLE SUPPORTING SUCH
CALCULATION OF ESTIMATED NET CASH.

 

(II)           IF ACTUAL NET CASH (AS DEFINED BELOW) IS LESS THAN THE ESTIMATED
NET CASH, THEN THE MERGER CONSIDERATION SHALL BE REDUCED DOLLAR-FOR-DOLLAR BY
THE AMOUNT OF SUCH DIFFERENCE. IF ACTUAL NET CASH IS GREATER THAN THE ESTIMATED
NET CASH, THEN THE MERGER CONSIDERATION SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY
THE AMOUNT OF SUCH DIFFERENCE.

 

17

--------------------------------------------------------------------------------


 

(III)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, THE PARENT SHALL
PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF NET CASH AND DELIVER TO THE
FORMER COMPANY STOCKHOLDERS’ AGENT THE CALCULATION OF NET CASH AND THE
ADJUSTMENTS, IF ANY, REQUIRED TO BE MADE TO THE MERGER CONSIDERATION PURSUANT TO
SECTION 3.3(G)(II).  THE PARENT SHALL PROVIDE THE FORMER COMPANY STOCKHOLDERS’
AGENT ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION REASONABLY AVAILABLE
SUPPORTING SUCH CALCULATION OF NET CASH.  IF THE CALCULATION OF THE NET CASH
DELIVERED TO THE FORMER COMPANY STOCKHOLDERS’ AGENT IS EQUAL TO OR GREATER THAN
THE ESTIMATED NET CASH, THE PARENT SHALL PROMPTLY REMIT THE FULL AMOUNT OF SUCH
DIFFERENCE TO THE FORMER COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE
FORMER COMPANY STOCKHOLDERS.  IF THE CALCULATION OF THE NET CASH DELIVERED TO
THE FORMER COMPANY STOCKHOLDERS’ AGENT IS LESS THAN THE ESTIMATED CASH (THE
DIFFERENCE OF SUCH AMOUNTS BEING HEREINAFTER REFERRED TO AS THE “CASH
SHORTFALL”), THE PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN INSTRUCTION TO
THE ESCROW AGENT TO REMIT THE CASH SHORTFALL OUT OF THE WORKING CAPITAL ESCROW
AMOUNT TO THE PARENT, AND THE BALANCE OF THE WORKING CAPITAL ESCROW AMOUNT, IF
ANY, SHALL REMAIN WITH THE ESCROW AGENT PURSUANT TO THE TERMS OF THE WORKING
CAPITAL ESCROW AGREEMENT, SECTION 3.3(F) AND THIS SECTION 3.3(G).

 

(IV)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF
THIRTY (30) DAYS FOLLOWING THE DELIVERY OF THE PARENT’S CALCULATION OF NET CASH
TO NOTIFY THE PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH CALCULATION
SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH DISAGREEMENT.
ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN SUCH NOTIFICATION SHALL BE
BINDING AND CONCLUSIVE ON THE PARTIES. IN THE EVENT THE FORMER COMPANY
STOCKHOLDERS’ AGENT TIMELY NOTIFIES THE PARENT OF ANY DISAGREEMENT, THE PARENT
AND THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE SUCH DISAGREEMENT. IF WITHIN THIRTY (30) DAYS AFTER DELIVERY TO THE
PARENT OF THE NOTIFICATION BY THE FORMER COMPANY STOCKHOLDERS’ AGENT OF A
DISAGREEMENT, THE PARTIES ARE UNABLE TO RESOLVE SUCH DISAGREEMENT, EITHER THE
FORMER COMPANY STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR THE PARENT, ON THE OTHER
HAND, SHALL HAVE THE RIGHT TO SUBMIT THE DETERMINATION OF SUCH MATTERS TO THE
INDEPENDENT AUDITOR, WHOSE DECISION SHALL BE BINDING ON THE PARTIES. THE COST OF
THE INDEPENDENT AUDITOR AND REASONABLE ATTORNEYS’ FEES OF THE OTHER PARTY SHALL
BE PAID BY THE PARTY WHOSE AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT DIFFERS
MOST GREATLY FROM THE DETERMINATION OF THE INDEPENDENT AUDITOR. IF THE FORMER
COMPANY STOCKHOLDERS ARE REQUIRED TO PAY THE COST OF THE INDEPENDENT AUDITOR
THEN SUCH COSTS SHALL BE SATISFIED BY PAYMENT SOLELY FROM THE WORKING CAPITAL
ESCROW AMOUNT. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE DISPUTE
RESOLUTION MECHANISM CONTAINED IN THIS SECTION 3.3(G) SHALL BE THE EXCLUSIVE
MECHANISM FOR RESOLVING DISPUTES REGARDING THE NET CASH ADJUSTMENT, IF ANY. FOR
PURPOSES OF THIS SECTION 3.3(G), “ACTUAL NET CASH” SHALL MEAN THE NET CASH AS
FINALLY DETERMINED IN ACCORDANCE WITH THIS SECTION 3.3(G)(IV).

 

(V)           IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(G)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS LESS THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(G), THE PARENT SHALL
REMIT SUCH DIFFERENCE TO THE PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY
STOCKHOLDERS.

 

(VI)          IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(G)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS GREATER THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(G), SUCH AMOUNT SHALL BE
SATISFIED FIRST BY PAYMENT TO THE PARENT FROM THE WORKING CAPITAL ESCROW AMOUNT
WITH ANY SHORTFALL TO BE SATISFIED BY PAYMENT FROM THE FORMER COMPANY
STOCKHOLDERS, ON A SEVERAL (BUT NOT JOINT) BASIS.

 

18

--------------------------------------------------------------------------------


 

(VII)         ANY CASH PAYMENT TO BE MADE AS A RESULT OF ADJUSTMENTS MADE IN
ACCORDANCE WITH THIS SECTION 3.3(G), SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS
OF THE FINAL DETERMINATION OF SUCH ADJUSTMENTS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS. ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS
MAY BE DESIGNATED BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO (2)
BUSINESS DAYS PRIOR TO THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 

(VIII)        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3.3(G),
PAYMENTS UNDER THIS SECTION 3.3(G) TO BE MADE IN RESPECT OF ANY ROLLOVER
SHAREHOLDER SHALL BE SATISFIED IN SHARES OF CAPITAL STOCK OF THE PARENT, AS AND
TO THE EXTENT PROVIDED IN THE ROLLOVER AGREEMENT WITH SUCH ROLLOVER SHAREHOLDER.

 


(H)           TAX BENEFIT ADJUSTMENT.


 

(I)            NO LATER THAN 15 BUSINESS DAYS AFTER THE PARENT FILES OR CAUSES
TO BE FILED THE U.S. FEDERAL, STATE AND LOCAL INCOME TAX RETURNS FOR ITSELF, THE
COMPANY AND ITS SUBSIDIARIES FOR THE TAX PERIOD ENDED FEBRUARY 28, 2007, THE
PARENT SHALL PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF THE TAX BENEFIT
DERIVED BY THE PARENT WITH RESPECT TO SUCH TAX PERIOD ARISING FROM TAX
DEDUCTIONS ATTRIBUTABLE TO PAYMENTS MADE IN CONNECTION WITH THE CANCELLATION OF
THE COMPANY OPTIONS AND THE VESTING OF ANY RESTRICTED STOCK IN THE MERGER (THE
“COMPENSATION DEDUCTIONS”), WHICH TAX BENEFITS SHALL BE DETERMINED IN THE MANNER
PROVIDED IN THE IMMEDIATELY FOLLOWING SENTENCE. THE AMOUNT OF SUCH TAX BENEFIT
SHALL EQUAL THE EXCESS, IF ANY, OF (X) THE U.S. FEDERAL, STATE AND LOCAL INCOME
TAX LIABILITY FOR THE TAX PERIOD BEGINNING ON THE DATE IMMEDIATELY AFTER THE
CLOSING DATE AND ENDING ON FEBRUARY 28, 2007 OF THE PARENT AND ITS SUBSIDIARIES
CALCULATED HYPOTHETICALLY ASSUMING THAT NO COMPENSATION DEDUCTIONS ARE CLAIMED
IN SUCH TAX PERIOD AND THAT THERE ARE NO CARRYOVERS FROM PRIOR TAX PERIODS TO
SUCH TAX PERIOD OR CARRYBACKS FROM FUTURE TAX PERIODS TO SUCH TAX PERIOD OF ANY
LOSSES, DEDUCTIONS OR CREDITS OVER (Y) THE U.S. FEDERAL, STATE AND LOCAL INCOME
TAX LIABILITY FOR THE TAX PERIOD ENDED FEBRUARY 28, 2007 OF THE PARENT AND ITS
SUBSIDIARIES CALCULATED ASSUMING THAT ANY COMPENSATION DEDUCTIONS AVAILABLE TO
BE CLAIMED IN SUCH TAX PERIOD ARE CLAIMED AND HYPOTHETICALLY ASSUMING THAT THERE
ARE NO CARRYOVERS FROM PRIOR TAX PERIODS TO SUCH TAX PERIOD OR CARRYBACKS FROM
FUTURE TAX PERIODS TO SUCH TAX PERIOD OF ANY LOSSES, DEDUCTIONS OR CREDITS (ANY
SUCH EXCESS, THE “TAX BENEFIT”).  THE PARENT SHALL PROVIDE THE FORMER COMPANY
STOCKHOLDERS’ AGENT ACCESS TO ITS WORKING PAPERS AND OTHER INFORMATION
REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF THE TAX BENEFIT.

 

(II)           IF THE TAX BENEFIT IS GREATER THAN ZERO, THEN THE MERGER
CONSIDERATION SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH
DIFFERENCE AND THE PARENT SHALL REMIT SUCH DIFFERENCE TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS PROMPTLY
UPON DETERMINATION OF SUCH TAX BENEFIT BY THE PARENT IN CONNECTION WITH
PREPARATION AND FILING OF THE FEDERAL INCOME TAX RETURN FOR THE TAX PERIOD ENDED
FEBRUARY 28, 2007 OF THE PARENT AND ITS SUBSIDIARIES.  IF THERE IS NO TAX
BENEFIT THEN THE MERGER CONSIDERATION SHALL NOT BE ADJUSTED PURSUANT TO THIS
SECTION 3.3(H).

 

(III)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF 20
BUSINESS DAYS FOLLOWING THE DELIVERY OF THE PARENT’S CALCULATION OF THE TAX
BENEFIT TO NOTIFY THE PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH
CALCULATION SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH
DISAGREEMENT. ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN SUCH
NOTIFICATION SHALL BE BINDING AND CONCLUSIVE ON THE PARTIES. IN THE EVENT THE
FORMER

 

19

--------------------------------------------------------------------------------


 

COMPANY STOCKHOLDERS’ AGENT TIMELY NOTIFIES THE PARENT OF ANY DISAGREEMENT, THE
PARENT AND THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE SUCH DISAGREEMENT. IF WITHIN THIRTY (30) DAYS AFTER DELIVERY TO THE
PARENT OF THE NOTIFICATION BY THE FORMER COMPANY STOCKHOLDERS’ AGENT OF A
DISAGREEMENT, THE PARTIES ARE UNABLE TO RESOLVE SUCH DISAGREEMENT, EITHER THE
FORMER COMPANY STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR THE PARENT, ON THE OTHER
HAND, SHALL HAVE THE RIGHT TO SUBMIT THE DETERMINATION OF SUCH MATTERS TO AN
INDEPENDENT AUDITOR, WHOSE DECISION SHALL BE BINDING ON THE PARTIES. THE COST OF
THE INDEPENDENT AUDITOR AND REASONABLE ATTORNEYS’ FEES OF THE OTHER PARTY SHALL
BE PAID BY THE PARTY WHOSE AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT DIFFERS
MOST GREATLY FROM THE DETERMINATION OF THE INDEPENDENT AUDITOR. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE DISPUTE RESOLUTION MECHANISM CONTAINED IN
THIS SECTION 3.3(H) SHALL BE THE EXCLUSIVE MECHANISM FOR RESOLVING DISPUTES
REGARDING THE TAX BENEFIT.

 

(IV)          ANY CASH PAYMENTS TO BE MADE AS A RESULT OF THIS
SECTION 3.3(H) SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS OF THE FINAL
DETERMINATION OF SUCH AMOUNTS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS. 
ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS MAY BE DESIGNATED
BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO (2) BUSINESS DAYS PRIOR TO
THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 

(V)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3.3(H),
PAYMENTS UNDER THIS SECTION 3.3(H) TO BE MADE IN RESPECT OF ANY ROLLOVER
SHAREHOLDER SHALL BE SATISFIED IN SHARES OF CAPITAL STOCK OF THE PARENT, AS AND
TO THE EXTENT PROVIDED IN THE ROLLOVER AGREEMENT WITH SUCH ROLLOVER SHAREHOLDER.

 


(I)            EARN-OUT PAYMENT.


 

A.                                   CONTINGENT PAYMENT. AS ADDITIONAL
CONSIDERATION AND AS AN ADJUSTMENT TO MERGER CONSIDERATION, ON EACH EARN-OUT
PAYMENT DATE THE PARENT SHALL PAY TO THE FORMER COMPANY STOCKHOLDERS’ AGENT, FOR
DISTRIBUTION TO THE FORMER COMPANY STOCKHOLDERS, THE ANNUAL PAYMENT EARNED, IF
ANY, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS SECTION
3.3(I); PROVIDED, THAT, IN NO EVENT SHALL THE AMOUNT OF ANY ANNUAL PAYMENT UNDER
THIS SECTION 3.3(I) EXCEED THE ANNUAL CAP, UNLESS SUCH PAYMENT IS MADE FOLLOWING
A CHANGE IN CONTROL, IN WHICH CASE THE PARENT SHALL PAY TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT, FOR DISTRIBUTION TO THE FORMER COMPANY STOCKHOLDERS, THE
AGGREGATE EARNED AMOUNT LESS ALL AMOUNTS PREVIOUSLY PAID TO OR FOR THE BENEFIT
OF THE FORMER COMPANY STOCKHOLDERS UNDER THIS SECTION 3.3(I). IF THE ANNUAL
PAYMENT EARNED EXCEEDS THE ANNUAL CAP ON THE FINAL EARN-OUT PAYMENT DATE WITH
RESPECT TO THE FINAL YEAR IN THE EARN-OUT PERIOD THEN THE DIFFERENCE BETWEEN THE
ANNUAL PAYMENT EARNED FOR SUCH PERIOD AND THE ANNUAL CAP SHALL BE PAID, WITHOUT
INTEREST, IN THE SUBSEQUENT FISCAL YEAR OR YEARS, UP TO THE ANNUAL CAP EACH
YEAR, UNTIL THE AGGREGATE EARNED AMOUNT IS PAID IN FULL, WITHOUT INTEREST;
PROVIDED THAT FOLLOWING THE CONSUMMATION OF A CHANGE IN CONTROL THAT MEETS THE
REQUIREMENTS OF CLAUSES (I) OR (II) OF THE DEFINITION OF AGGREGATE EARNED
AMOUNT, THE PARENT SHALL PAY TO THE FORMER COMPANY STOCKHOLDERS’ AGENT, FOR
DISTRIBUTION TO THE FORMER COMPANY

 

20

--------------------------------------------------------------------------------


 

STOCKHOLDERS, THE AGGREGATE EARNED AMOUNT LESS ALL AMOUNTS PREVIOUSLY PAID TO OR
FOR THE BENEFIT OF THE FORMER COMPANY STOCKHOLDERS UNDER THIS SECTION 3.3(I).
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL
THE AGGREGATE AMOUNT OF PAYMENTS PAYABLE UNDER OR BY REASON OF THIS SECTION
3.3(I) EXCEED THE MAXIMUM EARN-OUT PAYMENT. ATTACHED HERETO AS EXHIBIT 3.3(I),
FOR ILLUSTRATIVE PURPOSES ONLY, ARE EXAMPLES OF THE CALCULATION OF THE AGGREGATE
EARNED AMOUNT FOLLOWING A HYPOTHETICAL CHANGE IN CONTROL TRANSACTION IN WHICH
THE RETURN ON THE WP INVESTMENT IS AT LEAST EQUAL TO 1.75 TIMES THE WP
INVESTMENT (IT BEING EXPRESSLY ACKNOWLEDGED AND AGREED THAT IN THE EVENT OF ANY
CONFLICT BETWEEN EXHIBIT 3.3(I) AND THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL).

 

B.                                     ANNUAL EARN-OUT STATEMENT.

 

(I)                                     AS SOON AS PRACTICABLE AND IN ANY EVENT
NOT LATER THAN 75 DAYS AFTER EACH MEASUREMENT DATE, THE PARENT SHALL, AT THE
PARENT’S EXPENSE, CAUSE TO BE PREPARED AND DELIVERED TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT THE AUDITED CONSOLIDATED BALANCE SHEET FOR THE FISCAL YEAR
ENDED THE MEASUREMENT DATE, AND THE RELATED AUDITED STATEMENTS OF INCOME, CHANGE
IN STOCKHOLDERS’ EQUITY AND CASH FLOW FOR THE FISCAL YEAR FOR THE PARENT AND ITS
SUBSIDIARIES ENDED ON THE MEASUREMENT DATE (THE “EARN-OUT FINANCIAL
STATEMENTS”), TOGETHER WITH AN UNAUDITED STATEMENT (THE “EARN-OUT STATEMENT”)
SETTING FORTH IN REASONABLE DETAIL THE DETERMINATION OF ANNUAL EBITDA IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THE EARN-OUT FINANCIAL STATEMENTS
AND THE EARN-OUT STATEMENT SHALL BE PREPARED IN ACCORDANCE WITH GAAP, APPLIED IN
A MANNER CONSISTENT WITH THE PRINCIPLES SET FORTH IN THIS SECTION 3.3(I). THE
DETERMINATION OF ANNUAL EBITDA SET FORTH IN THE EARN-OUT STATEMENT SHALL BE
FINAL AND BINDING ON THE PARENT AND THE FORMER COMPANY SHAREHOLDERS, SUBJECT TO
THE PROCESS OF OBJECTION PROVIDED BELOW.

 

(II)                                  THE PARENT SHALL COOPERATE WITH THE FORMER
COMPANY STOCKHOLDERS’ AGENT TO PROVIDE, OR CAUSE THE COMPANY TO PROVIDE,
PROMPTLY TO THE FORMER COMPANY STOCKHOLDERS’ AGENT AND ITS CERTIFIED PUBLIC
ACCOUNTANTS INFORMATION USED TO PREPARE THE EARN-OUT FINANCIAL STATEMENTS AND
THE EARN-OUT STATEMENT. IF THE FORMER COMPANY STOCKHOLDERS’ AGENT DISAGREES WITH
THE CALCULATION OF ANNUAL EBITDA, IT MAY WITHIN THIRTY (30) DAYS AFTER HAVING
RECEIVED BOTH THE EARN-OUT STATEMENT AND THE EARN-OUT FINANCIAL STATEMENTS,
DELIVER A NOTICE TO THE PARENT (THE “EARN-OUT DISAGREEMENT NOTICE”), SETTING
FORTH THE FORMER COMPANY STOCKHOLDERS’ AGENT’S CALCULATION OF ANNUAL EBITDA AND
SPECIFYING, IN REASONABLE DETAIL, THOSE ITEMS OR AMOUNTS IN THE EARN-OUT PERIOD
FINANCIAL STATEMENTS AND THE EARN-OUT STATEMENT

 

21

--------------------------------------------------------------------------------


 

AFFECTING THE CALCULATION OF ANNUAL EBITDA AS TO WHICH IT DISAGREES AND THE
REASONS FOR SUCH DISAGREEMENT. IF NO EARN-OUT DISAGREEMENT NOTICE IS DELIVERED
WITHIN SUCH 30-DAY PERIOD, ANNUAL EBITDA FOR SUCH YEAR SHALL BECOME FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES HERETO FOR ALL PURPOSES OF THIS SECTION
3.3(I).

 

(III)                               IF THE FORMER COMPANY STOCKHOLDERS’ AGENT
DELIVERS AN EARN-OUT DISAGREEMENT NOTICE TO THE PARENT WITHIN THE 30-DAY PERIOD
DESCRIBED ABOVE, THE PARTIES SHALL USE THEIR REASONABLE EFFORTS TO REACH
AGREEMENT ON THE DISPUTED ITEMS OR AMOUNTS IN ORDER TO DETERMINE ANNUAL EBITDA.
IF FORMER COMPANY STOCKHOLDERS’ AGENT AND THE PARENT DO NOT RESOLVE ALL DISPUTED
ITEMS OR AMOUNTS SET FORTH IN THE EARN-OUT DISAGREEMENT NOTICE WITHIN FIFTEEN
(15) BUSINESS DAYS AFTER DELIVERY OF AN EARN-OUT DISAGREEMENT NOTICE, THIS
AGREEMENT AND THE REMAINING DISPUTED ITEMS AND AMOUNTS WILL BE SUBMITTED TO A
NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM IN THE U.S. WITH INTERNATIONAL
EXPERTISE MUTUALLY AGREED TO BY THE FORMER COMPANY STOCKHOLDERS’ AGENT AND THE
PARENT (THE “ACCOUNTANTS”) FOR RESOLUTION OF SUCH DISPUTED ITEMS AND AMOUNTS.
THE PARTIES WILL HAVE THE OPPORTUNITY TO PRESENT THEIR POSITIONS WITH RESPECT TO
SUCH DISPUTED ITEMS AND AMOUNTS TO THE ACCOUNTANTS, AND SUCH DISPUTED ITEMS AND
AMOUNTS SHALL BE RESOLVED BY THE ACCOUNTANTS IN ACCORDANCE WITH COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION. THE ACCOUNTANTS SHALL
PREPARE A WRITTEN REPORT SETTING FORTH THE RESOLUTION OF THE DISPUTES CONCERNING
ANNUAL EBITDA, WHICH SHALL BE DELIVERED TO EACH OF THE FORMER COMPANY
STOCKHOLDERS’ AGENT AND THE PARENT PROMPTLY, BUT IN NO EVENT LATER THAN THIRTY
(30) BUSINESS DAYS AFTER SUCH DISPUTED ITEMS ARE SUBMITTED TO THE ACCOUNTANTS,
AND SHALL BE FINAL, CONCLUSIVE AND BINDING UPON EACH OF THE FORMER COMPANY
STOCKHOLDERS’ AGENT AND THE PARENT. THE PROCEDURES SET FORTH IN THIS AGREEMENT
FOR RESOLUTION OF DISPUTES CONCERNING THE ANNUAL EBITDA SHALL BE FINAL AND
BINDING ON ALL OF THE PARTIES, AND SHALL NOT BE SUBJECT TO APPEAL OF ANY KIND.
THE FEES AND EXPENSES OF THE ACCOUNTANTS SHALL BE BORNE BY THE PARTY WHOSE
CALCULATION OF ANNUAL EBITDA DIFFERS MOST FROM THOSE OF THE ACCOUNTANTS. EACH OF
THE FORMER COMPANY STOCKHOLDERS’ AGENT AND THE PARENT SHALL EXECUTE A REASONABLY
ACCEPTABLE ENGAGEMENT LETTER, IF REQUESTED TO DO SO BY THE ACCOUNTANTS, AND
SHALL PROVIDE REASONABLE ACCESS TO THE ACCOUNTANTS TO THE BOOKS AND RECORDS OF
THE PARENT AND ITS SUBSIDIARIES AND TO THEIR EMPLOYEES WHO ARE RESPONSIBLE FOR
FINANCIAL MATTERS.

 

(a)                                  “WP Entities” shall mean Weston Presidio V,
L.P. or any of its affiliated funds or their management company.

 

22

--------------------------------------------------------------------------------


 

(b)                                 “WP Investment” shall mean, at the time of
determination, the aggregate cash consideration paid by the WP Entities to
acquire any shares of capital stock or options or warrants for shares of capital
stock of Parent (or any successor) from time to time until such time of
determination, or any other securities or equity interests into which such
securities may be converted or exchanged pursuant to a merger, recapitalization
or other transaction (and appropriate adjustments will be made in any
calculations pursuant to this Section 3.3(i) to eliminate the effect of such
transactions), without giving effect to any reduction resulting from any sale or
other disposition of such securities; provided, however, that (i) the aggregate
consideration paid by the WP Entities for any debt of Parent (or any successor)
or (ii) any debt security of Parent (or any successor) which by its terms is
convertible to an equity security of Parent (or any successor)  shall be
excluded from the amount of the WP Investment.

 

(c)                                  “IRR” shall mean an annual pre-tax internal
rate of return calculated by taking into account (i) the date or dates of
payment by the WP Entities for the WP Investment, (ii) the date or dates on
which the WP Entities receive or are deemed to have received proceeds from any
sale or other transaction in which the WP Investment is sold or otherwise
disposed of or received dividends, other distributions or management,
transaction or other fees with respect to the WP Investment, and (iii) the
amounts of such proceeds from such sale or disposition or of such dividends,
other distributions or management, transaction or other fees with respect to the
WP Investment. For purposes of calculating the IRR, all determinations shall be
made on a time-weighted basis for the WP Investment actually or deemed to be
sold or otherwise transferred for value; provided, however, that the amounts of
any payments to the WP Entities in connection with any sales or dispositions
shall be calculated net of any payments to the Former Company Stockholders that
would otherwise be required pursuant to this Section 3.3(i).

 

(d)                                 “Related Business” means the manufacture,
processing, sales, marketing and/or distribution of paper and paper-related
products.

 

The Parent shall give the Former Company Stockholders’ Agent written notice of
the occurrence of any Change in Control transaction, including (A) a reasonably
detailed description of the

 

23

--------------------------------------------------------------------------------


 

terms thereof and (B) the Parent’s determinations and calculations of the
applicable IRR and amounts payable to the Former Company Stockholders, if any,
as a result of the Change in Control. The Parent shall, and shall cause its
affiliates to, afford to the Former Company Stockholders’ Agent and its
representatives reasonable access during normal business hours to (a) the
financial records of the Parent and its Subsidiaries and (b) such other
information relating to the Parent which may be reasonably helpful to the Former
Company Stockholders’ Agent in reviewing the Parent’s determinations of such IRR
and amounts payable under this Section 3.3(i). Any disagreements the Former
Company Stockholders’ Agent shall have with the calculations set forth by the
Parent shall be resolved in accordance with the procedures set forth in Section
3.3(i)(B)(iii) above, to the extent applicable.

 

C.                                     PAYMENT OF EARN-OUT AMOUNT. ANY PAYMENTS
REQUIRED TO BE MADE PURSUANT TO THIS SECTION 3.3(I) SHALL BE PAID BY THE PARENT
TO THE FORMER COMPANY STOCKHOLDERS’ AGENT FOR DISTRIBUTION TO THE FORMER COMPANY
STOCKHOLDERS NO LATER THAN EACH EARN-OUT PAYMENT DATE; PROVIDED, HOWEVER, THAT
IF THE FORMER COMPANY STOCKHOLDERS’ AGENT DELIVERS AN EARN-OUT DISAGREEMENT
NOTICE TO THE PARENT WITHIN THE 30-DAY PERIOD DESCRIBED ABOVE, THEN THE PORTION
OF THE RELEVANT AGGREGATE EARNED AMOUNT OR ANNUAL PAYMENT EARNED THAT IS IN
DISPUTE AND THE SUBJECT OF SUCH EARN-OUT DISAGREEMENT NOTICE SHALL NOT BE DUE
AND PAYABLE UNLESS AND UNTIL ALL DISPUTES WITH RESPECT THERETO ARE RESOLVED IN
THE MANNER DESCRIBED IN CLAUSE (B)(III) ABOVE. IN THE EVENT THAT THE RESOLUTION
OF SUCH DISPUTE IS THAT ANY PORTION OF THE DISPUTED AMOUNT IS DETERMINED TO BE
PAYABLE TO THE FORMER COMPANY STOCKHOLDERS’ AGENT FOR DISTRIBUTION TO THE FORMER
COMPANY STOCKHOLDERS, THEN SUCH PAYMENT SHALL BE MADE BY THE PARENT OR CAUSED TO
BE MADE BY THE PARENT, WITH INTEREST THEREON ACCRUING FROM THE DATE OF THE
RELEVANT EARN-OUT DISAGREEMENT NOTICE TO THE DAY BEFORE THE DATE OF PAYMENT AT A
RATE OF SEVEN AND ONE-HALF PERCENT (7.5%) PER ANNUM, COMPOUNDED ANNUALLY, NO
LATER THAN THE DATE WHICH IS TEN (10) BUSINESS DAYS AFTER THE DATE OF SUCH
RESOLUTION.

 

D.                                    OPERATIONS OF THE BUSINESS. THE FORMER
COMPANY STOCKHOLDERS ACKNOWLEDGE THAT THE PARENT IS ENTITLED TO MANAGE ITS
BUSINESS AND THE BUSINESS OF ITS SUBSIDIARIES, INCLUDING THE COMPANY, AS IT MAY
DETERMINE IN ITS SOLE DISCRETION, PROVIDED, THAT (X) THE PARENT SHALL NOT NOR
SHALL THE PARENT CAUSE OR PERMIT THE PARENT OR ANY OF ITS SUBSIDIARIES TO TAKE
ANY ACTION OR TO MAKE ANY OPERATIONAL CHANGES FOR THE PURPOSE OF INTENTIONALLY
REDUCING OR ELIMINATING ANY EARN-OUT PAYMENTS PURSUANT TO THIS SECTION 3.3(I)
(WHETHER DURING THE EARN-OUT PERIOD OR THEREAFTER) OTHERWISE PAYABLE TO THE
FORMER COMPANY STOCKHOLDERS AND (Y) UNTIL THE DATE ON WHICH THE AGGREGATE AMOUNT
OF PAYMENTS MADE PURSUANT TO THIS SECTION 3.3(I) EQUAL THE MAXIMUM EARN-OUT
PAYMENT, THE PARENT SHALL NOT OWN, DIRECTLY OR INDIRECTLY, ANY PERSON WHOSE
BUSINESS DOES NOT CONSIST OF A

 

24

--------------------------------------------------------------------------------


 

RELATED BUSINESS. THE FORMER COMPANY STOCKHOLDERS FURTHER ACKNOWLEDGE AND AGREE
THAT (I) THE PROVISIONS OF THIS SECTION 3.3(I) DO NOT CREATE IN THE FORMER
COMPANY STOCKHOLDERS ANY RIGHT TO CONTROL OR DIRECT THE MANAGEMENT OF THE
BUSINESS OF THE PARENT AND ITS SUBSIDIARIES, INCLUDING THE COMPANY, FOLLOWING
THE CLOSING, (II) ACTIONS AND OPERATIONAL CHANGES NOT MADE FOR THE PURPOSE OF
INTENTIONALLY REDUCING OR ELIMINATING ANY EARN-OUT PAYMENTS MAY NONETHELESS HAVE
THE EFFECT OF REDUCING OR ELIMINATING ANY EARN-OUT PAYMENTS AND (III) OTHER THAN
THE CONTRACT PROVISIONS OF THIS AGREEMENT, THE PARENT SHALL NOT HAVE ANY
OBLIGATIONS OR DUTIES, REGARDLESS OF THE BASIS OR LEGAL THEORY THEREFORE, TO THE
FORMER COMPANY STOCKHOLDERS WITH RESPECT TO THE EARN-OUT PAYMENTS.

 

E.                                      ROLLOVER SHAREHOLDERS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 3.3(I), IN THE CASE OF EACH ROLLOVER
SHAREHOLDER, IN THE EVENT ANY AMOUNTS BECOME PAYABLE TO THE ROLLOVER SHAREHOLDER
PURSUANT TO THIS SECTION 3.3(I) (ANY SUCH PAYMENT, A “ROLLOVER SHAREHOLDER
PAYMENT”), SUCH PAYMENT SHALL BE MADE BY ISSUANCE OF SHARES OF SERIES A
PREFERRED STOCK OF THE PARENT (OR SUCH OTHER SECURITIES OF THE PARENT INTO WHICH
SUCH STOCK SHALL HAVE BEEN CONVERTED OR OTHERWISE EXCHANGED BY VIRTUE OF ANY
RECAPITALIZATION, RESTRUCTURING, MERGER, CONSOLIDATION OR OTHER EVENT OR
TRANSACTION) AND NOT BY PAYMENT OF CASH AS PROVIDED IN THIS SECTION 3.3(I), AND
THE AGGREGATE AMOUNT OF CASH PAYABLE TO FORMER COMPANY STOCKHOLDERS (OTHER THAN
ROLLOVER SHAREHOLDERS) SHALL BE REDUCED BY THE AGGREGATE AMOUNT OF PAYMENTS TO
BE MADE TO THE ROLLOVER SHAREHOLDERS IN STOCK IN ACCORDANCE WITH THIS CLAUSE
(E). THE NUMBER OF SUCH ADDITIONAL SHARES OF STOCK SHALL BE EQUAL, IN THE CASE
OF ANY ROLLOVER SHAREHOLDER PAYMENT, TO THE AGGREGATE AMOUNT OF THE PORTION OF
SUCH ROLLOVER SHAREHOLDER PAYMENT WHICH WOULD HAVE BEEN PAYABLE IN CASH TO THE
ROLLOVER SHAREHOLDER, AS THE CASE MAY BE, IN THE ABSENCE OF THIS CLAUSE (E)
DIVIDED BY THE PREFERRED STOCK PER SHARE PRICE. THE “PREFERRED STOCK PER SHARE
PRICE” SHALL MEAN THE AMOUNT PER SHARE OF SERIES A PREFERRED STOCK PAID BY THE
WP ENTITIES IN CONNECTION WITH THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (AS EQUITABLY ADJUSTED FOR STOCK SPLITS, REVERSE STOCK SPLITS OR
OTHER SIMILAR CHANGES IN THE CAPITALIZATION OF THE COMPANY). IN THE EVENT THAT A
ROLLOVER SHAREHOLDER PAYMENT IS REQUIRED TO BE MADE TO A ROLLOVER SHAREHOLDER AT
A TIME AT WHICH SUCH ROLLOVER SHAREHOLDER IS NO LONGER EMPLOYED BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, THE PARENT, IN ITS SOLE DISCRETION, MAY ELECT TO PAY
THE PORTION OF THE ROLLOVER SHAREHOLDER PAYMENT PAYABLE TO SUCH ROLLOVER
SHAREHOLDER IN CASH, IN LIEU OF PAYMENT BY ISSUANCE OF ADDITIONAL SHARES OF
STOCK.

 


SECTION 3.4.            APPRAISAL RIGHTS.


 


(A)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
ANY SHARES OF COMPANY COMMON STOCK HELD BY A HOLDER WHO HAS EXERCISED SUCH
HOLDER’S APPRAISAL RIGHTS IN ACCORDANCE WITH SECTION 262 OF THE DGCL, AND WHO,
AS OF THE EFFECTIVE TIME, HAS NOT

 

25

--------------------------------------------------------------------------------


 


EFFECTIVELY WITHDRAWN OR LOST SUCH APPRAISAL RIGHTS (“DISSENTING SHARES”), SHALL
NOT BE CONVERTED INTO OR REPRESENT A RIGHT TO RECEIVE THE PER SHARE MERGER
CONSIDERATION PURSUANT TO SECTION 3.3(A), BUT THE HOLDER OF THE DISSENTING
SHARES SHALL ONLY BE ENTITLED TO SUCH APPRAISAL RIGHTS AS ARE GRANTED BY THE
DGCL.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 3.4(A), IF ANY HOLDER OF
SHARES OF COMPANY COMMON STOCK WHO DEMANDS HIS, HER OR ITS APPRAISAL RIGHTS WITH
RESPECT TO SUCH SHARES SHALL EFFECTIVELY WITHDRAW OR LOSE (THROUGH FAILURE TO
PERFECT OR OTHERWISE) HIS, HER OR ITS RIGHTS TO RECEIVE PAYMENT FOR THE FAIR
MARKET VALUE OF SUCH SHARES UNDER SECTION 262 OF THE DGCL, THEN, AS OF THE LATER
OF THE EFFECTIVE TIME OR THE OCCURRENCE OF SUCH EVENT, SUCH HOLDER’S SHARES
SHALL AUTOMATICALLY BE CONVERTED INTO AND REPRESENT ONLY THE RIGHT TO RECEIVE
THE PER SHARE MERGER CONSIDERATION (LESS THE APPLICABLE PORTION OF THE ESCROW
AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT), WITHOUT ANY INTEREST THEREON, AS
PROVIDED IN SECTION 3.3(C) UPON SURRENDER OF THE CERTIFICATE OR CERTIFICATES
REPRESENTING SUCH SHARES. THE COMPANY SHALL GIVE PARENT PROMPT NOTICE OF ANY
DEMANDS RECEIVED BY THE COMPANY FOR APPRAISAL OF SHARES OF COMPANY COMMON STOCK,
AND PARENT SHALL HAVE THE RIGHT TO PARTICIPATE IN ALL NEGOTIATIONS AND
PROCEEDINGS WITH RESPECT TO SUCH DEMANDS. EXCEPT WITH THE PRIOR WRITTEN CONSENT
OF PARENT, THE COMPANY SHALL NOT MAKE ANY PAYMENT WITH RESPECT TO, OR SETTLE OR
OFFER TO SETTLE, ANY SUCH DEMANDS.


 


SECTION 3.5.            PAYMENT OF MERGER CONSIDERATION; EXCHANGE OF
CERTIFICATES.


 


(A)           PRIOR TO THE EFFECTIVE TIME, THE FORMER COMPANY STOCKHOLDERS’
AGENT SHALL DESIGNATE, OR SHALL CAUSE TO BE DESIGNATED, A BANK OR TRUST COMPANY
REASONABLY ACCEPTABLE TO PARENT TO ACT AS AGENT (THE “PAYING AGENT”), PURSUANT
TO A PAYING AGENT AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
PARENT, FOR THE PAYMENT OF THE MERGER CONSIDERATION (LESS THE ESCROW AMOUNT, THE
WORKING CAPITAL ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION
ALLOCABLE TO THE ROLLOVER SHARES), AND, AT THE EFFECTIVE TIME, PARENT SHALL
PROVIDE TO THE PAYING AGENT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
THE AMOUNTS NECESSARY FOR THE PAYMENT OF THE MERGER CONSIDERATION WHICH IS
PAYABLE AT CLOSING HEREUNDER (LESS THE ESCROW AMOUNT AND THE WORKING CAPITAL
ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION ALLOCABLE TO THE
ROLLOVER SHARES). ANY AND ALL INTEREST OR INCOME EARNED ON FUNDS MADE AVAILABLE
TO THE PAYING AGENT PURSUANT TO THIS AGREEMENT SHALL BE TURNED OVER TO PARENT.


 


(B)           FROM AND AFTER THE EFFECTIVE TIME, EACH HOLDER OF A CERTIFICATE OR
CERTIFICATES (“CERTIFICATES”) WHICH REPRESENTED SHARES OF COMPANY COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL SURRENDER EACH
CERTIFICATE TO THE PAYING AGENT, AND RECEIVE PROMPTLY IN EXCHANGE THEREFOR THE
APPLICABLE PER SHARE MERGER CONSIDERATION (LESS THE APPLICABLE PORTION OF THE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
COMMON STOCK EVIDENCED BY THE CERTIFICATES SO SURRENDERED SHALL HAVE BEEN
CONVERTED PURSUANT, AND SUBJECT TO, THE PROVISIONS OF ARTICLE III OF THIS
AGREEMENT. THE SURRENDER OF CERTIFICATES SHALL BE ACCOMPANIED BY DULY COMPLETED
AND EXECUTED LETTERS OF TRANSMITTAL IN SUCH CUSTOMARY FORM AS MAY REASONABLY BE
AGREED TO BY THE COMPANY AND PARENT. UNTIL SURRENDERED, EACH OUTSTANDING
CERTIFICATE SHALL BE DEEMED FOR ALL CORPORATE PURPOSES FROM AND AFTER THE
EFFECTIVE TIME TO EVIDENCE THE RIGHT TO RECEIVE THE PER SHARE MERGER
CONSIDERATION BUT SHALL, SUBJECT TO APPLICABLE APPRAISAL RIGHTS UNDER THE DGCL
AND SECTION 3.4 OF THIS AGREEMENT, HAVE NO OTHER RIGHTS. FROM AND AFTER THE
EFFECTIVE TIME, THERE SHALL BE NO FURTHER REGISTRATION OF

 

26

--------------------------------------------------------------------------------


 


TRANSFERS ON THE RECORDS OF THE COMPANY OF SHARES OF COMPANY COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


 


(C)           IN THE EVENT ANY CERTIFICATE SHALL HAVE BEEN LOST, STOLEN OR
DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING
SUCH CERTIFICATE TO BE LOST, STOLEN OR DESTROYED, PAYING AGENT SHALL PAY THE
APPLICABLE PER SHARE MERGER CONSIDERATION (LESS THE APPLICABLE PORTION OF THE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) IN EXCHANGE THEREFOR
PURSUANT TO THE PROVISIONS OF ARTICLE III OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE PARENT MAY, IN ITS SOLE DISCRETION AND AS A CONDITION PRECEDENT TO THE
ISSUANCE THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED
CERTIFICATE TO DELIVER AN AGREEMENT OF INDEMNIFICATION (BUT WITHOUT HAVING TO
POST A BOND), IN FORM REASONABLY SATISFACTORY TO THE PARENT, AGAINST ANY CLAIM
THAT MAY BE MADE AGAINST THE PARENT, THE SURVIVING CORPORATION OR THE PAYING
AGENT WITH RESPECT TO THE CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR
DESTROYED.


 


(D)           AT THE EFFECTIVE TIME, EACH OPTIONHOLDER SHALL RECEIVE FROM THE
PAYING AGENT THE APPLICABLE OPTION CONSIDERATION (LESS THE APPLICABLE PORTION OF
THE ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
OPTIONS SHALL HAVE BEEN CONVERTED PURSUANT, AND SUBJECT TO, THE PROVISIONS OF
ARTICLE III OF THIS AGREEMENT.


 


(E)           FROM AND AFTER THE EFFECTIVE TIME, EACH WARRANTHOLDER SHALL
SURRENDER EACH COMPANY WARRANT TO THE PAYING AGENT, AND RECEIVE PROMPTLY IN
EXCHANGE THEREFOR THE APPLICABLE WARRANT CONSIDERATION (LESS THE APPLICABLE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
WARRANT SO SURRENDERED SHALL HAVE BEEN CONVERTED PURSUANT, AND SUBJECT TO, THE
PROVISIONS OF ARTICLE III OF THIS AGREEMENT. THE SURRENDER OF COMPANY WARRANTS
SHALL BE ACCOMPANIED BY DULY COMPLETED AND EXECUTED LETTERS OF TRANSMITTAL IN
SUCH CUSTOMARY FORM AS MAY REASONABLY BE AGREED TO BY THE COMPANY AND PARENT.
UNTIL SURRENDERED, EACH OUTSTANDING COMPANY WARRANT SHALL BE DEEMED FOR ALL
CORPORATE PURPOSES FROM AND AFTER THE EFFECTIVE TIME TO EVIDENCE THE RIGHT TO
RECEIVE THE APPLICABLE WARRANT CONSIDERATION BUT SHALL HAVE NO OTHER RIGHTS.
FROM AND AFTER THE EFFECTIVE TIME, THERE SHALL BE NO FURTHER REGISTRATION OF
TRANSFERS ON THE RECORDS OF THE COMPANY OF THE COMPANY WARRANTS OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


 


(F)            IN THE EVENT ANY COMPANY WARRANT SHALL HAVE BEEN LOST, STOLEN OR
DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING
SUCH COMPANY WARRANT TO BE LOST, STOLEN OR DESTROYED, PAYING AGENT SHALL PAY THE
APPLICABLE WARRANT CONSIDERATION (LESS THE APPLICABLE PORTION OF THE ESCROW
AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) IN EXCHANGE THEREFOR PURSUANT TO
THE PROVISIONS OF ARTICLE III OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE
PARENT MAY, IN ITS SOLE DISCRETION AND AS A CONDITION PRECEDENT TO THE ISSUANCE
THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED COMPANY WARRANT TO
DELIVER AN AGREEMENT OF INDEMNIFICATION (BUT WITHOUT HAVING TO POST A BOND), IN
FORM REASONABLY SATISFACTORY TO THE PARENT, AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST THE PARENT, THE SURVIVING CORPORATION OR THE PAYING AGENT WITH RESPECT
TO THE WARRANT CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


 


(G)           IF ANY PORTION OF THE PER SHARE MERGER CONSIDERATION OR WARRANT
CONSIDERATION IS TO BE PAID TO A PERSON (OTHER THAN THE ESCROW AGENT) OTHER THAN
THE PERSON IN WHOSE NAME THE APPLICABLE CERTIFICATE OR COMPANY WARRANT, AS THE
CASE MAY BE, IS REGISTERED, IT SHALL BE A

 

27

--------------------------------------------------------------------------------


 


CONDITION TO SUCH PAYMENT THAT THE CERTIFICATE OR COMPANY WARRANT SO SURRENDERED
SHALL BE PROPERLY ENDORSED OR OTHERWISE BE IN PROPER FORM FOR TRANSFER AND THAT
THE PERSON REQUESTING SUCH PAYMENT SHALL PAY TO THE PAYING AGENT ANY TRANSFER OR
OTHER TAXES REQUIRED AS A RESULT OF SUCH PAYMENT TO A PERSON OTHER THAN THE
REGISTERED HOLDER OF SUCH CERTIFICATE OR COMPANY WARRANT OR ESTABLISH TO THE
SATISFACTION OF THE PAYING AGENT THAT SUCH TAX HAS BEEN PAID OR IS NOT PAYABLE.


 


(H)           ANY PORTION OF THE MERGER CONSIDERATION MADE AVAILABLE TO THE
PAYING AGENT PURSUANT TO SECTION 3.5(A) THAT REMAINS UNCLAIMED SIX MONTHS AFTER
THE EFFECTIVE TIME SHALL BE RETURNED TO THE PARENT, UPON DEMAND, AND ANY HOLDER
WHO HAS NOT SURRENDERED CERTIFICATES OR COMPANY WARRANTS FOR THE APPLICABLE PER
SHARE MERGER CONSIDERATION OR WARRANT CONSIDERATION IN ACCORDANCE WITH THIS
SECTION 3.5 PRIOR TO THAT TIME SHALL THEREAFTER LOOK ONLY TO THE PARENT FOR
PAYMENT OF SUCH APPLICABLE CONSIDERATION, WITHOUT ANY INTEREST THEREON.
NOTWITHSTANDING THE FOREGOING, NONE OF PARENT, MERGER SUB, THE COMPANY, THE
SURVIVING CORPORATION NOR THE PAYING AGENT SHALL BE LIABLE TO ANY SUCH HOLDER
FOR ANY AMOUNTS PAID TO A GOVERNMENTAL ENTITY PURSUANT TO APPLICABLE LAW
RELATING TO ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAWS. ANY AMOUNTS REMAINING
UNCLAIMED BY HOLDERS TWO YEARS AFTER THE EFFECTIVE TIME (OR SUCH EARLIER DATE,
IMMEDIATELY PRIOR TO SUCH TIME WHEN THE AMOUNTS WOULD OTHERWISE ESCHEAT TO OR
BECOME THE PROPERTY OF ANY GOVERNMENTAL ENTITY) SHALL BECOME, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PROPERTY OF THE PARENT, FREE AND CLEAR OF ANY
LIENS OF ANY PERSON PREVIOUSLY ENTITLED THERETO. ANY PORTION OF THE MERGER
CONSIDERATION MADE AVAILABLE TO THE PAYING AGENT PURSUANT TO SECTION 3.5(A) TO
PAY FOR SHARES OF COMPANY COMMON STOCK FOR WHICH APPRAISAL RIGHTS HAVE BEEN
PERFECTED SHALL BE RETURNED TO THE PARENT UPON DEMAND.


 


(I)            EACH OF THE SURVIVING CORPORATION, PARENT AND THE PAYING AGENT
SHALL BE ENTITLED TO DEDUCT AND WITHHOLD FROM THE CONSIDERATION OTHERWISE
PAYABLE TO ANY PERSON PURSUANT TO THIS ARTICLE III SUCH AMOUNTS AS IT IS
REQUIRED TO DEDUCT AND WITHHOLD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER
ANY PROVISION OF FEDERAL, STATE, LOCAL OR FOREIGN TAX LAW. IF THE SURVIVING
CORPORATION, PARENT OR THE PAYING AGENT SO WITHHOLDS AMOUNTS, SUCH AMOUNTS SHALL
BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING BEEN PAID TO THE HOLDER
OF SHARES OF COMPANY COMMON STOCK, COMPANY OPTIONS OR COMPANY WARRANTS, AS THE
CASE MAY BE, IN RESPECT OF WHICH THE SURVIVING CORPORATION, PARENT OR THE PAYING
AGENT MADE SUCH DEDUCTION OR WITHHOLDING.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to Parent as follows:

 


SECTION 4.1.            ORGANIZATION OF COMPANY.


 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite corporate
power to own, lease and operate its property and to carry on its business as now
being conducted. The Company is duly qualified or licensed to do business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of its business or ownership or leasing of Properties makes such
qualification or licensing necessary and where the failure to be so qualified or
licensed would reasonably be expected to result in a Company Material Adverse
Effect.  For purposes of this

 

28

--------------------------------------------------------------------------------


 

Agreement, “Company Material Adverse Effect” shall mean a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise),
property or results of operations of the Company and its Subsidiaries (taken as
a whole).  Company Material Adverse Effect shall not include any event,
situation, change, development, condition or circumstance:  (i) relating to or
resulting from the economy in general, (ii) relating to or resulting from the
industry in which the Company or any of its Subsidiaries operates and not
uniquely relating to the Company or any of its Subsidiaries, (iii) resulting
from the announcement or existence of this Agreement or the transactions
contemplated hereby, (iv) resulting from actions or omissions of the Company or
any of its Subsidiaries taken with the prior written consent of the other party
hereto or pursuant to the terms of this Agreement (including the Company
Disclosure Schedules) or the other Transaction Documents, (v) resulting from
compliance with this Agreement or the other Transaction Documents, (vi)
resulting from any worldwide, national or local conditions or circumstances
(political, economic, financial, regulatory or otherwise), including, without
limitation, an outbreak or escalation or war, armed hostilities, acts of
terrorism, political instability or other national or international calamity,
crisis or emergency occurring within or outside of the United States, or (vii)
in existence as of the date hereof and actually known and understood by Parent
(including potential consequences thereof).

 


SECTION 4.2.            CAPITALIZATION; SUBSIDIARIES.


 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 150,000
SHARES OF COMPANY COMMON STOCK AND 65,000 SHARES OF PREFERRED STOCK OF THE
COMPANY, PAR VALUE $0.01. NO SHARES OF SUCH PREFERRED STOCK ARE ISSUED OR
OUTSTANDING. THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMPANY COMMON STOCK
IS AS DESCRIBED ON SCHEDULE 4.2(A) OF THE COMPANY DISCLOSURE SCHEDULES. ALL SUCH
ISSUED AND OUTSTANDING SHARES OF COMPANY COMMON STOCK HAVE BEEN, AND ALL SHARES
OF COMPANY COMMON STOCK THAT MAY BE ISSUED PURSUANT TO OUTSTANDING OPTIONS AND
WARRANTS TO PURCHASE COMPANY COMMON STOCK WILL BE, WHEN ISSUED IN ACCORDANCE
WITH THE RESPECTIVE TERMS THEREOF, DULY AUTHORIZED, VALIDLY ISSUED AND ARE FULLY
PAID AND NONASSESSABLE. EXCEPT AS DESCRIBED IN SCHEDULE 4.2(A) OF THE COMPANY
DISCLOSURE SCHEDULES, (A) THERE ARE NO ISSUED OR OUTSTANDING SHARES OF CAPITAL
STOCK OF THE COMPANY, (B) NO SHARES OF CAPITAL STOCK OF THE COMPANY ARE HELD IN
TREASURY, (C) NO PREFERRED STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF THE
COMPANY ARE ISSUED OR OUTSTANDING, (D) THERE ARE NO OTHER ISSUED OR OUTSTANDING
SECURITIES OF THE COMPANY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT
ANY TIME CAPITAL STOCK OF THE COMPANY, AND (E) THERE ARE NO SUBSCRIPTIONS,
OPTIONS, “PHANTOM” STOCK RIGHTS, STOCK APPRECIATION RIGHTS, WARRANTS OR OTHER
RIGHTS OF ANY KIND ENTITLING ANY PERSON TO ACQUIRE OR OTHERWISE RECEIVE FROM THE
COMPANY ANY SHARES OF CAPITAL STOCK OR SECURITIES OF THE COMPANY CONVERTIBLE
INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME CAPITAL STOCK OF THE COMPANY
(COLLECTIVELY, THE “COMPANY SECURITIES”). EXCEPT AS DESCRIBED IN SCHEDULE 4.2(A)
OF THE COMPANY DISCLOSURE SCHEDULES, THERE ARE NO CONTRACTS, COMMITMENTS,
AGREEMENTS, UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND RELATING TO THE GRANT,
ISSUANCE, REPURCHASE, REDEMPTION OR OTHER ACQUISITION BY THE COMPANY OF ANY
COMPANY SECURITIES. EXCEPT AS DESCRIBED IN SCHEDULE 4.2(A) OF THE COMPANY
DISCLOSURE SCHEDULES, THERE ARE NO VOTING TRUSTS, SHAREHOLDER AGREEMENTS,
COMMITMENTS, UNDERTAKINGS, UNDERSTANDINGS, PROXIES OR OTHER RESTRICTIONS THAT
DIRECTLY OR INDIRECTLY RESTRICT OR LIMIT, OR OTHERWISE RELATE TO, THE VOTING,
SALE OR OTHER DISPOSITION OF ANY SHARES OF COMPANY COMMON STOCK OR THE RIGHTS OF
ANY SHAREHOLDER OF THE COMPANY. THE COMPANY SECURITIES WERE NOT ISSUED IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), ANY STATE
“BLUE SKY” OR SECURITIES LAWS, ANY OTHER SIMILAR

 

29

--------------------------------------------------------------------------------


 


LEGAL REQUIREMENT OR ANY PREEMPTIVE OR OTHER SIMILAR RIGHTS OF ANY PERSON. ALL
OF THE OUTSTANDING COMPANY SECURITIES ARE HELD OF RECORD BY THE PERSONS AND IN
THE RESPECTIVE AMOUNTS SET FORTH IN THE SCHEDULE 4.2(A) OF THE COMPANY
DISCLOSURE SCHEDULES.


 


(B)           SCHEDULE 4.2(B) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH THE
NAMES OF EACH OF THE COMPANY’S SUBSIDIARIES AND SHOWS FOR EACH SUCH SUBSIDIARY:
(I) ITS JURISDICTION OF ORGANIZATION AND EACH OTHER JURISDICTION IN WHICH IT IS
QUALIFIED TO DO BUSINESS; (II) THE AUTHORIZED AND OUTSTANDING CAPITAL STOCK OR
OTHER OWNERSHIP INTERESTS OF EACH SUBSIDIARY; AND (III) THE IDENTITY OF AND
NUMBER OF SHARES OF SUCH CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OWNED (OF
RECORD AND BENEFICIALLY) BY EACH HOLDER THEREOF. EXCEPT AS SET FORTH ON SCHEDULE
4.2(B)(I) OF THE COMPANY DISCLOSURE SCHEDULES, ALL OF THE OUTSTANDING CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS OF EACH SUBSIDIARY ARE OWNED FREE AND CLEAR
OF ANY LIEN AND FREE AND CLEAR OF ANY OTHER LIMITATION OR RESTRICTION (INCLUDING
ANY RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS). OTHER THAN THE CAPITAL STOCK AND OWNERSHIP
INTERESTS OF THE SUBSIDIARIES DESCRIBED ON SCHEDULE 4.2(B)(II) OF THE COMPANY
DISCLOSURE SCHEDULES, THE COMPANY DOES NOT HAVE ANY DIRECT OR INDIRECT OWNERSHIP
OR INVESTMENT INTEREST IN ANY PERSON. THE CAPITAL STOCK AND OWNERSHIP INTERESTS
OF THE COMPANY’S SUBSIDIARIES WERE NOT ISSUED IN VIOLATION OF THE 1933 ACT, ANY
STATE “BLUE SKY” OR SECURITIES LAWS, ANY OTHER SIMILAR LEGAL REQUIREMENT OR ANY
PREEMPTIVE OR OTHER SIMILAR RIGHTS OF ANY PERSON.


 


(C)           EACH OF THE COMPANY’S SUBSIDIARIES IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION, WITH ALL
REQUISITE CORPORATE, PARTNERSHIP, MEMBERSHIP OR LIMITED LIABILITY COMPANY POWER,
AS THE CASE MAY BE, TO OWN, LEASE AND OPERATE ITS PROPERTY AND TO CARRY ON ITS
BUSINESS AS NOW BEING CONDUCTED, AND IS DULY QUALIFIED AND/OR LICENSED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION
IN WHICH THE NATURE OF ITS BUSINESS OR OWNERSHIP OR LEASING OF PROPERTIES MAKES
SUCH QUALIFICATION OR LICENSING NECESSARY AND WHERE THE FAILURE TO BE SO
QUALIFIED OR LICENSED COULD REASONABLY BE EXPECTED TO RESULT IN A COMPANY
MATERIAL ADVERSE EFFECT.


 


(D)           EXCEPT AS DESCRIBED IN SCHEDULE 4.2(D) OF THE COMPANY DISCLOSURE
SCHEDULES, (A) THERE ARE NO ISSUED OR OUTSTANDING SHARES OF CAPITAL STOCK OR
OTHER OWNERSHIP INTERESTS OF ANY OF THE COMPANY’S SUBSIDIARIES, (B) NO SHARES OF
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF ANY OF THE COMPANY’S SUBSIDIARIES
ARE HELD IN TREASURY, (C) NO PREFERRED STOCK OR OTHER EQUITY SECURITIES OF ANY
KIND OF ANY OF THE COMPANY’S SUBSIDIARIES ARE AUTHORIZED, ISSUED OR OUTSTANDING,
(D) THERE ARE NO OTHER ISSUED OR OUTSTANDING SECURITIES OF ANY OF THE COMPANY’S
SUBSIDIARIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF SUCH SUBSIDIARY AND (E) THERE ARE
NO SUBSCRIPTIONS, OPTIONS, “PHANTOM” STOCK RIGHTS, STOCK APPRECIATION RIGHTS,
WARRANTS OR OTHER RIGHTS OF ANY KIND ENTITLING ANY PERSON TO ACQUIRE OR
OTHERWISE RECEIVE FROM ANY OF THE COMPANY’S SUBSIDIARIES ANY SHARES OF CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS OR SECURITIES OF THE COMPANY’S SUBSIDIARIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME CAPITAL STOCK OR
OTHER OWNERSHIP INTEREST OF THE COMPANY’S SUBSIDIARIES (COLLECTIVELY, THE
“SUBSIDIARY SECURITIES”). EXCEPT AS DESCRIBED IN SCHEDULE 4.2(D) OF THE COMPANY
DISCLOSURE SCHEDULES, THERE ARE NO CONTRACTS, COMMITMENTS, AGREEMENTS,
UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND RELATING TO THE GRANT, ISSUANCE,
REPURCHASE, REDEMPTION OR OTHER ACQUISITION BY THE COMPANY’S SUBSIDIARIES OF ANY
SUBSIDIARY SECURITIES. EXCEPT AS DESCRIBED IN SCHEDULE 4.2(D) OF THE COMPANY
DISCLOSURE SCHEDULES, THERE ARE NO VOTING TRUSTS, SHAREHOLDER AGREEMENTS,
COMMITMENTS, UNDERTAKINGS, UNDERSTANDINGS, PROXIES OR

 

30

--------------------------------------------------------------------------------


 


OTHER RESTRICTIONS THAT DIRECTLY OR INDIRECTLY RESTRICT OR LIMIT, OR OTHERWISE
RELATE TO, THE VOTING, SALE OR OTHER DISPOSITION OF ANY SUBSIDIARY SECURITIES OR
THE RIGHTS OF ANY SHAREHOLDER OF ANY SUBSIDIARY.


 


SECTION 4.3.            AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS.


 


(A)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND ALL TRANSACTION DOCUMENTS TO WHICH IT IS OR (AT OR
PRIOR TO THE CLOSING) WILL BE A PARTY AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH TRANSACTION DOCUMENTS. THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND SUCH TRANSACTION DOCUMENTS AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH TRANSACTION
DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF THE COMPANY, SUBJECT ONLY TO THE APPROVAL OF THE MERGER BY THE COMPANY’S
STOCKHOLDERS UNDER THE PROVISIONS OF THE DGCL AND THE COMPANY’S CERTIFICATE OF
INCORPORATION (THE “COMPANY STOCKHOLDER APPROVAL”). THIS AGREEMENT HAS BEEN, AND
SUCH OTHER TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY HAVE BEEN, OR
TO THE EXTENT NOT EXECUTED AS OF THE DATE HEREOF, WILL BE, DULY EXECUTED AND
DELIVERED BY THE COMPANY. THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS
TO WHICH THE COMPANY IS OR (AT OR PRIOR TO THE CLOSING) WILL BE A PARTY
CONSTITUTES, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER
PARTIES HERETO AND THERETO, THE VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE BY PARENT AGAINST THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY. FOR PURPOSES OF THIS AGREEMENT, “TRANSACTION DOCUMENTS” MEANS THIS
AGREEMENT, THE ESCROW AGREEMENT, THE WORKING CAPITAL ESCROW AGREEMENT, THE
CERTIFICATE OF MERGER, AND THE INDEMNIFICATION MATTERS LETTER. THE ONLY VOTE OF
HOLDERS OF ANY CLASS OR SERIES OF CAPITAL STOCK OF THE COMPANY NECESSARY TO
APPROVE AND ADOPT THIS AGREEMENT AND THE MERGER IS THE ADOPTION OF THIS
AGREEMENT BY THE HOLDERS OR A MAJORITY OF THE OUTSTANDING COMPANY COMMON STOCK.


 


(B)           THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY DOES NOT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY WILL NOT, (I) CONFLICT WITH, OR RESULT IN ANY
VIOLATION OR BREACH OF ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BYLAWS
OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY SUBSIDIARY, (II) VIOLATE
ANY LAW, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY,
(III) EXCEPT AS SET FORTH ON SCHEDULE 4.3(B)(III) OF THE COMPANY DISCLOSURE
SCHEDULES, CONFLICT WITH OR RESULT IN A BREACH OF, OR GIVE RISE TO A RIGHT OF
TERMINATION OF, OR ACCELERATE THE PERFORMANCE (INCLUDING, WITHOUT LIMITATION,
PAYMENT OF SEVERANCE PAY, UNEMPLOYMENT COMPENSATION OR TERMINATION PAY, OR
ACCELERATION OF THE TIME OR PAYMENT OR VESTING OR AN INCREASE IN THE AMOUNT OR
VALUE OF COMPENSATION OR BENEFITS DUE TO ANY EMPLOYEE OR FORMER EMPLOYEE SOLELY
BY REASON OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS) REQUIRED BY THE TERMS OF, OR REQUIRE ANY
CONSENT OR APPROVAL UNDER, ANY JUDGMENT, COURT ORDER OR CONSENT DECREE, OR ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT OR PERMIT OR
CONSTITUTE A DEFAULT THEREUNDER, OR (IV) RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT IN
THE

 

31

--------------------------------------------------------------------------------


 


CASE OF CLAUSES (II), (III) AND (IV) AS HAS NOT HAD, AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE, A COMPANY MATERIAL ADVERSE EFFECT.


 


(C)           NONE OF THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS
AGREEMENT OR OF ANY OTHER TRANSACTION DOCUMENT TO WHICH THE COMPANY IS OR (AT OR
PRIOR TO THE CLOSING) WILL BE A PARTY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR SUCH OTHER TRANSACTION DOCUMENT WILL REQUIRE
ANY CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION
OR FILING WITH, ANY COURT, ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER
GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY (“GOVERNMENTAL ENTITY”), EXCEPT FOR
(I) THE FILING OF THE CERTIFICATE OF MERGER WITH THE DELAWARE SECRETARY OF
STATE, (II) SUCH CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS, REGISTRATIONS,
DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS, (III) SUCH FILINGS AS MAY BE REQUIRED UNDER THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT, AS AMENDED (THE “HSR ACT”) AND
(IV) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS, APPROVALS AND REGISTRATIONS
WHICH ARE LISTED ON SCHEDULE 4.3(C) OF THE COMPANY DISCLOSURE SCHEDULES, AND (V)
THOSE WHERE THE FAILURE TO OBTAIN OR MAKE, AS APPLICABLE, SUCH CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING HAS
NOT HAD, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A COMPANY MATERIAL
ADVERSE EFFECT.


 


SECTION 4.4.            FINANCIAL STATEMENTS; ABSENCE OF UNDISCLOSED
LIABILITIES: SARBANES-OXLEY.


 


(A)           THE COMPANY HAS DELIVERED TO PARENT COPIES OF (I) THE COMPANY’S
CONSOLIDATED AUDITED BALANCE SHEETS AS OF FEBRUARY 28, 2005 AND FEBRUARY 28,
2006, AND THE RELATED CONSOLIDATED AUDITED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE YEARS ENDED FEBRUARY 28, 2005 (THE
“2005 AUDITED FINANCIALS”) AND FEBRUARY 28, 2006 (THE “2006 AUDITED
FINANCIALS”), RESPECTIVELY (THE 2005 AUDITED FINANCIALS AND THE 2006 AUDITED
FINANCIALS, COLLECTIVELY, THE “COMPANY AUDITED FINANCIALS”), AND (II) THE
COMPANY’S CONSOLIDATED UNAUDITED BALANCE SHEET AS OF THE CLOSE OF BUSINESS ON
MARCH 31, 2006 (THE “MOST RECENT BALANCE SHEET”) AND THE RELATED CONSOLIDATED
UNAUDITED STATEMENTS OF OPERATIONS AND CASH FLOW FOR THE PERIOD THAT COMMENCED
ON MARCH 1, 2006 AND ENDED ON MARCH 31, 2006 (THE “COMPANY UNAUDITED
FINANCIALS”, AND TOGETHER WITH THE COMPANY AUDITED FINANCIALS, THE “COMPANY
FINANCIAL STATEMENTS”).


 


(B)           THE COMPANY FINANCIAL STATEMENTS ARE IN ACCORDANCE WITH THE BOOKS
AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES AND PRESENT FAIRLY IN ALL
MATERIAL RESPECTS, SUBJECT TO, IN THE CASE OF THE COMPANY UNAUDITED FINANCIALS,
NORMAL YEAR-END ADJUSTMENTS (THE EFFECT OF WHICH WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT), THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THEIR HISTORICAL DATES AND FOR THE PERIODS
INDICATED. THE COMPANY FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR PERIODS, SUBJECT TO, IN THE
CASE OF THE COMPANY UNAUDITED FINANCIALS, NORMAL YEAR-END ADJUSTMENTS, (THE
EFFECT OF WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT), AND THE ABSENCE OF
FOOTNOTES. THE COMPANY FINANCIAL STATEMENTS INCLUDED IN THE COMPANY SEC
DOCUMENTS COMPLIED, AS OF THEIR RESPECTIVE FILING DATES, IN ALL MATERIAL
RESPECTS WITH THEN APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) WITH

 

32

--------------------------------------------------------------------------------


 


RESPECT THERETO. TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE COMPANY SEC
DOCUMENTS IS THE SUBJECT OF ONGOING SEC REVIEW OR OUTSTANDING SEC COMMENT.


 


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.4(C), NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL DEBT, LIABILITY, OR OBLIGATION OF ANY
NATURE, WHETHER ACCRUED, ABSOLUTE, CONTINGENT, OR OTHERWISE, AND WHETHER DUE OR
TO BECOME DUE, THAT WOULD, IN ACCORDANCE WITH GAAP BE REQUIRED TO BE DISCLOSED
ON A BALANCE SHEET, EXCEPT THOSE (I) LIABILITIES REFLECTED IN THE MOST RECENT
BALANCE SHEET OR THE 2006 AUDITED FINANCIALS, (II) LIABILITIES DISCLOSED IN THE
COMPANY DISCLOSURE SCHEDULES, (III) LIABILITIES INCURRED IN THE ORDINARY COURSE
OF BUSINESS SINCE THE DATE OF THE MOST RECENT BALANCE SHEET THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, OR (IV) LIABILITIES OR PERFORMANCE OBLIGATIONS ARISING
OUT OF OR UNDER AGREEMENTS, CONTRACTS, LEASES OR ARRANGEMENTS TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY.


 


(D)           SINCE THE ENACTMENT OF THE SARBANES-OXLEY ACT OF 2002 (THE
“SARBANES-OXLEY ACT”), THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN AND ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF THE
SARBANES-OXLEY ACT. THE COMPANY AND ITS SUBSIDIARIES HAVE DISCLOSURE CONTROLS
AND PROCEDURES THAT ARE EFFECTIVE TO ENSURE THAT MATERIAL INFORMATION RELATING
TO THE COMPANY, INCLUDING THE COMPANY’S SUBSIDIARIES, IS MADE KNOWN TO THE CHIEF
EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF THE COMPANY BY OTHERS
WITHIN THOSE ENTITIES. THE MANAGEMENT OF THE COMPANY HAS DISCLOSED, BASED ON ITS
MOST RECENT EVALUATION, TO THE COMPANY’S OUTSIDE AUDITORS AND THE AUDIT
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY IN SCHEDULE 4.4(D) OF THE
COMPANY DISCLOSURE SCHEDULES (A) ALL SIGNIFICANT DEFICIENCIES AND MATERIAL
WEAKNESSES IN THE DESIGN OR OPERATION OF INTERNAL CONTROL OVER FINANCIAL
REPORTING WHICH ARE REASONABLY LIKELY TO ADVERSELY AFFECT THE COMPANY AND ITS
SUBSIDIARIES’ ABILITY TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA
AND (B) ANY MATERIAL FRAUD THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE
A SIGNIFICANT ROLE IN THE COMPANY AND ITS SUBSIDIARIES’ INTERNAL CONTROL OVER
FINANCIAL REPORTING.


 


SECTION 4.5.            TAX MATTERS.


 


(A)           FOR PURPOSES OF THIS SECTION 4.5 AND OTHER PROVISIONS OF THIS
AGREEMENT RELATING TO TAXES, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(I)            THE TERM “TAX” OR “TAXES” SHALL MEAN ANY AND ALL FEDERAL, STATE,
LOCAL, OR FOREIGN INCOME, GROSS RECEIPTS, LICENSE, PAYROLL, EMPLOYMENT, EXCISE,
SEVERANCE, STAMP, OCCUPATION, PREMIUM, WINDFALL PROFITS, ENVIRONMENTAL, CUSTOMS
DUTIES, CAPITAL STOCK, FRANCHISE, PROFITS, WITHHOLDING, SOCIAL SECURITY (OR
SIMILAR, INCLUDING FICA), UNEMPLOYMENT, DISABILITY, REAL PROPERTY, PERSONAL
PROPERTY, SALES, USE, TRANSFER, REGISTRATION, VALUE ADDED, ALTERNATIVE OR ADD-ON
MINIMUM, ESTIMATED, OR OTHER TAX OF ANY KIND OR ANY CHARGE OF ANY KIND IN THE
NATURE OF (OR SIMILAR TO) TAXES WHATSOEVER, INCLUDING ANY INTEREST, PENALTY, OR
ADDITION THERETO, WHETHER DISPUTED OR NOT AND (B) ANY LIABILITY FOR THE PAYMENT
OF ANY AMOUNTS OF THE TYPE DESCRIBED IN CLAUSE (A) OF THIS DEFINITION AS A
RESULT OF BEING A MEMBER OF AN AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY
GROUP FOR ANY PERIOD, AS A RESULT OF ANY TAX SHARING OR TAX ALLOCATION
AGREEMENT, ARRANGEMENT OR UNDERSTANDING, OR AS A RESULT OF BEING LIABLE FOR
ANOTHER PERSON’S TAXES AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.

 

33

--------------------------------------------------------------------------------


 

(II)           THE TERM “RETURNS” SHALL MEAN ANY RETURN, DECLARATION, CLAIM FOR
REFUND, INFORMATION RETURN, REPORT OR STATEMENT RELATING TO TAXES (INCLUDING ANY
SCHEDULE OR ATTACHMENT THERETO AND ANY AMENDMENT THEREOF).

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(B) OF THE COMPANY DISCLOSURE
SCHEDULES, (I) ALL RETURNS REQUIRED TO BE FILED PRIOR TO THE DATE HEREOF BY THE
COMPANY AND/OR ITS SUBSIDIARIES HAVE BEEN DULY AND TIMELY FILED WITH THE
APPROPRIATE GOVERNMENTAL ENTITY IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES
AND REGULATIONS AND ALL SUCH RETURNS WERE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS, (II) ALL MATERIAL TAXES OWED BY THE COMPANY AND EACH OF ITS
SUBSIDIARIES (WHETHER OR NOT SHOWN ON ANY RETURNS) HAVE BEEN TIMELY PAID IN FULL
OR HAVE BEEN ACCRUED ON THE MOST RECENT BALANCE SHEET, (III) THE COMPANY AND ITS
SUBSIDIARIES HAVE WITHHELD AND TIMELY PAID TO THE APPROPRIATE GOVERNMENTAL
ENTITY ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID OVER PRIOR TO THE DATE
HEREOF IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT
CONTRACTOR, OR OTHER THIRD PARTY AND THE COMPANY AND ITS SUBSIDIARIES HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL ASSOCIATED REPORTING AND RECORD
KEEPING REQUIREMENTS AND (IV) THERE ARE NO MATERIAL LIENS ON ANY PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO TAXES, OTHER THAN MATERIAL
LIENS FOR TAXES NOT YET DUE AND PAYABLE OR FOR TAXES THAT THE COMPANY OR ITS
SUBSIDIARIES ARE CONTESTING IN GOOD FAITH THROUGH APPROPRIATE PROCEEDINGS AND
FOR WHICH AN APPROPRIATE RESERVE HAS BEEN ESTABLISHED ON THE MOST RECENT BALANCE
SHEET IF REQUIRED BY GAAP.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(C) OF THE COMPANY DISCLOSURE
SCHEDULES:  (I) THERE IS NO DISPUTE, AUDIT OR PROCEEDING, OR TO THE COMPANY’S
KNOWLEDGE, INVESTIGATION OR CLAIM, CONCERNING ANY TAX OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES PENDING WITH, OR BEING CONDUCTED BY, A GOVERNMENTAL ENTITY OR
FOR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE OF THE
COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS BEEN NOTIFIED IN
WRITING, (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
NOTICE THAT IT HAS NOT FILED A RETURN OR PAID TAXES REQUIRED TO BE FILED OR
PAID, (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
ACTION OR PROCEEDING FOR ASSESSMENT OR COLLECTION OF TAXES, AND, TO THE
COMPANY’S KNOWLEDGE, NO SUCH ACTION OR PROCEEDING IS THREATENED AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (IV) NO WAIVER OR EXTENSION OF ANY STATUTE
OF LIMITATIONS OR OTHER EXTENSION OF TIME IS IN EFFECT OR HAS BEEN REQUESTED
WITH RESPECT TO TAXES OR RETURNS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (V)
NO CLAIM HAS BEEN MADE IN WRITING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES
(FOLLOWING THE DATE OF THE COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF
APPLICABLE) BY A GOVERNMENTAL ENTITY IN A JURISDICTION WHERE THE COMPANY OR ANY
OF ITS SUBSIDIARIES DOES NOT FILE RETURNS THAT THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BE SUBJECT TO MATERIAL TAXATION BY THAT JURISDICTION, AND
(VI) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS PROVIDED OR DELIVERED TO
PARENT TRUE, CORRECT AND COMPLETE COPIES OF ALL RETURNS, EXAMINATION REPORTS,
AND STATEMENTS OF DEFICIENCIES FILED, ASSESSED AGAINST, OR AGREED TO BY SUCH
COMPANY OR SUCH OF THE COMPANY’S SUBSIDIARIES SINCE DECEMBER 31, 2001.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(D) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY TAX
SHARING, ALLOCATION OR INDEMNITY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING
OR ARRANGEMENT, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS EXECUTED
ANY POWER OF ATTORNEY WITH RESPECT TO ANY TAX OTHER THAN POWERS OF ATTORNEY THAT
ARE NO LONGER IN FORCE.

 

34

--------------------------------------------------------------------------------


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(E) OF THE COMPANY DISCLOSURE
SCHEDULES, THE UNPAID TAXES OF THE COMPANY AND ITS SUBSIDIARIES (A) DID NOT AS
OF THE DATE OF THE MOST RECENT BALANCE SHEET EXCEED THE LIABILITY FOR TAXES
(EXCLUDING ANY RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING
DIFFERENCES BETWEEN BOOK AND TAX INCOME) SET FORTH ON THE FACE OF THE MOST
RECENT BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AND (B) WILL NOT EXCEED
THAT LIABILITY AS ADJUSTED FOR THE PASSAGE OF TIME THROUGH THE CLOSING DATE IN
ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF THE COMPANY AND ITS SUBSIDIARIES
IN FILING THEIR TAX RETURNS AS MODIFIED TO TAKE INTO ACCOUNT ANY CHANGE IN
APPLICABLE TAX LAWS.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE 4.5(F) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
AGREEMENT, CONTRACT, ARRANGEMENT OR PLAN THAT WOULD REQUIRE IT TO MAKE ANY
PAYMENTS THAT WOULD BE CONSIDERED “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING
OF CODE SECTION 280G (OR ANY CORRESPONDING PROVISIONS OF STATE, LOCAL OR FOREIGN
TAX LAW) OR WOULD NOT BE DEDUCTIBLE BY REASON OF SECTION 162(M) OF THE CODE.


 


(G)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(G) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE
OF THE COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS BEEN A
MEMBER OF AN “AFFILIATED GROUP” WITHIN THE MEANING OF CODE SECTION 1504(A)
FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN, OTHER THAN AN “AFFILIATED
GROUP” OF WHICH THE COMPANY OR CELLU TISSUE HOLDINGS, INC. IS OR WAS THE COMMON
PARENT. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY OR
OBLIGATION FOR THE TAXES OF ANY PERSON UNDER TREASURY REGULATION 1.1502-6 (OR
ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW), AS A TRANSFEREE OR
SUCCESSOR, BY CONTRACT OR OTHERWISE.


 


(H)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(H) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN A
“DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN CONNECTION WITH A
DISTRIBUTION THAT THE PARTIES INVOLVED TREATED AS DESCRIBED IN CODE SECTION 355
(A) WITHIN THE PAST TWO YEARS OR (B) WHERE THE DISTRIBUTION IS PART OF A “PLAN”
OR “SERIES OF TRANSACTIONS” (WITHIN THE MEANING OF CODE SECTION 355(E)) OF WHICH
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS A PART. NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE OF THE COMPANY’S
ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS, WITHIN THE PAST FIVE YEARS,
BEEN A PARTY TO ANY OTHER TRANSACTION THAT WAS REPORTED AS A REORGANIZATION
WITHIN THE MEANING OF CODE SECTION 368.


 


(I)            EXCEPT AS SET FORTH ON SCHEDULE 4.5(I) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS REQUIRED, OR HAS
BEEN REQUIRED (IN THE CASE OF ANY SUBSIDIARY, FOLLOWING THE DATE OF THE
COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE), TO MAKE ANY ADJUSTMENT
PURSUANT TO CODE SECTION 481(A) (OR ANY PREDECESSOR PROVISION) OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW BY REASON OF ANY CHANGE IN ANY
ACCOUNTING METHODS, AND THERE IS NO APPLICATION PENDING WITH ANY GOVERNMENTAL
ENTITY REQUESTING PERMISSION FOR ANY CHANGES IN ANY OF ITS ACCOUNTING METHODS
FOR TAX PURPOSES. TO THE KNOWLEDGE OF THE COMPANY, NO GOVERNMENTAL ENTITY HAS
PROPOSED ANY SUCH ADJUSTMENT OR CHANGE IN ACCOUNTING METHOD.


 


(J)            EXCEPT AS SET FORTH ON SCHEDULE 4.5(J) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE
OF THE COMPANY’S ACQUISITION

 

35

--------------------------------------------------------------------------------


 


OF SUCH SUBSIDIARY, IF APPLICABLE) HAS PARTICIPATED IN ANY REPORTABLE
TRANSACTION WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4 OR IN ANY
TAX SHELTER WITHIN THE MEANING OF SECTIONS 6111 OR 6112 OF THE CODE AND THE
TREASURY REGULATIONS PROMULGATED THEREUNDER.


 


(K)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL BE REQUIRED
TO INCLUDE ANY AMOUNT IN TAXABLE INCOME OR EXCLUDE ANY ITEM OF DEDUCTION OR LOSS
FROM TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE
CLOSING DATE AS A RESULT OF (A) ANY “CLOSING AGREEMENT” AS DESCRIBED IN CODE
SECTION 7121 (OR ANY CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR
FOREIGN INCOME TAX LAW) EXECUTED ON OR PRIOR TO THE CLOSING DATE, (B) ANY
DEFERRED INTERCOMPANY GAIN OR EXCESS LOSS ACCOUNT DESCRIBED IN TREASURY
REGULATIONS UNDER CODE SECTION 1502 (OR ANY CORRESPONDING OR SIMILAR PROVISION
OR ADMINISTRATIVE RULE OF FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAX LAW), (C)
AN INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE
CLOSING DATE, OR (D) ANY PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING
DATE.


 


SECTION 4.6.            ABSENCE OF CERTAIN CHANGES OR EVENTS.


 

Since February 28, 2006, except as set forth on Schedule 4.6 of the Company
Disclosure Schedules, the business of the Company and its Subsidiaries has been
conducted in the ordinary course and neither the Company nor any of its
Subsidiaries has:

 


(A)           SUFFERED ANY CHANGE THAT HAS RESULTED, OR COULD BE REASONABLY
EXPECTED TO RESULT, IN A COMPANY MATERIAL ADVERSE EFFECT;


 


(B)           SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER COVERED BY
INSURANCE OR NOT, THAT HAS RESULTED, OR COULD BE REASONABLY EXPECTED TO RESULT,
IN A COMPANY MATERIAL ADVERSE EFFECT;


 


(C)           AUTHORIZED OR PROPOSED ANY AMENDMENTS TO ITS CERTIFICATE OF
INCORPORATION OR BYLAWS (OR OTHER SIMILAR GOVERNING INSTRUMENT);


 


(D)           DECLARED, SET ASIDE OR PAID ANY DIVIDENDS ON OR MADE ANY OTHER
DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY) ON OR IN RESPECT OF ANY OF
ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS), OR SPLIT, COMBINED OR
RECLASSIFIED ANY OF ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS) OR DECLARED
ANY DIRECT OR INDIRECT REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES OF SUCH CAPITAL STOCK (OR OTHER OWNERSHIP
INTERESTS);


 


(E)           ISSUED, SOLD, GRANTED PLEDGED, DISPOSED OF, ENCUMBERED OR
OTHERWISE SUBJECTED TO ANY LIENS, OR AUTHORIZED SUCH ISSUANCE, SALE, GRANT,
PLEDGE, DISPOSAL OF, ENCUMBRANCE OR SUBJECTION TO LIENS, ANY SHARES OF ITS
CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS) OR SECURITIES CONVERTIBLE INTO
SHARES OF ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS), OR SUBSCRIPTIONS,
RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, OR OTHER AGREEMENTS OR COMMITMENTS OF
ANY CHARACTER OBLIGATING IT TO ISSUE ANY SUCH SHARES (OR OTHER OWNERSHIP
INTERESTS) OR OTHER CONVERTIBLE SECURITIES, OTHER THAN THE ISSUANCE OF SHARES OF
COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF COMPANY OPTIONS OR COMPANY
WARRANTS;

 

36

--------------------------------------------------------------------------------

 


(F)            ACQUIRED OR AGREED TO ACQUIRE BY MERGING OR CONSOLIDATING WITH,
OR BY PURCHASING AN EQUITY INTEREST IN OR PORTION OF THE ASSETS OF, OR BY ANY
OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP OR OTHER BUSINESS
ORGANIZATION OR DIVISION;


 


(G)           OTHER THAN INDEBTEDNESS SET FORTH ON SCHEDULE 4.23, (I) INCURRED
OR ASSUMED ANY INDEBTEDNESS IN EXCESS OF $500,000, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS; OR (II) ASSUMED, GUARANTEED OR OTHERWISE BECAME LIABLE OR
RESPONSIBLE FOR THE OBLIGATIONS (DIRECTLY, CONTINGENTLY OR OTHERWISE) OF ANY
OTHER PERSON IN AMOUNTS IN EXCESS OF $250,000, OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS;


 


(H)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES WITH RESPECT TO EMPLOYEES WHO ARE NOT OFFICERS OR DIRECTORS, OR AS MAY
BE REQUIRED BY APPLICABLE LAW, (I) ENTERED INTO, ADOPTED, AMENDED OR TERMINATED
ANY EMPLOYMENT AGREEMENT OR ANY BONUS PAYMENTS WITH ANY EMPLOYEE, OFFICER OR
DIRECTOR OF THE COMPANY, OR (II) ENTERED INTO, ADOPTED, AMENDED OR TERMINATED
ANY PENSION, RETIREMENT, HEALTH, LIFE, OR DISABILITY INSURANCE, SEVERANCE,
PROFIT SHARING, BONUS, COMPENSATION, TERMINATION, STOCK OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK, EMPLOYEE BENEFIT PLAN, AGREEMENT, TRUST,
FUND OR OTHER ARRANGEMENT FOR THE BENEFIT OR WELFARE OF ANY DIRECTOR, OFFICER OR
EMPLOYEE IN ANY MANNER;


 


(I)            GRANTED OR AGREED TO MAKE ANY SEVERANCE, TERMINATION PAY OR
DEFERRED COMPENSATION (OR AMENDMENT TO ANY EXISTING ARRANGEMENT) TO OR INCREASE
IN THE COMPENSATION, BONUS OR OTHER BENEFIT PAYABLE OR TO BECOME PAYABLE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO THEIR DIRECTORS, OFFICERS OR EMPLOYEES,
EXCEPT, INCREASES GRANTED OR AGREED TO BE MADE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE TO EMPLOYEES WHO ARE NOT OFFICERS OR
DIRECTORS OR INCREASES REQUIRED BY ANY PRE-EXISTING AGREEMENT;


 


(J)            (I) ENTERED INTO ANY CONTRACT OR AGREEMENT MATERIAL TO THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OTHER THAN CONTRACTS OR
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;
(II) AMENDED, MODIFIED OR WAIVED ANY MATERIAL RIGHT UNDER ANY MATERIAL CONTRACT;
OR (III) PAID OR AUTHORIZED ANY CAPITAL EXPENDITURE IN EXCESS OF $500,000 PER
EXPENDITURE OR $5,000,000 IN THE AGGREGATE, OTHER THAN IN ACCORDANCE WITH THE
COMPANY’S FISCAL YEAR 2007 CAPITAL EXPENDITURES BUDGET AS APPROVED BY THE
COMPANY’S BOARD, WHICH HAS BEEN PROVIDED TO THE PARENT;


 


(K)           (I) MADE ANY MATERIAL CHANGE IN THE ACCOUNTING METHODS OR
PRACTICES IT FOLLOWS, (II) REVALUED IN ANY MATERIAL RESPECT ANY PROPERTY,
INCLUDING WRITING DOWN THE VALUE OF INVENTORY OR WRITING OFF NOTES OR ACCOUNTS
RECEIVABLE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE OR (III) MADE ANY CHANGE IN ANY TAX ELECTION OR METHOD OF TAX
ACCOUNTING;


 


(L)            MADE ANY LOAN, ADVANCE OR CAPITAL CONTRIBUTION TO OR INVESTMENT
IN ANY PERSON IN EXCESS OF $250,000, OTHER THAN (I) LOANS, ADVANCES OR CAPITAL
CONTRIBUTIONS TO OR INVESTMENTS IN ITS WHOLLY OWNED SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (II) REIMBURSEMENT OF
EMPLOYEE BUSINESS EXPENSES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE;

 

37

--------------------------------------------------------------------------------


 


(M)          (I) PURCHASED, ACQUIRED OR LEASED ANY MATERIAL ASSETS OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND IN ACCORDANCE
WITH THE COMPANY’S FISCAL YEAR 2007 CAPITAL EXPENDITURES BUDGET AS APPROVED BY
THE COMPANY’S BOARD, WHICH HAS BEEN PROVIDED TO THE PARENT, (II) SOLD, LEASED,
LICENSED, TRANSFERRED TO ANY PERSON, OR OTHERWISE DISPOSED OF, ANY OF THE
PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EXCEPT FOR THE SALE OF
INVENTORY OR OBSOLETE EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, (III) CANCELED OR COMPROMISED ANY INDEBTEDNESS OR CLAIM
(OTHER THAN COMPROMISES OF ACCOUNTS RECEIVABLE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE) IN EXCESS OF $500,000, (III) WAIVED OR
RELEASED ANY RIGHT OF SUBSTANTIAL VALUE, OR (IV) INSTITUTED, SETTLED OR AGREED
TO SETTLE ANY ACTION, SUIT, PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION
OTHER THAN SUCH ACTIONS THAT ARE NOT MATERIAL TO THE COMPANY OR ANY SUBSIDIARY
AND THAT WILL NOT RESULT IN ANY OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY ON
OR AFTER THE CLOSING DATE;


 


(N)           SUFFERED ANY MATERIAL LOSS, DESTRUCTION, DAMAGE OR EMINENT DOMAIN
TAKING (IN EACH CASE, WHETHER OR NOT INSURED) AFFECTING THE BUSINESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; OR


 


(O)           ENTERED INTO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR
ARRANGEMENT TO DO ANY OF THINGS REFERRED TO IN CLAUSES (A) THROUGH (N) ABOVE.


 


SECTION 4.7.            PROPERTY.


 


(A)           SCHEDULE 4.7(A) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH A
LIST OF ALL REAL PROPERTY OWNED BY THE COMPANY OR ITS SUBSIDIARIES (THE “OWNED
PREMISES”). EXCEPT AS SET FORTH ON SCHEDULE 4.7(A) OF THE COMPANY DISCLOSURE
SCHEDULES THERE ARE NO WRITTEN OR ORAL SUBLEASES, LICENSES, CONCESSIONS,
OCCUPANCY AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS GRANTING TO ANY OTHER
PERSON THE RIGHT OF USE OR OCCUPANCY OF THE OWNED PREMISES AND THERE IS NO
PERSON (OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES) IN POSSESSION OF THE
OWNED PREMISES.


 


(B)           SCHEDULE 4.7(B) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH A
LIST OF ALL LEASES, OR SIMILAR AGREEMENTS RELATING TO THE COMPANY’S OR ITS
SUBSIDIARIES’ USE OR OCCUPANCY OF REAL ESTATE OWNED BY A THIRD PARTY (“LEASES”),
TRUE AND CORRECT COPIES OF WHICH HAVE PREVIOUSLY BEEN FURNISHED TO PARENT (THE
“LEASED PREMISES”).


 


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.7(C) OF THE COMPANY DISCLOSURE
SCHEDULES, EACH CURRENT USE OF ANY OWNED PREMISE IS IN COMPLIANCE WITH ALL
APPLICABLE LAWS, INCLUDING APPLICABLE ZONING RESTRICTIONS AND ORDINANCES,
VARIANCES THERETO OR CONDITIONAL USE PERMITS OF THE JURISDICTIONS IN WHICH THE
OWNED PROPERTY IN QUESTION IS LOCATED, HEALTH AND FIRE CODES AND ORDINANCES, AND
SUBDIVISION REGULATIONS EXCEPT FOR ANY SUCH NON-COMPLIANCE AS HAS NOT HAD, AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE, A COMPANY MATERIAL ADVERSE EFFECT.


 


(D)           EXCEPT AS SET FORTH IN SCHEDULE 4.7(D) OF THE COMPANY DISCLOSURE
SCHEDULES, THE BUILDINGS AND OTHER IMPROVEMENTS ON OR AT THE OWNED PREMISES DO
NOT ENCROACH ON ANY EASEMENTS OR ON ANY LAND NOT INCLUDED WITHIN THE BOUNDARY
LINES OF SUCH OWNED PREMISES, EXCEPT FOR SUCH OF THE FOREGOING AS WOULD NOT
REASONABLY BE EXPECTED TO (A) INTERFERE WITH THE CURRENT USE OF THE OWNED
PREMISES OR (B) HAVE A COMPANY MATERIAL ADVERSE EFFECT. THE CURRENT USE OF THE
OWNED PREMISES DOES NOT VIOLATE OR CONFLICT WITH ANY COVENANTS, CONDITIONS OR
RESTRICTIONS APPLICABLE THERETO, EXCEPT FOR SUCH OF THE FOREGOING AS WOULD NOT
REASONABLY BE

 

38

--------------------------------------------------------------------------------


 


EXPECTED TO (A) INTERFERE WITH THE CURRENT USE OF THE OWNED PREMISES OR (B) HAVE
A COMPANY MATERIAL ADVERSE EFFECT.

 


(E)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
NOTICE OF ANY PENDING OR THREATENED EMINENT DOMAIN, CONDEMNATION OR SIMILAR
PROCEEDING AFFECTING ANY OF THE OWNED PREMISES, OR ANY DECREE OR ORDER RELATING
THERETO.


 


(F)            THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND VALID TITLE
TO, OR IN THE CASE OF PROPERTY HELD BY LEASE OR ANY OTHER CONTRACT, COMMITMENT,
AGREEMENT, UNDERSTANDING OR ARRANGEMENT, A VALID AND ENFORCEABLE RIGHT TO USE,
ALL OF THEIR PROPERTIES FREE AND CLEAR OF ALL MORTGAGES, LIENS, SECURITY
INTERESTS, PLEDGES, CHARGES, CLAIMS, RESTRICTIONS OR ENCUMBRANCES OF ANY KIND OR
CHARACTER (“LIENS”), EXCEPT (I) AS SET FORTH ON SCHEDULE 4.7(F) OF THE COMPANY
DISCLOSURE SCHEDULES, (II) STATUTORY LIENS FOR CURRENT TAXES NOT YET DUE AND
PAYABLE, (III) STATUTORY LIENS FOR AMOUNTS NOT YET DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH; (IV) SUCH LIENS AND TITLE IMPERFECTIONS THAT HAVE NOT
HAD, AND ARE NOT REASONABLY EXPECTED TO HAVE, A COMPANY MATERIAL ADVERSE EFFECT;
(V) STATUTORY LIENS SECURING THE CLAIMS OR DEMANDS OF MATERIALMEN, MECHANICS,
CARRIERS, WAREHOUSEMEN, LANDLORDS, AND OTHER LIKE PERSONS FOR LABOR, MATERIALS,
SUPPLIES, OR RENTALS, IF ANY, TO THE EXTENT THAT PAYMENT THEREOF IS NOT IN
ARREARS OR OTHERWISE DUE; (VI) LIENS RESULTING FROM DEPOSITS MADE IN CONNECTION
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY AND LIKE
LAWS; AND (VII) LIENS OF BANKS AND FINANCIAL INSTITUTIONS WITH RESPECT TO FUNDS
ON DEPOSIT THEREWITH OR OTHER PROPERTY IN POSSESSION THEREOF. THE PROPERTIES
OWNED, LEASED OR LICENSED BY THE COMPANY AND ITS SUBSIDIARIES CONSTITUTE ALL OF
THE MATERIAL PROPERTIES USED IN OR NECESSARY TO CONDUCT THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES AS IT IS PRESENTLY CONDUCTED.


 


SECTION 4.8.            INTELLECTUAL PROPERTY.


 

Schedule 4.8 of the Company Disclosure Schedules contains a true and complete
list of the registered trademarks, trade names, servicemarks, logos, copyrights,
patents, web sites and domain names owned or used by the Company or any of its
Subsidiaries in its business and any registrations or applications for
registration thereof. Except as set forth on Schedule 4.8 of the Company
Disclosure Schedules, the Company and/or its Subsidiaries owns or possesses
adequate licenses or other valid rights to use all of the Intellectual Property
used in, or necessary for, the conduct of its business free and clear of all
Liens. Except as set forth on Schedule 4.8 of the Company Disclosure Schedules:
(a) to the knowledge of the Company, there is no infringement or
misappropriation by others of any right of the Company or any of its
Subsidiaries with respect to its Intellectual Property, (b) neither the Company
nor any of its Subsidiaries has or is infringing upon or misappropriating in any
material respect upon any Intellectual Property rights of any third party; (c)
no proceedings are pending or, to the knowledge of the Company, threatened, and
no claim has been received by the Company or any of its Subsidiaries alleging
any such infringement or misappropriation;  (d) neither the Company nor any of
its Subsidiaries has granted any Person any interest, as licensee or otherwise,
in or to any one or more items of the Intellectual Property of the Company or
its Subsidiaries; and (e) no third party has notified the Company or any of its
Subsidiaries in writing that it is claiming any ownership of, or right to use,
any such Intellectual Property.

 

39

--------------------------------------------------------------------------------


 


SECTION 4.9.            EMPLOYEE BENEFIT PLANS.


 


(A)           SCHEDULE 4.9(A) OF THE COMPANY DISCLOSURE SCHEDULES LISTS, WITH
RESPECT TO THE COMPANY, ITS SUBSIDIARIES AND ANY TRADE OR BUSINESS (WHETHER OR
NOT INCORPORATED AND WHETHER OR NOT MAINTAINED FOR THE BENEFIT OF EMPLOYEES
LOCATED WITHIN OR WITHOUT THE UNITED STATES) WHICH IS TREATED AS A SINGLE
EMPLOYER WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (AN “ERISA AFFILIATE”)
WITHIN THE MEANING OF SECTION 414(B), (C), (M) OR (O) OF THE CODE, (I) EACH
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) (II) EACH STOCK OPTION, STOCK
PURCHASE, PHANTOM STOCK, STOCK APPRECIATION RIGHT, SUPPLEMENTAL RETIREMENT,
MEDICAL, DENTAL, DISABILITY OR LIFE INSURANCE PLANS, PROGRAMS OR ARRANGEMENTS,
AND (III) EACH BONUS, PENSION, PROFIT SHARING, SAVINGS, DEFERRED COMPENSATION OR
INCENTIVE PLANS, SEVERANCE, CHANGE-IN-CONTROL OR FRINGE BENEFIT PLAN, PROGRAMS
OR ARRANGEMENTS (WHETHER WRITTEN OR UNWRITTEN, INSURED OR SELF-INSURED), OTHER
THAN SCHEMES MANDATED BY A GOVERNMENT OR FOREIGN EMPLOYEE PLAN, FOR THE BENEFIT
OF OR RELATING TO ANY EMPLOYEE OR FORMER EMPLOYEE, DIRECTOR OR CONSULTANT OF THE
COMPANY, ANY SUBSIDIARY OR WITH RESPECT TO WHICH THE COMPANY OR ANY SUBSIDIARY
HAS OR WOULD REASONABLY BE EXPECTED TO HAVE ANY MATERIAL OBLIGATION OR LIABILITY
(CONTINGENT OR OTHERWISE) (“COMPANY EMPLOYEE PLANS”).


 


(B)           THE COMPANY HAS DELIVERED TO PARENT A COPY OF EACH OF THE COMPANY
EMPLOYEE PLANS (INCLUDING THE PLAN DOCUMENT TOGETHER WITH ALL AMENDMENTS AND,
WHERE APPLICABLE, ANY TRUST AGREEMENTS AND INSURANCE POLICIES, SUMMARY PLAN
DESCRIPTIONS AND EMPLOYEE HANDBOOKS) AND HAS, WITH RESPECT TO EACH COMPANY
EMPLOYEE PLAN WHICH IS SUBJECT TO ERISA REPORTING REQUIREMENTS, PROVIDED COPIES
OF THE MOST RECENT FORM 5500 REPORTS FILED, WITH SCHEDULES ATTACHED. EXCEPT AS
SET FORTH ON SCHEDULE 4.9(B) OF THE COMPANY DISCLOSURE SCHEDULE, ANY COMPANY
EMPLOYEE PLAN INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS
OBTAINED FROM THE INTERNAL REVENUE SERVICE A FAVORABLE DETERMINATION LETTER AS
TO ITS QUALIFIED STATUS UNDER THE CODE. THERE IS NO FACT OR CIRCUMSTANCE THAT
EXISTS THAT WOULD REASONABLY BE EXPECTED TO CAUSE THE INTERNAL REVENUE SERVICE
TO REVOKE SUCH LETTER, EXCEPT SUCH DEFECTS AS MAY BE CORRECTED UNDER REV. PROC.
2003-44 (OR ANY SUCCESSOR RULING OR GUIDANCE) WITHOUT MATERIAL LIABILITY TO THE
COMPANY OR TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 4.9(C) OF THE COMPANY DISCLOSURE
SCHEDULES:


 

(I)            THERE HAS BEEN NO “PROHIBITED TRANSACTION,” AS SUCH TERM IS
DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE CODE, WITH RESPECT TO
ANY COMPANY EMPLOYEE PLAN;

 

(II)           EACH COMPANY EMPLOYEE PLAN HAS BEEN ADMINISTERED IN MATERIAL
COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS PRESCRIBED BY ANY AND ALL
STATUTES, RULES AND REGULATIONS (INCLUDING ERISA AND THE CODE) APPLICABLE TO
SUCH COMPANY EMPLOYEE PLAN AND NOTHING HAS OCCURRED WITH RESPECT TO ANY COMPANY
EMPLOYEE PLAN THAT HAS SUBJECTED OR WOULD REASONABLY BE EXPECTED TO SUBJECT THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO A MATERIAL LIABILITY UNDER SECTION 409 OR
SECTION 502 OF ERISA OR CHAPTER 43 OF SUBTITLE D OR SECTION 6652 OF THE CODE;

 

(III)          ALL CONTRIBUTIONS AND PREMIUM PAYMENTS REQUIRED TO BE MADE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ERISA AFFILIATE TO ANY COMPANY
EMPLOYEE PLAN HAVE

 

40

--------------------------------------------------------------------------------


 

BEEN MADE ON OR BEFORE THEIR DUE DATES, AND TO THE EXTENT THAT CONTRIBUTIONS,
PREMIUM PAYMENTS (INCLUDING RETROSPECTIVE OR RETROACTIVE PREMIUMS) OR BENEFITS
PAYMENTS ARE NOT YET DUE, ALL LIABILITIES RELATING TO EACH COMPANY EMPLOYEE PLAN
HAVE BEEN APPROPRIATELY ACCRUED IN ACCORDANCE WITH GAAP;

 

(IV)          WITH RESPECT TO EACH COMPANY EMPLOYEE PLAN, NO “REPORTABLE EVENT”
WITHIN THE MEANING OF SECTION 4043 OF ERISA (EXCLUDING ANY SUCH EVENT FOR WHICH
THE THIRTY (30) DAY NOTICE REQUIREMENT HAS BEEN WAIVED UNDER THE REGULATIONS TO
SECTION 4043 OF ERISA) NOR ANY EVENT DESCRIBED IN SECTION 4062, 4063, 4064, 4069
OR 4041 OF ERISA HAS OCCURRED;

 

(V)           THERE ARE NO EXISTING (OR TO THE KNOWLEDGE OF THE COMPANY,
THREATENED) LAWSUITS, CLAIMS OR OTHER CONTROVERSIES RELATING TO A COMPANY
EMPLOYEE PLAN, OTHER THAN ROUTINE CLAIMS FOR INFORMATION OR BENEFITS IN THE
NORMAL COURSE AND NO COMPANY EMPLOYEE PLAN IS OR WITHIN THE LAST THREE YEARS HAS
BEEN THE SUBJECT OF AN EXAMINATION BY A GOVERNMENTAL AUTHORITY OR A PARTICIPANT
WHO SUBMITTED A WRITTEN FILING IN A GOVERNMENT SPONSORED AMNESTY, VOLUNTARY
COMPLIANCE OR SIMILAR PROGRAM;

 

(VI)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR ANY ERISA
AFFILIATE IS A PARTY TO, OR HAS MADE ANY CONTRIBUTION TO OR OTHERWISE INCURRED
ANY OBLIGATION OR HAS ANY LIABILITY (INCLUDING BY REASON OF AN UNDER FUNDING)
WITH RESPECT TO (A) ANY “MULTI-EMPLOYER PLAN” AS DEFINED IN SECTION 3(37) OF
ERISA, OR (B) ANY EMPLOYEE PENSION BENEFIT PLAN (WITHIN THE MEANING OF SECTION
3(2) OF ERISA) THAT IS SUBJECT TO TITLE IV OF ERISA; AND

 

(VII)         OTHER THAN AS REQUIRED UNDER SECTION 601 ET SEQ. OF ERISA, NO
COMPANY EMPLOYEE PLAN PROVIDES BENEFITS OR COVERAGE FOLLOWING RETIREMENT OR
OTHER TERMINATION OF EMPLOYMENT TO ANY CURRENT OR FUTURE RETIREE OR TERMINATED
EMPLOYEE.

 


(D)           EACH COMPANY EMPLOYEE PLAN THAT IS A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” (AS DEFINED UNDER SECTION 409A(D)(1) OF THE CODE) HAS BEEN
OPERATED AND ADMINISTERED IN GOOD FAITH COMPLIANCE WITH SECTION 409A FROM THE
PERIOD BEGINNING JANUARY 1, 2005 THROUGH THE DATE HEREOF AND HAS NOT BEEN
MATERIALLY MODIFIED SINCE OCTOBER 2, 2004.


 


(E)           WITH RESPECT TO EACH SCHEME OR ARRANGEMENT MANDATED BY A
GOVERNMENT OTHER THAN THE UNITED STATES AND WITH RESPECT TO EACH COMPANY
EMPLOYEE PLAN THAT IS SUBJECT TO THE LAWS OF A JURISDICTION OUTSIDE OF THE
UNITED STATES (A “FOREIGN EMPLOYEE PLAN”) THE FAIR MARKET VALUE OF THE ASSETS OF
EACH FUNDED FOREIGN EMPLOYEE PLAN, THE LIABILITY OF EACH INSURER FOR ANY FOREIGN
EMPLOYEE PLAN FUNDED THROUGH INSURANCE OR THE BOOK RESERVE ESTABLISHED FOR ANY
FOREIGN EMPLOYEE PLAN, TOGETHER WITH ANY ACCRUED CONTRIBUTIONS, IS SUFFICIENT TO
PROCURE OR PROVIDE FOR THE ACCRUED BENEFIT OBLIGATIONS, AS OF THE DATE OF THIS
AGREEMENT, WITH RESPECT TO ALL CURRENT AND FORMER PARTICIPANTS IN SUCH FOREIGN
EMPLOYEE PLAN ACCORDING TO THE ACTUARIAL ASSUMPTIONS AND VALUATIONS MOST
RECENTLY USED TO DETERMINE EMPLOYER CONTRIBUTIONS TO SUCH FOREIGN EMPLOYEE PLAN
AND NO TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL CAUSE SUCH ASSETS OR
INSURANCE OBLIGATIONS TO BE LESS THAN SUCH BENEFIT OBLIGATIONS. EACH FOREIGN
EMPLOYEE PLAN HAS BEEN MAINTAINED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
ALL APPLICABLE REQUIREMENTS, AND IF INTENDED TO QUALIFY FOR SPECIAL TAX
TREATMENT, MEETS ALL REQUIREMENTS FOR SUCH TREATMENT.

 

41

--------------------------------------------------------------------------------


 


SECTION 4.10.          CONTRACTS.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 4.10(A) OF THE COMPANY DISCLOSURE
SCHEDULES:


 

(I)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS EMPLOYMENT
AGREEMENTS WITH ITS OFFICERS OR EMPLOYEES (OTHER THAN SETTING FORTH AN
EMPLOYMENT-AT WILL RELATIONSHIP). NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY INDEPENDENT CONTRACTOR OR SIMILAR AGREEMENT, CONTRACT OR
COMMITMENT THAT IS NOT TERMINABLE ON SIXTY (60) DAYS’ NOTICE OR LESS WITHOUT
PENALTY, LIABILITY OR PREMIUM. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT
THAT PROVIDES FOR ANY SEVERANCE PAY OR OTHER COMPENSATION OBLIGATIONS WHICH
BECOME PAYABLE BY REASON OF, THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(II)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
COLLECTIVE BARGAINING OR UNION AGREEMENTS, WITH RESPECT TO ITS EMPLOYEES.

 

(III)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS PARTY TO ANY
AGREEMENT RELATING TO NON-COMPETITION (WHETHER THE COMPANY OR ANY SUBSIDIARY IS
SUBJECT TO OR THE BENEFICIARY OF ANY SUCH OBLIGATION).

 

(IV)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS GUARANTEED ANY
OBLIGATIONS OF OTHER PERSONS OR MADE ANY AGREEMENTS TO ACQUIRE OR GUARANTEE ANY
OBLIGATIONS OF OTHER PERSONS.

 

(V)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
OUTSTANDING LOAN OR ADVANCE IN EXCESS OF $100,000 TO ANY PERSON; NOR IS IT PARTY
TO ANY CONTRACT OR AGREEMENT RELATING TO INDEBTEDNESS WHICH WOULD PERMIT THE
BORROWING BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY SUM IN EXCESS OF
$1,000,000.

 

(VI)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
PARTNERSHIP, JOINT VENTURE OR OTHER SIMILAR CONTRACT, COMMITMENT, AGREEMENT,
UNDERSTANDING OR ARRANGEMENT.

 

(VII)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT FOR THE PURCHASE
OF MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR ASSETS (A) PROVIDING FOR
ANNUAL PAYMENTS BY THE COMPANY AND ITS SUBSIDIARIES OF GREATER THAN $500,000,
(B) PROVIDING FOR AGGREGATE PAYMENTS BY THE COMPANY AND ITS SUBSIDIARIES OF
GREATER THAN $2,500,000, OR (C) HAVING A TERM OF GREATER THAN ONE YEAR THAT IS
NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY, LIABILITY OR PREMIUM
IN EXCESS OF $250,000.

 

(VIII)        NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
SALES, DISTRIBUTION OR OTHER SIMILAR CONTRACT, COMMITMENT, AGREEMENT,
UNDERSTANDING OR ARRANGEMENT FOR THE SALE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR OTHER ASSETS
(A) PROVIDING FOR ANNUAL PAYMENTS TO THE COMPANY AND ITS SUBSIDIARIES OF GREATER
THAN $500,000, (B) PROVIDING FOR AGGREGATE PAYMENTS TO THE COMPANY AND ITS
SUBSIDIARIES OF GREATER THAN $2,500,000, OR (C) HAVING A TERM OF GREATER THAN
ONE YEAR THAT IS

 

42

--------------------------------------------------------------------------------


 

NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY, LIABILITY OR PREMIUM
IN EXCESS OF $250,000.

 

(IX)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
LEASE OR LICENSE FOR ANY ASSET (A) PROVIDING FOR ANNUAL PAYMENTS OF GREATER THAN
$500,000 OR (B) HAVING A TERM OF GREATER THAN ONE YEAR THAT IS NOT TERMINABLE ON
60 DAYS’ NOTICE OR LESS WITHOUT PENALTY, LIABILITY OR PREMIUM IN EXCESS OF
$250,000.

 

(X)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT RELATING TO THE
ACQUISITION OR DISPOSITION OF ANY BUSINESS (WHETHER BY MERGER, SALE OF STOCK,
SALE OF ASSETS OR OTHERWISE).

 

(XI)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
LICENSE FOR THE USE OF INTELLECTUAL PROPERTY OR SIMILAR CONTRACT, COMMITMENT,
AGREEMENT, UNDERSTANDING OR ARRANGEMENT.

 

(XII)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
AGENCY, DEALER, SALES REPRESENTATIVE, MARKETING OR SIMILAR CONTRACT, COMMITMENT,
AGREEMENT, UNDERSTANDING OR ARRANGEMENT HAVING A TERM OF GREATER THAN ONE YEAR
THAT IS NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY, LIABILITY OR
PREMIUM IN EXCESS OF $250,000.

 

(XIII)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT WITH ANY OF ITS
AFFILIATES OR ANY CURRENT OR FORMER STOCKHOLDER, OFFICER OR DIRECTOR OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY “AFFILIATE” OR “ASSOCIATE” OF SUCH
PERSONS (AS SUCH TERMS ARE DEFINED IN THE RULES AND REGULATIONS PROMULGATED
UNDER THE 1933 ACT) (ANY OF THE FOREGOING, A “RELATED PARTY”).

 

(XIV)        NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS PARTY TO ANY
LEASE IN RESPECT OF REAL PROPERTY.

 

(XV)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY OTHER
MATERIAL CONTRACTS OR AGREEMENTS.

 

The agreements, documents and instruments set forth on Schedule 4.10(a) of the
Company Disclosure Schedules are referred to herein as “Material Contracts”.
True and correct copies of each document or instrument listed on Schedule
4.10(a) of the Company Disclosure Schedules have been provided to Parent.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.10(B) OF THE COMPANY DISCLOSURE
SCHEDULES, ALL OF THE MATERIAL CONTRACTS ARE VALID, BINDING, IN FULL FORCE AND
EFFECT, AND ENFORCEABLE BY THE COMPANY AND/OR ITS SUBSIDIARIES IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT (I) TO THE EXTENT THAT ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR
OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND (II) FOR SUCH MATTERS THAT
WOULD NOT REASONABLY BE EXPECTED TO HAVE, A COMPANY MATERIAL ADVERSE EFFECT.

 

43

--------------------------------------------------------------------------------


 


(C)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT
UNDER OR IN BREACH OR VIOLATION OF, AND, TO THE COMPANY’S KNOWLEDGE, NO EVENT
HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH A
DEFAULT, BREACH OR VIOLATION OF, ANY PROVISION OF ANY MATERIAL CONTRACT THAT
WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT. TO THE
COMPANY’S KNOWLEDGE, NO OTHER PARTY IS IN DEFAULT UNDER OR IN BREACH OR
VIOLATION OF, AND, TO THE COMPANY’S KNOWLEDGE, NO EVENT HAS OCCURRED WHICH WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH A DEFAULT, BREACH OR
VIOLATION OF, ANY PROVISION OF ANY MATERIAL CONTRACT THAT WOULD REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


SECTION 4.11.          COMPLIANCE WITH LAW.


 

Except as set forth in Schedule 4.11 of the Company Disclosure Schedules, the
Company and each of its Subsidiaries is, and has been since February 28, 2004,
in compliance with all applicable laws, rules and regulations, except where such
failure to comply has not had, and would not reasonably be expected to have, a
Company Material Adverse Effect.

 


SECTION 4.12.          LABOR MATTERS.


 

Except as set forth on Schedule 4.12 of the Company Disclosure Schedules, the
Company and each of its Subsidiaries is in compliance with all currently
applicable laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours, except where such failure to
comply will not result in a Company Material Adverse Effect. There is no unfair
labor practice complaint against the Company or any of its Subsidiaries pending
or, to the knowledge of the Company, threatened before the National Labor
Relations Board. There is no strike, labor dispute, lockout, slowdown, or
stoppage pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries. Except as set forth on Schedule 4.12 of the
Company Disclosure Schedules, none of the employees of the Company or any of its
Subsidiaries is represented by a labor union. To the knowledge of the Company,
no union organizing activities are taking place with respect to the business of
the Company or any of its Subsidiaries.

 


SECTION 4.13.          INSURANCE.


 

Schedule 4.13 of the Company Disclosure Schedules contains a list of the
policies of fire, liability and other forms of insurance currently held by the
Company and/or its Subsidiaries. To the knowledge of the Company, except as set
forth in Schedule 4.13 of the Company Disclosure Schedules, there is no claim
pending under any of such policies, other than health insurance policies, as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies. All premiums payable under all such policies have been timely
paid and the Company and the Subsidiaries are in compliance in all material
respects with the terms and conditions of such policies. Except as set forth on
Schedule 4.13 of the Company Disclosure Schedules, the Company has no knowledge
of any threatened termination of any of such policies.

 


SECTION 4.14.          LITIGATION.


 

Except as set forth on Schedule 4.14 of the Company Disclosure Schedules, there
is no action, suit, proceeding, claim, arbitration or, to the Company’s
knowledge, investigation pending before any governmental body, agency,
arbitrator, court or tribunal, foreign or domestic,

 

44

--------------------------------------------------------------------------------


 

or, to the knowledge of the Company, threatened against the Company or any of
its Subsidiaries or any Properties or any of their respective officers or
directors (in their capacities as such) that (A) if adversely determined, would
reasonably be expected to have, a Company Material Adverse Effect, (B) if
adversely determined, could reasonably be expected to adversely affect the
Company’s ability to perform hereunder, or (C) which seeks to enjoin or obtain
damages in respect of the transactions contemplated hereby. There is no
judgment, decree or order against the Company or any of its Subsidiaries, or, to
the knowledge of the Company, any of the directors or officers of the Company or
any of its Subsidiaries (in their capacities as such) that would reasonably be
expected to have, a Company Material Adverse Effect.

 


SECTION 4.15.          GOVERNMENTAL AUTHORIZATIONS AND REGULATIONS.


 

Except as set forth on Schedule 4.15 of the Company Disclosure Schedules, the
Company and each of its Subsidiaries has obtained each federal, state, county,
local or foreign governmental consent, license, permit, grant, or other
authorization of a Governmental Entity (a “Permit”) that is required for the
operation of its business or the holding of any interest in any of its
Properties, and all of such Permits are in full force and effect except where
the failure to have such Permit would reasonably be expected to have, a Company
Material Adverse Effect.

 


SECTION 4.16.          COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS.


 

Except as set forth on Schedule 4.16 of the Company Disclosure Schedules, (i)
the Company and each of its Subsidiaries has obtained all material Permits
applicable to the Company and each of its Subsidiaries and relating to pollution
or protection of the environment, including all Environmental Laws, (ii) the
Company and each of its Subsidiaries is in compliance with all terms and
conditions of all such Permits, except where failure to comply would not
reasonably be expected to have, a Company Material Adverse Effect, and (iii)
there are no conditions, circumstances, activities, practices, incidents, or
actions known to the Company which could reasonably be expected to form the
basis of any claim, action, suit, proceeding, hearing, or investigation of, by,
against or relating to the Company or any of its Subsidiaries, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling, or the Release or threatened Release into the
environment, of any Hazardous Substance, which, if adversely determined, would
reasonably be expected to have a Company Material Adverse Effect. There has been
no Release or threatened Release of a Hazardous Substance on, upon, into or from
any site currently owned, leased or otherwise used by the Company or any
Subsidiary or, to Company’s knowledge, any site previously owned, leased or
otherwise used by the Company or any Subsidiary, except as would not have a
Company Material Adverse Effect.

 


SECTION 4.17.          NO BROKERS.


 

Except as set forth on Schedule 4.17 of the Company Disclosure Schedules,
neither the Company nor any of its Subsidiaries is or will become as a result of
the transactions contemplated hereby, obligated for the payment of fees or
expenses of any broker or finder in connection with the origin, negotiation or
execution of this Agreement or the other Transaction Documents or in connection
with any transaction contemplated hereby or thereby.

 

45

--------------------------------------------------------------------------------


 


SECTION 4.18.          INVENTORIES.


 

Except as set forth on Schedule 4.18 of the Company Disclosure Schedules, all of
the inventories recorded on the Most Recent Balance Sheet consisted of, and all
inventories of the Company and its Subsidiaries immediately prior to the Closing
will consist of, items usable and saleable for the purposes acquired or created
in the ordinary course of business consistent with past practice, net of
applicable allowances for obsolete, excessive or damaged inventories. Since the
date of the Most Recent Balance Sheet, the inventories of the Company and its
Subsidiaries have been maintained in the ordinary course of business consistent
with past practices and no inventory has been sold or disposed of except through
sales in the ordinary course consistent with past practices.

 


SECTION 4.19.          RELATED PARTY TRANSACTIONS.


 

Except as set forth on Schedule 4.19 of the Company Disclosure Schedules, no
Related Party has served as a consultant, competitor, customer, licensee,
distributor, supplier or vendor of the Company or any of its Subsidiaries. Since
February 28, 2006, except as set forth on Schedule 4.19 of the Company
Disclosure Schedules, there have been no transactions or contracts in effect
(other than employment arrangements (i.e. stock options, bonuses and employments
agreements) between the Company or any of its Subsidiaries, on the one hand, and
any Related Party, on the other hand.

 


SECTION 4.20.          CUSTOMERS AND VENDORS.


 

Except as set forth on Schedule 4.20 of the Company Disclosure Schedules, since
February 28, 2005, (a) no customer with purchases from the Company and its
Subsidiaries of more than $2,500,000 in either of the last two fiscal years has
given a senior executive officer of the Company or any of its Subsidiaries
notice that such customer (or group of customers) will significantly reduce or
terminate the amount of products purchased from the Company and its Subsidiaries
and (b) no significant vendor (or group of vendors which in the aggregate is
significant) of the Company and its Subsidiaries has given a senior executive
officer of the Company or any of its Subsidiaries notice that such vendor (or
group of vendors) will cease to supply or significantly adversely change its
price or terms to the Company and its Subsidiaries of any products or services.

 


SECTION 4.21.          COMPANY SEC DOCUMENTS.


 

The Company and its Subsidiaries have filed with the Securities and Exchange
Commission all Company SEC Documents. As of its filing date, (a) each Company
SEC Document complied as to form in all material respects with the applicable
requirements of the 1933 Act, and the Securities Exchange Act of 1934, as
amended (the “1934 Act”), as the case may be, and (b) each Company SEC Document
filed pursuant to the 1934 Act did not as of the filing date thereof, and each
such Company SEC Document filed subsequent to the date hereof will not as of the
filing date thereof, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. Each
Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the

 

46

--------------------------------------------------------------------------------


 

1933 Act, as of the date such registration statement or amendment became
effective, did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 


SECTION 4.22.          INFORMATION SUPPLIED TO THE COMPANY’S STOCKHOLDERS.


 

The information and materials to be supplied by the Company to its stockholders
in connection with the Company Stockholder Approval will comply with the
requirements of the DGCL, the Company’s certificate of incorporation and bylaws
and all other applicable legal requirements.

 


SECTION 4.23.          INDEBTEDNESS.


 

As of the date hereof, except as set forth on Schedule 4.23 of the Company
Disclosure Schedules, there is no Indebtedness.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF PARENT


 

Parent and Merger Sub jointly and severally represent and warrant to the Company
as follows:

 


SECTION 5.1.            ORGANIZATION OF PARENT.


 

Parent and Merger Sub are Delaware corporations, and each is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of formation and is in good standing in each jurisdiction in which
the failure to be so qualified or licensed would reasonably be expected to have
a Parent Material Adverse Effect. For purposes of this Agreement, “Parent
Material Adverse Effect” shall mean any change, effect, event, occurrence, state
of facts or development that is or could reasonably be expected to have a
material adverse effect on the ability of Parent and Merger Sub to consummate
the transaction contemplated by this Agreement or perform its obligations
hereunder or under the Transaction Documents.

 


SECTION 5.2.            AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS.


 


(A)           EACH OF PARENT AND MERGER SUB HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
TO WHICH IT IS OR WILL BECOME A PARTY AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH TRANSACTION DOCUMENTS. THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND SUCH TRANSACTION DOCUMENTS AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH TRANSACTION
DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF PARENT AND MERGER SUB. THIS AGREEMENT HAS BEEN AND SUCH TRANSACTION
DOCUMENTS HAVE BEEN OR, TO THE EXTENT NOT EXECUTED AS OF THE DATE HEREOF, WILL
BE DULY EXECUTED AND DELIVERED BY PARENT AND MERGER SUB. THIS AGREEMENT AND EACH
OF THE TRANSACTION DOCUMENTS TO WHICH PARENT AND/OR MERGER SUB IS A PARTY
CONSTITUTES, AND EACH OF THE TRANSACTION DOCUMENTS TO WHICH PARENT AND/OR MERGER
SUB WILL BECOME A PARTY WHEN EXECUTED AND DELIVERED BY PARENT AND/OR MERGER SUB
WILL

 

47

--------------------------------------------------------------------------------


 


CONSTITUTE, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER
PARTIES HERETO AND THERETO, A VALID AND BINDING OBLIGATION OF PARENT AND/OR
MERGER SUB, ENFORCEABLE BY THE COMPANY AGAINST PARENT OR MERGER SUB, AS THE CASE
MAY BE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR EQUITY.


 


(B)           THE EXECUTION AND DELIVERY BY PARENT OR MERGER SUB OF THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS OR WILL BECOME A PARTY
DOES NOT, AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE TRANSACTION DOCUMENTS TO WHICH IT IS OR WILL BECOME A PARTY WILL NOT, (I)
CONFLICT WITH, OR RESULT IN ANY MATERIAL VIOLATION OR BREACH OF ANY PROVISION OF
THE GOVERNING DOCUMENTS OF PARENT AND/OR MERGER SUB, (II) VIOLATE ANY LAW, RULE
OR REGULATION APPLICABLE TO PARENT AND/OR MERGER SUB, EXCEPT AS HAS NOT HAD, AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE, A PARENT MATERIAL ADVERSE EFFECT, OR
(III) CONFLICT WITH OR RESULT IN A BREACH OF, OR GIVE RISE TO A RIGHT OF
TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY THE TERMS OF ANY
JUDGMENT, COURT ORDER OR CONSENT DECREE, OR ANY MATERIAL AGREEMENT TO WHICH
PARENT OR MERGER SUB IS PARTY OR CONSTITUTE A DEFAULT THEREUNDER, EXCEPT IN EACH
CASE HAS NOT HAD, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A PARENT
MATERIAL ADVERSE EFFECT.


 


(C)           NONE OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PARENT OR
MERGER SUB OR THE OTHER TRANSACTION DOCUMENTS TO WHICH PARENT AND/OR MERGER SUB
IS A PARTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY WILL REQUIRE ANY CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY, EXCEPT FOR
(I) THE FILING OF THE CERTIFICATE OF MERGER WITH THE DELAWARE SECRETARY OF
STATE, (II) SUCH CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS, REGISTRATIONS,
DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS AND THE LAWS OF ANY FOREIGN COUNTRY, (III) SUCH FILINGS AS MAY
BE REQUIRED UNDER THE HSR ACT, AND (IV) THOSE WHERE THE FAILURE TO OBTAIN OR
MAKE, AS APPLICABLE, SUCH CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING HAS NOT HAD, AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE, A PARENT MATERIAL ADVERSE EFFECT.


 


SECTION 5.3.            CAPITAL RESOURCES.


 

Subject to the satisfaction of the closing condition set forth in Section
9.2(f), Parent and Merger Sub will have prior to the Effective Time sufficient
cash available, lines of credit or other resources to pay the Merger
Consideration payable at the Closing as well as all associated fees, costs and
expenses payable by the Parent or the Merger Sub.

 


SECTION 5.4.            LITIGATION.


 

There is no suit, claim, action, proceeding or arbitration pending or, to
Parent’s knowledge, threatened against Parent and Merger Sub (a) which, if
adversely determined, could reasonably be expected to have a Parent Material
Adverse Effect.

 

48

--------------------------------------------------------------------------------


 


SECTION 5.5.            NO BROKERS.


 

Neither Parent nor Merger Sub is obligated for the payment of fees or expenses
of any broker or finder in connection with the origin, negotiation or execution
of this Agreement or the other Transaction Documents or in connection with any
transaction contemplated hereby or thereby, in each case, for which the Company
is liable.

 


SECTION 5.6.            OWNERSHIP OF MERGER SUB.


 

Parent is the record owner of all of the capital stock of Merger Sub free and
clear of any Lien and free and clear of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such capital stock).

 


ARTICLE VI


 


PRE-CLOSING COVENANTS OF THE COMPANY


 


SECTION 6.1.            APPROVAL OF COMPANY STOCKHOLDERS.


 

Immediately following the execution of this Agreement, the Company shall deliver
to Parent the following materials (collectively, the “Consent Materials”):  (i)
with respect to each of the stockholders of the Company identified on Schedule
6.1 of the Disclosure Schedules (the “Consenting Stockholders”), a written
consent (the “Stockholder Approval”) solely in his, her or its capacity as the
holder of all of such Consenting Stockholder’s outstanding shares of Company
Common Stock, in favor of approving the Merger under the provisions of the DGCL
and the Company’s certificate of incorporation and bylaws, and (ii) a
certificate executed on behalf of the Company by its Secretary and certifying
that the Stockholder Approval has been obtained in accordance with the DGCL and
the Company’s certificate of incorporation and bylaws.

 


SECTION 6.2.            CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE TIME.


 

Except (i) as expressly contemplated by this Agreement, (ii) as described in
Schedule 6.2 of the Company Disclosure Schedules, or (iii) to the extent that
Parent shall otherwise consent in writing (such consent or declination to
consent not to be unreasonably delayed or withheld), during the period from the
date hereof to the earlier of the Effective Time and the termination of this
Agreement in accordance with its terms, the Company shall and shall cause each
of its Subsidiaries to conduct its operations in the ordinary course of business
consistent with past practices and use commercially reasonable efforts to
preserve intact its current business organizations, keep available the service
of its current officers and employees and preserve its relationships with
customers, suppliers, distributors, lessors, creditors, employees, contractors
and others having business dealings with it.  Without limiting the generality of
the foregoing, except as otherwise expressly provided in this Agreement and
except as described in Schedule 6.2 of the Company Disclosure Schedules, between
the date hereof and the Effective Time, the Company shall not and shall cause
its Subsidiaries not to, without the prior written consent (such consent or
declination to consent not to be unreasonably delayed or withheld) of Parent:

 

49

--------------------------------------------------------------------------------


 


(A)           AUTHORIZE OR PROPOSE ANY AMENDMENTS TO ITS CERTIFICATE OF
INCORPORATION OR BYLAWS (OR OTHER SIMILAR GOVERNING INSTRUMENT);


 


(B)           DECLARE, SET ASIDE OR PAY ANY DIVIDENDS ON OR MAKE ANY OTHER
DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY) IN RESPECT OF ANY OF ITS
CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS), OR SPLIT, COMBINE OR RECLASSIFY
ANY OF ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS) OR DECLARE ANY DIRECT OR
INDIRECT REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES OF SUCH CAPITAL (OR OTHER OWNERSHIP INTERESTS);


 


(C)           ISSUE, SELL, GRANT, PLEDGE, DISPOSE OF, ENCUMBER OR OTHERWISE
SUBJECT TO ANY LIENS, OR AUTHORIZE SUCH ISSUANCE, SALE, GRANT, PLEDGE,
DISPOSITION, ENCUMBRANCE OR SUBJECT TO SUCH LIEN, ANY SHARES OF ITS CAPITAL
STOCK (OR OTHER OWNERSHIP INTERESTS) OR SECURITIES CONVERTIBLE INTO SHARES OF
ITS CAPITAL STOCK (OR OTHER INTERESTS), OR SUBSCRIPTIONS, RIGHTS, WARRANTS OR
OPTIONS TO ACQUIRE, OR OTHER AGREEMENTS OR COMMITMENTS OF ANY CHARACTER
OBLIGATING IT TO ISSUE ANY SUCH SHARES (OR OTHER OWNERSHIP INTERESTS) OR OTHER
CONVERTIBLE SECURITIES, OTHER THAN THE ISSUANCE OF SHARES OF COMPANY COMMON
STOCK ISSUABLE UPON EXERCISE OF COMPANY OPTIONS OR COMPANY WARRANTS;


 


(D)           ACQUIRE OR AGREE TO ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR
BY PURCHASING AN EQUITY INTEREST IN OR PORTION OF THE ASSETS OF, OR BY ANY OTHER
MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP OR OTHER BUSINESS
ORGANIZATION OR DIVISION;


 


(E)           OTHER THAN INDEBTEDNESS EXISTING ON THE DATE HEREOF, (1) INCUR OR
ASSUME ANY INDEBTEDNESS IN EXCESS OF $500,000, OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICES; OR (2) ASSUME, GUARANTEE OR
OTHERWISE BECOME LIABLE OR RESPONSIBLE FOR (DIRECTLY, CONTINGENTLY OR OTHERWISE)
THE OBLIGATIONS OF ANY OTHER PERSON IN AMOUNTS IN EXCESS OF $250,000, OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


 


(F)            (1) EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE WITH RESPECT TO ANY EMPLOYEE (OTHER THAN ANY OFFICER OR DIRECTOR),
OR AS MAY BE REQUIRED BY APPLICABLE LAW ENTER INTO, ADOPT, AMEND OR TERMINATE
ANY EMPLOYMENT AGREEMENT OR ANY BONUS PAYMENTS WITH ANY EMPLOYEE, OFFICER OR
DIRECTOR OF THE COMPANY, OR (2) EXCEPT AS REQUIRED BY APPLICABLE LAW, ENTER
INTO, ADOPT, AMEND OR TERMINATE ANY PENSION, RETIREMENT, HEALTH, LIFE, OR
DISABILITY INSURANCE, SEVERANCE, PROFIT SHARING, BONUS COMPENSATION,
TERMINATION, STOCK OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK, EMPLOYEE
BENEFIT PLAN, AGREEMENT, TRUST, FUND OR OTHER ARRANGEMENT FOR THE BENEFIT OR
WELFARE OF ANY DIRECTOR, OFFICER OR EMPLOYEE IN ANY MANNER;


 


(G)           (I) EXCEPT AS PERMITTED BY CLAUSE (I)(III) BELOW, PURCHASE,
ACQUIRE OR LEASE ANY MATERIAL ASSETS OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE; OR (II) SELL, LEASE, LICENSE, TRANSFER
OR OTHERWISE DISPOSE OF ANY MATERIAL PROPERTIES OTHER THAN THE SALE OF INVENTORY
OR OBSOLETE EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE.


 


(H)           (I) MAKE ANY CHANGE IN THE ACCOUNTING METHODS OR PRACTICES IT
FOLLOWS, (II) REVALUE IN ANY PROPERTY, INCLUDING WRITING DOWN THE VALUE OF
INVENTORY OR WRITING OFF NOTES OR ACCOUNTS RECEIVABLE OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR (III) MAKE OR CHANGE ANY TAX
ELECTION OR CHANGE ANY OF THE ACCOUNTING OR TAX PRINCIPLES, PRACTICES OR METHODS
USED BY IT;

 

50

--------------------------------------------------------------------------------


 


(I)            (I) ENTER INTO ANY CONTRACT OR AGREEMENT THAT WOULD BE MATERIAL
TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OTHER THAN CONTRACTS OR
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;
(II) AMEND, MODIFY OR WAIVE ANY MATERIAL RIGHT UNDER ANY MATERIAL CONTRACT OTHER
THAN IN THE ORDINARY COURSE; OR (III) MAKE OR AUTHORIZE ANY CAPITAL EXPENDITURE
IN EXCESS OF $500,000 PER EXPENDITURE OR $5,000,000 IN THE AGGREGATE, OTHER THAN
IN ACCORDANCE WITH THE COMPANY’S FISCAL YEAR 2007 CAPITAL EXPENDITURES BUDGET AS
APPROVED BY THE COMPANY’S BOARD, WHICH HAS BEEN PROVIDED TO THE PARENT; OR


 


(J)            GRANT OR AGREE TO MAKE ANY SEVERANCE, TERMINATION PAY OR DEFERRED
COMPENSATION (OR AMENDMENT TO ANY EXISTING ARRANGEMENT) TO OR INCREASE IN THE
COMPENSATION, BONUS OR OTHER BENEFIT PAYABLE OR TO BECOME PAYABLE BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO THEIR DIRECTORS, OFFICERS OR EMPLOYEES, EXCEPT
INCREASES REQUIRED BY ANY AGREEMENT EXISTING ON THE DATE HEREOF;


 


(K)           MAKE ANY LOAN, ADVANCE OR CAPITAL CONTRIBUTION TO OR INVESTMENT IN
ANY PERSON OTHER THAN (I) LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO OR
INVESTMENTS IN ITS WHOLLY OWNED SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (II) REIMBURSEMENT OF EMPLOYEE BUSINESS
EXPENSES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(L)            (I) CANCEL OR COMPROMISE ANY INDEBTEDNESS OR CLAIM (OTHER THAN
COMPROMISES OF ACCOUNTS RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE) IN EXCESS OF $500,000, (II) WAIVE OR RELEASE ANY RIGHT OF
SUBSTANTIAL VALUE, OR (III) INSTITUTE, SETTLE OR AGREED TO SETTLE ANY ACTION,
SUIT, PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION OTHER THAN SUCH ACTIONS
THAT ARE NOT MATERIAL TO THE COMPANY OR ANY SUBSIDIARY AND THAT WILL NOT RESULT
IN ANY OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY ON OR AFTER THE CLOSING DATE;


 


(M)          AGREE, COMMIT TO DO, OR OTHERWISE TAKE ANY OF THE ACTIONS DESCRIBED
IN SECTIONS 6.2(A) THROUGH 6.2(L).


 

Other than the right to consent or withhold consent with respect to the
foregoing matters, nothing contained herein shall give Parent any right to
manage, control, direct or be involved in the management of the business of the
Company and its Subsidiaries prior to the Closing.

 


SECTION 6.3.            ACCESS TO INFORMATION.


 

Until the Closing, the Company shall and shall cause its Subsidiaries to allow
Parent and its agents, advisors, lenders and its and their respective
representatives reasonable access during normal business hours upon reasonable
notice to the books, records, representatives, officers, employees, agents,
Properties and offices of the Company and its Subsidiaries. All such access
shall be subject to the terms of the Confidentiality Agreement.

 


SECTION 6.4.            SATISFACTION OF CONDITIONS PRECEDENT.


 

The Company will and will cause each of its Subsidiaries to use its commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent which are set forth in Sections 9.1 and 9.2, and the Company will and
will cause each of its Subsidiaries to use its commercially reasonable efforts
to cause the transactions contemplated by this Agreement to

 

51

--------------------------------------------------------------------------------


 

be consummated, and, without limiting the generality of the foregoing, to obtain
all consents and authorizations of third parties and to make all filings with,
and give all notices to, third parties which may be necessary or reasonably
required on its part in order to effect the transactions contemplated by this
Agreement.

 


SECTION 6.5.            NO SOLICITATION.


 


(A)           FROM THE DATE HEREOF UNTIL THE TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 10.1 (THE “PRE-CLOSING PERIOD”), EXCEPT TO THE EXTENT
REQUIRED TO BE DISCLOSED IN COMPANY SEC DOCUMENTS, THE COMPANY WILL NOT, AND
WILL NOT PERMIT OR CAUSE ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
INVESTMENT BANKERS, CONSULTANTS AND OTHER AGENTS TO, DIRECTLY OR INDIRECTLY,
TAKE ANY ACTION TO SOLICIT, INITIATE, ENCOURAGE OR FACILITATE THE MAKING OF ANY
ACQUISITION PROPOSAL (AS DEFINED BELOW) OR ANY INQUIRY WITH RESPECT THERETO OR
ENGAGE IN DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON WITH RESPECT THERETO, OR
DISCLOSE ANY NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES (INCLUDING THIS AGREEMENT) OR AFFORD ACCESS TO THE PROPERTIES,
BOOKS OR RECORDS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO, OR OTHERWISE
ASSIST OR PARTICIPATE IN OR FACILITATE IN ANY OTHER MANNER ANY EFFORT OR ATTEMPT
BY ANY PERSON THAT HAS MADE OR, TO THE KNOWLEDGE OF THE COMPANY, IS
CONTEMPLATING MAKING ANY ACQUISITION PROPOSAL. THE COMPANY WILL, AND WILL CAUSE
THE OTHER PERSONS LISTED IN THE FIRST SENTENCE OF THIS SECTION 6.5 TO,
IMMEDIATELY CEASE AND CAUSE TO BE TERMINATED ALL EXISTING ACTIVITIES DISCUSSIONS
AND NEGOTIATIONS, IF ANY, THAT HAVE TAKEN PLACE PRIOR TO THE DATE HEREOF WITH
ANY PARTIES WITH RESPECT TO ANY ACQUISITION PROPOSAL.


 


(B)           NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION
6.5 SHALL PREVENT THE COMPANY FROM ENTERING INTO DISCUSSIONS OR NEGOTIATIONS
WITH ANY PERSON IN CONNECTION WITH A BONA FIDE ACQUISITION PROPOSAL RECEIVED
FROM SUCH PERSON THAT THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN GOOD
FAITH COULD LEAD TO A SUPERIOR PROPOSAL (AS DEFINED BELOW). THE COMPANY WILL
NOTIFY (WHICH NOTICE SHALL BE PROVIDED ORALLY AND IN WRITING) PARENT OF THE
RECEIPT OF ANY ACQUISITION PROPOSAL, BUT IN NO EVENT WITHIN FORTY-EIGHT (48)
HOURS AFTER RECEIPT OF AN ACQUISITION PROPOSAL. IF THE BOARD OF DIRECTORS OF THE
COMPANY SHALL DETERMINE THAT AN ACQUISITION PROPOSAL IS A SUPERIOR PROPOSAL, THE
COMPANY SHALL NOTIFY PARENT IN WRITING OF SUCH DETERMINATION. IN THE EVENT THAT
THE COMPANY RECEIVES AN ACQUISITION PROPOSAL AND THE BOARD OF DIRECTORS OF THE
COMPANY DETERMINES IN GOOD FAITH THAT IT HAS A FIDUCIARY DUTY TO WITHDRAW ITS
RECOMMENDATION THAT THE STOCKHOLDERS OF THE COMPANY APPROVE THE MERGER AND THE
TRANSACTIONS CONTEMPLATED HEREBY, NOTHING HEREIN SHALL RESTRICT OR PREVENT THE
BOARD OF DIRECTORS FROM WITHDRAWING SUCH RECOMMENDATION. THE PROVISIONS OF THIS
SECTION 6.5(B) SHALL TERMINATE UPON THE RECEIPT OF THE REQUISITE STOCKHOLDER
APPROVAL OF THIS AGREEMENT AND THE MERGER.


 


(C)           FOR PURPOSES OF THIS AGREEMENT, “ACQUISITION PROPOSAL” MEANS ANY
BONA FIDE OFFER OR PROPOSAL FOR, OR ANY INDICATION OF INTEREST IN, A MERGER OR
OTHER BUSINESS COMBINATION INVOLVING THE COMPANY, THE ACQUISITION OF A MAJORITY
OF THE EQUITY IN, OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF, THE COMPANY, IN
ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, IN EACH CASE OTHER THAN THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. FOR PURPOSES OF THIS AGREEMENT,
“SUPERIOR PROPOSAL” MEANS ANY BONA FIDE ACQUISITION PROPOSAL ON TERMS THAT THE
BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN ITS GOOD FAITH JUDGMENT ARE MORE
FAVORABLE TO THE COMPANY’S STOCKHOLDERS THAN THIS AGREEMENT AND THE MERGER TAKEN
AS A WHOLE.


 


52

--------------------------------------------------------------------------------



 


SECTION 6.6.            COOPERATION.


 


(A)           THE COMPANY SHALL PROVIDE, AND SHALL CAUSE ITS SUBSIDIARIES AND
THEIR RESPECTIVE OFFICERS, EMPLOYEES, COUNSEL, ACCOUNTANTS AND OTHER
REPRESENTATIVES TO PROVIDE, ON A TIMELY BASIS, ALL COOPERATION REASONABLY
REQUESTED BY PARENT IN CONNECTION WITH THE REFINANCING OF THE EXISTING SENIOR
SECURED CREDIT FACILITY OF CELLU TISSUE HOLDINGS, INC. (“CELLU TISSUE
HOLDINGS”), INCLUDING (I) PARTICIPATION IN MEETINGS, INCLUDING MEETINGS WITH
LENDERS, DUE DILIGENCE SESSIONS AND ANY RATING AGENCY PRESENTATIONS,
(II) FURNISHING PARENT AND ITS FINANCING SOURCES WITH FINANCIAL AND OTHER
PERTINENT INFORMATION REGARDING THE COMPANY AND ITS SUBSIDIARIES AS MAY BE
REASONABLY REQUESTED BY PARENT, (III) ASSISTING PARENT AND ITS FINANCING SOURCES
IN THE PREPARATION OF (A) OFFERING DOCUMENTS FOR THE NEW SENIOR SECURED CREDIT
FACILITY OF CELLU TISSUE HOLDINGS AND (B) MATERIALS NEEDED FOR ANY RATING AGENCY
PRESENTATIONS, (IV) PROVIDING AND EXECUTING SUCH OTHER DOCUMENTS, AND TAKING
SUCH OTHER ACTIONS, AS MAY BE NECESSARY TO CONSUMMATE SUCH REFINANCING;
PROVIDED, THAT, WITH RESPECT TO SUCH COOPERATION BY COUNSEL, ACCOUNTANTS AND
OTHER REPRESENTATIVES OF THE COMPANY (OTHER THAN ITS OFFICERS AND EMPLOYEES),
(X) PARENT SHALL REIMBURSE THE COMPANY FOR THE REASONABLE OUT-OF-POCKET EXPENSES
(IF ANY) INCURRED BY THE COMPANY TO PROVIDE THE COOPERATION SO REQUESTED BY
PARENT AND (Y) ALL SUCH EXPENSES PAID PRIOR TO CLOSING AND REQUIRED TO BE SO
REIMBURSED SHALL INCREASE NET CASH ON A DOLLAR FOR DOLLAR BASIS (BUT WITHOUT
DOUBLE COUNTING). THE COMPANY AGREES THAT PARENT WILL HAVE SOLE DISCRETION OVER
THE TERMS, CONDITIONS AND STRUCTURE OF THE DEBT FINANCING REFERRED TO ABOVE.


 


(B)           THE COMPANY SHALL CAUSE CELLU TISSUE HOLDINGS TO COMMENCE, IN
ACCORDANCE WITH THE TERMS OF THE INDENTURE DATED AS OF MARCH 12, 2004 (THE
“INDENTURE”) BETWEEN CELLU TISSUE HOLDINGS AND THE BANK OF NEW YORK, AS TRUSTEE
(THE “TRUSTEE”), AND ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND OTHER
APPLICABLE LAW, A SOLICITATION (THE “CONSENT SOLICITATION”) OF CONSENTS FROM THE
HOLDERS OF THE BONDS TO CERTAIN AMENDMENTS TO THE INDENTURE AND A WAIVER OF EACH
CONSENTING HOLDER OF THE REQUIREMENT THAT CELLU TISSUE HOLDINGS MAKE A CHANGE OF
CONTROL OFFER (AS DEFINED IN THE INDENTURE) AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE, AND SHALL CAUSE CELLU TISSUE
HOLDINGS AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, COUNSEL, ACCOUNTANTS AND
OTHER REPRESENTATIVES TO TAKE, ALL ACTIONS REASONABLY NECESSARY TO CONSUMMATE
THE CONSENT SOLICITATION, INCLUDING PREPARING AND EXECUTING ALL DOCUMENTS
REASONABLY REQUIRED IN CONNECTION THEREWITH. WITHOUT LIMITING THE FOREGOING, THE
COMPANY SHALL, OR SHALL CAUSE CELLU TISSUE HOLDINGS TO, (I) ENTER INTO A
SOLICITATION AGENT AGREEMENT WITH A SOLICITATION AGENT RECOMMENDED BY PARENT
(AND REASONABLY ACCEPTABLE TO THE COMPANY), AND (II) ENTER INTO AN INFORMATION
AGENT AGREEMENT WITH AN INFORMATION AGENT RECOMMENDED BY PARENT (AND REASONABLY
ACCEPTABLE TO THE COMPANY). THE TERMS AND CONDITIONS OF THE CONSENT SOLICITATION
SHALL BE REASONABLY SATISFACTORY TO PARENT AND THE COMPANY, AND ALL
DOCUMENTATION RELATING TO THE CONSENT SOLICITATION WILL BE SUBJECT TO THE PRIOR
REVIEW, COMMENT AND APPROVAL OF PARENT AND THE COMPANY, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED. IN THE EVENT THAT A SUFFICIENT NUMBER OF
HOLDERS OF BONDS PROVIDE CONSENTS IN THE CONSENT SOLICITATION, THEN THE COMPANY
SHALL CAUSE CELLU TISSUE HOLDINGS, AT OR PRIOR TO THE CLOSING, TO ENTER INTO A
SUPPLEMENTAL INDENTURE (THE “SUPPLEMENTAL INDENTURE”) WITH THE TRUSTEE
REFLECTING THE AMENDMENTS APPROVED IN THE CONSENT SOLICITATION (WHICH
SUPPLEMENTAL INDENTURE SHALL BE PREPARED JOINTLY BY PARENT AND THE COMPANY).


 


(C)           ALL COSTS AND EXPENSES INCURRED BY ANY OF THE COMPANY, ITS
SUBSIDIARIES AND THEIR REPRESENTATIVES IN PERFORMING ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS SECTION 6.6 SHALL BE

 

53

--------------------------------------------------------------------------------


 


INCLUDED IN COMPANY TRANSACTION EXPENSES TO THE EXTENT SET FORTH IN THAT CERTAIN
LETTER AGREEMENT RELATING TO TRANSACTION EXPENSES, DATED AS OF MARCH 10, 2006,
BY AND BETWEEN THE COMPANY AND WESTON PRESIDIO V, L.P. (“WESTON PRESIDIO V”), AS
MODIFIED BY THAT CERTAIN LETTER AGREEMENT, DATED AS OF MAY 8, 2006, BY AND
BETWEEN THE COMPANY AND WESTON PRESIDIO V (THE “EXPENSE LETTER”).  IF THIS
AGREEMENT IS TERMINATED PURSUANT TO ARTICLE X, PARENT SHALL REIMBURSE THE
COMPANY UPON SUCH TERMINATION IN ACCORDANCE WITH THE EXPENSE LETTER, AND ALL
SUCH EXPENSES PAID BY THE COMPANY AND REQUIRED TO BE SO REIMBURSED SHALL
INCREASE NET CASH ON A DOLLAR FOR DOLLAR BASIS (BUT WITHOUT DOUBLE COUNTING), IF
AND TO THE EXTENT THE COMPANY PROVIDES TO THE PARENT AT THE CLOSING A
CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY AS TO THE AMOUNT AND
SOURCE OF EACH SUCH EXPENSE.


 


SECTION 6.7.            INFORMATION.


 

Between the date hereof and the Effective Time, the Company shall, and shall
cause its Subsidiaries to, promptly provide to Parent all material written
communications, known to the Company, relating to unionizing efforts or
elections at any of its facilities, including, without limitation, any notices
of unfair labor practices and any and all communications to employees of the
Company with respect to such unionizing efforts or elections.

 


SECTION 6.8.            TAX SHARING.


 

All Tax sharing agreements or similar agreements with respect to or involving
the Company and its Subsidiaries shall be terminated prior to the Closing Date
and, after the Closing Date, neither the Company nor any of its Subsidiaries
shall be bound thereby or have any liability thereunder.

 


SECTION 6.9.            CERTAIN COLLECTIVE BARGAINING AGREEMENTS.


 


(A)           PRIOR TO THE CLOSING, PROMPTLY (AND IN ANY EVENT NO LATER THAN TWO
(2) BUSINESS DAYS) AFTER EACH NEGOTIATING SESSION WITH THE UNION RELATED TO THE
NEGOTIATION OF A COLLECTIVE BARGAINING AGREEMENT FOR WORKERS OF THE COMPANY’S
WIGGINS, MISSISSIPPI FACILITY, THE COMPANY WILL PROVIDE THE PARENT AN UPDATE ON
THE STATUS OF NEGOTIATIONS. IF, PRIOR TO THE CLOSING, THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE BARGAINING REPRESENTATIVES, ENTERS INTO
OR AGREES TO ENTER INTO ANY AGREEMENT WITH THE UNION REPRESENTING WORKERS AT THE
COMPANY’S WIGGINS, MISSISSIPPI FACILITY, THEN THE COMPANY SHALL PROVIDE A
REASONABLY DETAILED WRITTEN NOTICE DESCRIBING SUCH AGREEMENT OR COMMITMENT TO
THE PARENT PRIOR TO CLOSING (WHICH SUCH WRITING IS SENT TO ALL PARTIES LISTED IN
SECTION 12.2 AND PROVIDES THAT IT IS A NOTICE PURSUANT TO THIS SECTION 6.9). IN
THE EVENT THAT THE PARENT HAS A REASONABLE OBJECTION TO SUCH AGREEMENT OR
COMMITMENT, THE PARENT SHALL HAVE TEN (10) BUSINESS DAYS FROM THE DATE OF ITS
RECEIPT OF SUCH NOTICE TO DETERMINE WHETHER TO TERMINATE THIS AGREEMENT BY
WRITTEN NOTICE TO THE COMPANY (WHICH NOTICE SHALL DESCRIBE SUCH OBJECTION IN
REASONABLE DETAIL).


 


(B)           NO BARGAINING UNIT EMPLOYEE OF THE COMPANY’S MENOMINEE, MICHIGAN
OR NATURAL DAM MILL FACILITIES SHALL EXPERIENCE AN EMPLOYMENT LOSS AS OF THE
CLOSING DATE DUE TO THE MERGER.  THIS PROVISION SHALL NOT LIMIT IN ANY WAY THE
COMPANY’S RIGHT TO TERMINATE THE EMPLOYMENT OF ANY BARGAINING UNIT EMPLOYEE OF
THE COMPANY’S MENOMINEE, MICHIGAN OR NATURAL DAM MILL FACILITIES AFTER THE
CLOSING DATE.

 

54

--------------------------------------------------------------------------------


 


ARTICLE VII


 


PRE-CLOSING AND OTHER COVENANTS OF PARENT


 


SECTION 7.1.            SATISFACTION OF CONDITIONS PRECEDENT.


 

Parent and Merger Sub will use their commercially reasonable efforts to satisfy
or cause to be satisfied all the conditions precedent that are set forth in
Sections 9.1 and 9.3, and Parent and Merger Sub will use their commercially
reasonable efforts to cause the transactions contemplated by this Agreement to
be consummated, and, without limiting the generality of the foregoing, to obtain
the financing referred to in Section 9.2(f)(ii), all consents and authorizations
of third parties and to make all filings with, and give all notices to, third
parties which may be necessary or reasonably required on its part in order to
effect the transactions contemplated by this Agreement.

 


SECTION 7.2.            CERTAIN EMPLOYEE BENEFIT MATTERS.


 

Each employee of the Company and its Subsidiaries that becomes a participant in
any employee benefit plan, program, policy or arrangement of the Surviving
Corporation, shall be given credit for all service prior to the Effective Time
with the Company (for purposes of eligibility to participate and vesting, except
to the extent such service results in duplication of benefits) and any waiting
period for participation shall be waived.

 


ARTICLE VIII


 


OTHER AGREEMENTS


 


SECTION 8.1.            CONFIDENTIALITY.


 

Each party acknowledges that the WP Entities and the Company have previously
executed a Non-Disclosure Agreement (the “Confidentiality Agreement”), which
agreement shall continue in full force and effect in accordance with its terms.

 


SECTION 8.2.            NO PUBLIC ANNOUNCEMENT.


 

Except to the extent required to be disclosed in Company SEC Filings, until the
Closing, the parties hereto shall make no public announcement concerning this
Agreement, their discussions or any other memoranda, letters or agreements
between the parties relating to the Merger; provided, however, that (A) any of
the parties, but only after reasonable consultation with the other (unless
prohibited by law), may make disclosure if required under applicable law,
regulation or legal process and (B) this Section 8.2 shall not prohibit any
disclosure by Parent to its officers, directors, members, partners, affiliates,
representatives, lenders or investors and their respective representatives.  The
Company shall use commercially reasonable efforts to consult with Parent prior
to making disclosures relating to the Merger in Company SEC filings.

 

55

--------------------------------------------------------------------------------


 


SECTION 8.3.            REGULATORY FILINGS; CONSENTS; REASONABLE EFFORTS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY
AND PARENT SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO (I)
MAKE AS SOON AS PRACTICABLE AFTER THE DATE HEREOF ALL NECESSARY FILINGS WITH
RESPECT TO THE MERGER AND THIS AGREEMENT AND OBTAIN REQUIRED APPROVALS AND
CLEARANCES WITH RESPECT THERETO AND SUPPLY ALL ADDITIONAL INFORMATION REQUESTED
IN CONNECTION THEREWITH; (II) MAKE AS SOON AS PRACTICABLE AFTER THE DATE HEREOF
MERGER NOTIFICATION OR OTHER APPROPRIATE FILINGS WITH FEDERAL, STATE OR LOCAL
GOVERNMENTAL BODIES OR APPLICABLE FOREIGN GOVERNMENTAL AGENCIES AND OBTAIN
REQUIRED APPROVALS AND CLEARANCES WITH RESPECT THERETO, INCLUDING WITHOUT
LIMITATION NOTICES REQUIRED UNDER THE ANTITRUST LAWS (AS DEFINED BELOW) AND
SUPPLY ALL ADDITIONAL INFORMATION REQUESTED IN CONNECTION THEREWITH; (III)
OBTAIN AS SOON AS PRACTICABLE AFTER THE DATE HEREOF ALL CONSENTS, WAIVERS,
APPROVALS, AUTHORIZATIONS AND ORDERS REQUIRED IN CONNECTION WITH THE
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE MERGER, INCLUDING THOSE REQUIRED UNDER THE HSR ACT; AND (IV) TAKE, OR CAUSE
TO BE TAKEN, ALL APPROPRIATE ACTION, AND DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS PROMPTLY AS PRACTICABLE.


 


(B)           EACH OF PARENT AND THE COMPANY SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO RESOLVE SUCH OBJECTIONS, IF ANY, AS MAY BE ASSERTED BY ANY
GOVERNMENTAL ENTITY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT UNDER THE HSR ACT, THE SHERMAN ANTITRUST ACT, AS AMENDED, THE CLAYTON
ANTITRUST ACT, AS AMENDED, THE FEDERAL TRADE COMMISSION ACT, AS AMENDED, AND ANY
OTHER FEDERAL, STATE OR FOREIGN STATUTES, RULES, REGULATIONS, ORDERS OR DECREES
THAT ARE DESIGNED TO PROHIBIT, RESTRICT OR REGULATE ACTIONS HAVING THE PURPOSE
OR EFFECT OF MONOPOLIZATION OR RESTRAINT OF TRADE (COLLECTIVELY, “ANTITRUST
LAWS”). IN CONNECTION THEREWITH, IF ANY ADMINISTRATIVE OR JUDICIAL ACTION OR
PROCEEDING IS INSTITUTED (OR, TO PARENT’S OR THE COMPANY’S KNOWLEDGE, THREATENED
TO BE INSTITUTED) CHALLENGING ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT AS
VIOLATIVE OF ANY ANTITRUST LAW, EACH OF PARENT AND THE COMPANY SHALL COOPERATE
AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO CONTEST AND RESIST ANY SUCH
ACTION OR PROCEEDING AND TO HAVE VACATED, LIFTED, REVERSED, OR OVERTURNED ANY
DECREE, JUDGMENT, INJUNCTION OR OTHER ORDER, WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT (EACH AN “ORDER”), THAT IS IN EFFECT AND THAT PROHIBITS, PREVENTS, OR
RESTRICTS CONSUMMATION OF THE MERGER OR ANY SUCH OTHER TRANSACTIONS, UNLESS BY
MUTUAL AGREEMENT PARENT AND THE COMPANY DECIDE THAT LITIGATION IS NOT IN THEIR
RESPECTIVE BEST INTERESTS. THE PARTIES HERETO WILL CONSULT AND COOPERATE WITH
ONE ANOTHER, AND CONSIDER IN GOOD FAITH THE VIEWS OF ONE ANOTHER, IN CONNECTION
WITH ANY ANALYSES, APPEARANCES, PRESENTATIONS, MEMORANDA, BRIEFS, ARGUMENTS,
OPINIONS AND PROPOSALS MADE OR SUBMITTED BY OR ON BEHALF OF ANY PARTY HERETO IN
CONNECTION WITH PROCEEDINGS UNDER OR RELATING TO ANY ANTITRUST LAWS. EACH OF
PARENT AND THE COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO TAKE
SUCH ACTION AS MAY BE REQUIRED TO CAUSE THE EXPIRATION OF THE WAITING PERIODS
UNDER THE HSR ACT OR OTHER ANTITRUST LAWS WITH RESPECT TO SUCH TRANSACTIONS AS
PROMPTLY AS POSSIBLE AFTER THE EXECUTION OF THIS AGREEMENT. NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO REQUIRE PARENT OR ANY OF ITS AFFILIATES TO TAKE OR
AGREE TO TAKE ANY ACTION OF DIVESTITURE (AS DEFINED BELOW). FOR PURPOSES OF THIS
AGREEMENT, AN “ACTION OF DIVESTITURE” MEANS (I) THE SALE, LICENSE OR OTHER
DISPOSITION OR HOLDING SEPARATE (THROUGH THE ESTABLISHMENT OF A TRUST OR
OTHERWISE) OF ANY ASSETS OR CATEGORIES OF ASSETS OF PARENT OR ANY OF ITS
AFFILIATES OR, FOLLOWING THE EFFECTIVE TIME, ANY ASSETS OR CATEGORIES OF ASSETS
OF THE SURVIVING CORPORATION OR ANY OF ITS SUBSIDIARIES, (II) THE IMPOSITION OF
ANY LIMITATION OR REGULATION ON THE ABILITY OF PARENT OR ANY OF ITS AFFILIATES
TO

 

56

--------------------------------------------------------------------------------


 


OPERATE, DIRECTLY OR INDIRECTLY, THEIR BUSINESS, THE BUSINESS OF THEIR
SUBSIDIARIES OR, FOLLOWING THE EFFECTIVE TIME, THE BUSINESS OF THE SURVIVING
CORPORATION OR ANY OF ITS SUBSIDIARIES OR (III) THE IMPOSITION OF ANY LIMITATION
OR REGULATION ON PARENT’S OR ANY OF ITS AFFILIATES’ OWNERSHIP OR CONTROL, DIRECT
OR INDIRECT, OF THEIR SUBSIDIARIES OR, FOLLOWING THE EFFECTIVE TIME, THE
SURVIVING CORPORATION OR ANY OF ITS SUBSIDIARIES.


 


(C)           FROM THE DATE OF THIS AGREEMENT UNTIL THE EARLIER OF THE EFFECTIVE
TIME OR THE TERMINATION OF THIS AGREEMENT, EACH PARTY SHALL PROMPTLY NOTIFY THE
OTHER PARTY OF ANY PENDING OR, TO THE KNOWLEDGE OF SUCH PARTY, THREATENED
ACTION, PROCEEDING OR INVESTIGATION BY ANY GOVERNMENTAL ENTITY OR ANY OTHER
PERSON (I) CHALLENGING OR SEEKING MATERIAL DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER OR (II) SEEKING TO RESTRAIN
OR PROHIBIT THE CONSUMMATION OF THE MERGER OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER OR OTHERWISE REQUIRE AN ACTION OF DIVESTITURE.


 


SECTION 8.4.            FURTHER ASSURANCES.


 

At and following the Closing, each party hereto agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurances, as may be reasonably
requested by any other party to better evidence and reflect the transactions
described herein and contemplated hereby and to carry into effect the intents
and purposes of this Agreement.

 


SECTION 8.5.            DIRECTOR AND OFFICER LIABILITY.


 

The Surviving Corporation shall indemnify and hold harmless the present and
former officers, directors, employees and agents of the Company (collectively,
“Company Indemnitees”) in respect of acts and omissions occurring on or prior to
the Effective Time to the extent required by the Company’s certificate of
incorporation and bylaws in effect on the date hereof or under any
indemnification agreement between such Person and the Company in effect on the
date hereof; provided, however, that none of the Surviving Corporation or its
Affiliates shall be required to indemnify and hold harmless any Company
Indemnitee in respect of any claim brought by a Parent Indemnified Party against
the Former Company Stockholders pursuant to the terms of this Agreement.

 


SECTION 8.6.            EAST HARTFORD FACILITY.


 

The Former Company Stockholders shall pay, on a several basis (but not joint),
all reasonable third-party costs, fees and expenses incurred in connection with
obtaining the Environmental Land Use Restriction at the Company’s East Hartford
facility to the extent not already paid or accrued immediately prior to the
Effective Time. Notwithstanding anything to the contrary in this Section 8.6,
payments under this Section 8.6 to be made in respect of any Rollover
Shareholder may be satisfied in shares of capital stock of the Parent, as and to
the extent provided in the Rollover Agreement with such Rollover Shareholder, as
the case may be.

 


SECTION 8.7.            COOPERATION ON TAX MATTERS.


 


PARENT, THE COMPANY AND FORMER COMPANY STOCKHOLDERS WILL COOPERATE FULLY, AS AND
TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH ANY
TAX MATTERS RELATING TO

 

57

--------------------------------------------------------------------------------


 


COMPANY AND ITS SUBSIDIARIES (INCLUDING BY THE PROVISION OF REASONABLY RELEVANT
RECORDS OR INFORMATION). THE PARTY REQUESTING SUCH COOPERATION WILL PAY THE
REASONABLE OUT-OF-POCKET EXPENSES OF THE OTHER PARTY.


 


ARTICLE IX


 


CONDITIONS TO MERGER


 


SECTION 9.1.            CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE
MERGER.


 

The respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction on or prior to the Closing Date of the
following conditions:

 


(A)           STOCKHOLDER APPROVAL. THE STOCKHOLDER APPROVAL SHALL HAVE BEEN
OBTAINED IN ACCORDANCE WITH DGCL AND THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS AND SHALL BE IN EFFECT (AND SHALL NOT HAVE BEEN MODIFIED, WITHDRAWN
OR REVOKED IN ANY RESPECT).


 


(B)           APPROVALS. ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS OF,
OR DECLARATIONS OR FILINGS WITH, OR EXPIRATIONS OF WAITING PERIODS (AND ANY
EXTENSIONS THEREOF) IMPOSED BY, ANY GOVERNMENTAL ENTITY, SHALL HAVE BEEN FILED,
OCCURRED OR BEEN OBTAINED (AND SHALL NOT HAVE BEEN REVOKED).


 


(C)           NO INJUNCTIONS OR RESTRAINTS; ILLEGALITY. NO TEMPORARY RESTRAINING
ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER OR JUDGMENT ISSUED BY
ANY COURT OF COMPETENT JURISDICTION PREVENTING OR RESTRICTING THE CONSUMMATION
OF THE MERGER SHALL HAVE BEEN ISSUED; NOR SHALL ANY SUIT, ACTION, OR OTHER
PROCEEDING BY ANY GOVERNMENTAL ENTITY HAVE BEEN INSTITUTED THAT SEEKS AN ACTION
OF DIVESTITURE; NOR SHALL THERE BE ANY ACTION TAKEN, OR ANY STATUTE, LAW, RULE,
REGULATION OR ORDER ENACTED, ENTERED, ENFORCED OR DEEMED APPLICABLE TO THE
MERGER WHICH MAKES THE CONSUMMATION OF THE MERGER ILLEGAL.


 


SECTION 9.2.            ADDITIONAL CONDITIONS TO OBLIGATIONS OF PARENT.


 

The obligations of Parent and Merger Sub to effect the Merger are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions, any of which may be waived in writing exclusively by Parent:

 


(A)           PERFORMANCE OF OBLIGATIONS OF THE COMPANY. THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE; AND PARENT SHALL HAVE
RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY TO SUCH EFFECT.


 


(B)           REPRESENTATIONS AND WARRANTIES. THE COMPANY’S REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(EXCEPT REPRESENTATIONS WHICH, AS WRITTEN, ARE ALREADY QUALIFIED BY MATERIALITY,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN
ALL RESPECTS) AS OF THE DATE OF THIS AGREEMENT, AND, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE (IN WHICH CASE SUCH

 

58

--------------------------------------------------------------------------------


 


REPRESENTATIVES AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE), AS OF THE EFFECTIVE TIME AS IF MADE AT THE EFFECTIVE TIME AND PARENT
SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY TO THAT EFFECT.


 


(C)           OPINION OF COMPANY’S COUNSEL. PARENT SHALL HAVE RECEIVED AN
OPINION DATED THE CLOSING DATE OF PROSKAUER ROSE LLP, COUNSEL TO THE COMPANY, AS
TO THE MATTERS SET FORTH IN THE FORM ATTACHED HERETO AS EXHIBIT 9.2(C). SUCH
OPINION SHALL, AT THE REQUEST OF PARENT, BE CONFIRMED TO ANY PERSON PROVIDING
FINANCING IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)           ESCROW AGREEMENTS. FORMER COMPANY STOCKHOLDERS’ AGENT, THE ESCROW
AGENT AND THE COMPANY SHALL HAVE EXECUTED AND DELIVERED THE ESCROW AGREEMENT AND
THE WORKING CAPITAL ESCROW AGREEMENT.


 


(E)           CERTIFICATE OF MERGER. THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED THE CERTIFICATE OF MERGER.


 


(F)            FINANCING; BOND CONSENT. PARENT AND MERGER SUB SHALL HAVE
OBTAINED, ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THEM, REPLACEMENT
FINANCING FOR THE EXISTING SENIOR SECURED CREDIT FACILITY OF CELLU TISSUE
HOLDINGS PROVIDING FOR A REVOLVING LINE OF CREDIT IN AN AMOUNT NOT LESS THAN
$35.0 MILLION. CELLU TISSUE HOLDINGS SHALL HAVE OBTAINED THE CONSENT AND WAIVER
OF AT LEAST 95% IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING BONDS IN THE
CONSENT SOLICITATION AND SHALL HAVE ENTERED INTO THE SUPPLEMENTAL INDENTURE.


 


(G)           TERMINATION OF CERTAIN AGREEMENTS. THE AGREEMENTS LISTED ON
SCHEDULE 9.2(G) OF THE DISCLOSURE SCHEDULES SHALL HAVE BEEN TERMINATED IN ALL
RESPECTS PURSUANT TO INSTRUMENTS REASONABLY SATISFACTORY TO PARENT AND WITHOUT
ANY OBLIGATIONS OR LIABILITIES THEREUNDER ON THE PART OF THE COMPANY AND ITS
SUBSIDIARIES.


 


(H)           REPAYMENT OF PRE-CLOSING INDEBTEDNESS. ALL INDEBTEDNESS LISTED ON
SCHEDULE 9.2(H) OF THE DISCLOSURE SCHEDULES SHALL BE REPAYABLE (WITHOUT PENALTY,
FEE OR PREMIUM OR OTHER SIMILAR COST) IN FULL AT THE EFFECTIVE TIME AND THE
COMPANY SHALL HAVE OBTAINED AND DELIVERED, OR CAUSED TO BE OBTAINED AND
DELIVERED TO PARENT UPON SUCH REPAYMENT, DOCUMENTATION REASONABLY SATISFACTORY
TO PARENT EVIDENCING SUCH REPAYMENT AND THE TERMINATION OF ALL LIENS ON ANY
PROPERTIES SECURING SUCH INDEBTEDNESS.


 


(I)            RESIGNATIONS. PARENT SHALL HAVE RECEIVED THE WRITTEN
RESIGNATIONS, EFFECTIVE AS OF THE EFFECTIVE TIME, OF EACH DIRECTOR OF THE
COMPANY AND ITS SUBSIDIARIES, OTHER THAN THOSE WHOM PARENT SHALL HAVE SPECIFIED
IN WRITING AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE.


 


(J)            DISSENTING SHARES. HOLDERS OF NO MORE THAN 5% OF THE COMPANY
COMMON STOCK SHALL HAVE EXERCISED ANY APPRAISAL OR DISSENTERS’ RIGHTS PURSUANT
TO THE DGCL.


 


(K)           FIRPTA CERTIFICATE. THE COMPANY SHALL HAVE DELIVERED TO PARENT A
CERTIFICATION CONFORMING TO THE REQUIREMENTS OF TREASURY REGULATIONS
1.1445-2(C)(3) AND 1.897-2(H).


 


(L)            INDEMNIFICATION AGREEMENTS. EACH FORMER COMPANY STOCKHOLDER SHALL
HAVE EXECUTED THE INDEMNIFICATION AGREEMENT, IN THE FORM ATTACHED HERETO AS
EXHIBIT 9.2(L) (THE

 

59

--------------------------------------------------------------------------------


 


“FORMER COMPANY STOCKHOLDERS INDEMNIFICATION AGREEMENT”), AND EACH SUCH
AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


 


(M)          TAX MATTERS. THE COMPANY AND/OR ITS SHAREHOLDERS SHALL HAVE TAKEN
ALL ACTIONS NECESSARY TO PROVIDE THAT NO AMOUNT PAID TO ANY PERSONS OR ANY OTHER
AMOUNTS THAT WILL BE RECEIVED FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES
(WHETHER IN CASH OR PROPERTY OR THE VESTING OF PROPERTY) AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CONSUMMATION OF THE MERGER BY
ANY EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT CONTRACTOR OF THE COMPANY WILL
CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G(B)(1) OF
THE CODE).


 


(N)           MANAGEMENT ROLLOVER. PRIOR TO THE EFFECTIVE TIME, (I) THE
SHAREHOLDERS DESIGNATED ON SCHEDULE 9.2(N) OF THE DISCLOSURE SCHEDULES AS
ROLLOVER SHAREHOLDERS (THE “ROLLOVER SHAREHOLDERS”) SHALL HAVE CONTRIBUTED THE
ROLLOVER SHARES TO PARENT, PURSUANT TO A ROLLOVER AGREEMENT (WHICH SUCH
AGREEMENT SHALL BE IN FULL FORCE AND EFFECT), IN EXCHANGE FOR SERIES A PREFERRED
STOCK OF PARENT AND (II) THE ROLLOVER SHAREHOLDERS, WP ENTITIES AND PARENT SHALL
HAVE ENTERED INTO A STOCKHOLDERS AGREEMENT REGARDING THE OWNERSHIP OF THE
CAPITAL STOCK OF PARENT AND A REGISTRATION RIGHTS AGREEMENT REGARDING THE
REGISTRATION OF CAPITAL STOCK OF THE PARENT, AND EACH SUCH AGREEMENT SHALL BE IN
FULL FORCE AND EFFECT.


 


(O)           CONFIDENTIALITY AND NON-SOLICIT. CHARTER AGENT LLC SHALL HAVE
ENTERED INTO A CONFIDENTIALITY, NON-SOLICITATION AND RELEASE AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT 9.2(O) (THE “CHARTER
NON-SOLICIT”), AND SUCH AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


 


(P)           OTHER AGREEMENTS. THE EXECUTION AND DELIVERY BY ALL PARTIES OTHER
THAN PARENT OF ANCILLARY AGREEMENTS RELATED TO THE TRANSACTIONS CONTEMPLATED
HEREBY LISTED ON SCHEDULE 9.2(P) OF THE DISCLOSURE SCHEDULES, EACH ON TERMS
REASONABLY SATISFACTORY TO PARENT.


 


(Q)           NO MATERIAL ADVERSE CHANGE. SINCE FEBRUARY 28, 2006, THERE WILL
HAVE OCCURRED NO EVENTS NOR WILL THERE EXIST CIRCUMSTANCES WHICH SINGLY OR IN
THE AGGREGATE HAVE RESULTED IN ANY CHANGE, EFFECT, EVENT, OCCURRENCE, STATE OF
FACTS OR DEVELOPMENT THAT IS OR COULD REASONABLY BE EXPECTED TO (I) BE
MATERIALLY ADVERSE TO THE BUSINESS, ASSETS, PROSPECTS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE), PROPERTY OR RESULTS OF OPERATIONS OF THE COMPANY AND
ITS SUBSIDIARIES (TAKEN AS A WHOLE) OR (II) MATERIALLY AND ADVERSELY AFFECT THE
ABILITY OF THE COMPANY TO CONSUMMATE THE MERGER OR PREVENT OR DELAY CONSUMMATION
OF THE MERGER.


 


(R)            THIRD PARTY APPROVALS. ALL AUTHORIZATIONS, CONSENTS, ORDERS OR
APPROVALS OF, OR DECLARATIONS, OR EXPIRATIONS OF WAITING PERIODS (AND ANY
EXTENSIONS THEREOF) IMPOSED BY, ANY THIRD PARTY, SET FORTH ON SCHEDULE 9.2(R) OF
THE DISCLOSURE SCHEDULES, SHALL HAVE OCCURRED OR BEEN OBTAINED (AND SHALL NOT
HAVE BEEN REVOKED).


 


(S)           WARRANT HOLDERS. THE COMPANY SHALL HAVE DELIVERED TO PARENT (I) A
WRITTEN CONSENT DULY EXECUTED BY EACH HOLDER OF A COMPANY WARRANT CONSENTING TO
THE TREATMENT IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OF THE COMPANY
WARRANTS HELD BY SUCH HOLDER IN THE MANNER SET FORTH IN SECTION 3.3(E), AND EACH
SUCH CONSENT SHALL BE IN FULL FORCE AND EFFECT, AND (II) A FORMER COMPANY
STOCKHOLDERS INDEMNIFICATION AGREEMENT DULY EXECUTED BY EACH HOLDER OF A COMPANY
WARRANT, AND EACH SUCH AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.

 

60

--------------------------------------------------------------------------------


 


(T)            GENERAL. ALL CORPORATE AND OTHER PROCEEDINGS OF THE COMPANY IN
CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND
ALL DOCUMENTS INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO PARENT AND ITS COUNSEL, AND THEY SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINAL AND CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY
REASONABLY REQUEST.


 


SECTION 9.3.            ADDITIONAL CONDITIONS TO OBLIGATIONS OF THE COMPANY.


 

The obligation of the Company to effect the Merger is subject to the
satisfaction of each of the following conditions, any of which may be waived, in
writing, exclusively by the Company:

 


(A)           PERFORMANCE OF OBLIGATIONS OF PARENT AND MERGER SUB. PARENT AND
MERGER SUB SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS
REQUIRED TO BE PERFORMED BY THEM UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING
DATE; AND THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF
PARENT BY THE CHIEF EXECUTIVE OFFICER OF PARENT TO SUCH EFFECT.


 


(B)           REPRESENTATIONS AND WARRANTIES. PARENT AND MERGER SUB’S
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT MUST BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT REPRESENTATIONS WHICH, AS WRITTEN, ARE ALREADY
QUALIFIED BY MATERIALITY, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE OF THIS AGREEMENT,
AND, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN
EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIVES AND WARRANTIES SHALL BE TRUE
AND CORRECT AS OF SUCH EARLIER DATE), AS OF THE EFFECTIVE TIME AS IF MADE AT THE
EFFECTIVE TIME.


 


(C)           MERGER CONSIDERATION. PARENT SHALL HAVE WIRED THE MERGER
CONSIDERATION PAYABLE AT THE CLOSING (LESS THE ESCROW AMOUNT AND THE WORKING
CAPITAL ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION ALLOCABLE TO
THE ROLLOVER SHARES) TO THE PAYING AGENT, AND THE ESCROW AMOUNT AND THE WORKING
CAPITAL ESCROW AMOUNT TO THE ESCROW AGENT.


 


(D)           OPINION OF PARENT’S COUNSEL. THE COMPANY SHALL HAVE RECEIVED AN
OPINION DATED THE CLOSING DATE OF ROPES & GRAY LLP, COUNSEL TO PARENT AND MERGER
SUB, AS TO THE MATTERS SET FORTH IN THE FORM ATTACHED HERETO AS EXHIBIT 9.3(D).


 


(E)           CERTIFICATE OF MERGER. PARENT AND MERGER SUB SHALL HAVE EXECUTED
AND DELIVERED THE CERTIFICATE OF MERGER.


 


(F)            ESCROW AGREEMENTS. PARENT AND THE ESCROW AGENT SHALL HAVE
EXECUTED AND DELIVERED THE ESCROW AGREEMENT AND THE WORKING CAPITAL ESCROW
AGREEMENT.


 


(G)           CERTAIN DELIVERABLE. THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL
HAVE RECEIVED, ON BEHALF OF THE FORMER COMPANY STOCKHOLDERS, THE AGREEMENT
ATTACHED AS EXHIBIT A TO THE LETTER AGREEMENT, DATED AS OF THE DATE HEREOF, BY
AND BETWEEN THE FORMER COMPANY STOCKHOLDERS’ AGENT AND WESTON PRESIDIO V (THE
“CLOSING DELIVERABLE LETTER AGREEMENT”), AND SUCH AGREEMENT SHALL BE IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


(H)           GENERAL. ALL CORPORATE AND OTHER PROCEEDINGS OF PARENT AND MERGER
SUB IN CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
AND ALL DOCUMENTS

 

61

--------------------------------------------------------------------------------


 


INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
COMPANY AND ITS COUNSEL, AND THEY SHALL HAVE RECEIVED ALL SUCH COUNTERPART
ORIGINAL AND CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY
REQUEST.


 


ARTICLE X


 


 TERMINATION AND AMENDMENT


 


SECTION 10.1.          TERMINATION.


 

This Agreement may be terminated at any time prior to the Effective Time:

 


(A)           BY MUTUAL WRITTEN CONSENT OF PARENT AND THE COMPANY;


 


(B)           BY EITHER PARENT OR THE COMPANY, BY GIVING WRITTEN NOTICE TO THE
OTHER PARTY, IF (I) A COURT OF COMPETENT JURISDICTION OR OTHER GOVERNMENTAL
ENTITY SHALL HAVE ISSUED A NONAPPEALABLE FINAL ORDER, DECREE OR RULING HAVING
THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE
MERGER OR (II) THERE BE ANY STATUTE, LAW, RULE, REGULATION OR ORDER ENACTED,
ENFORCED OR DEEMED APPLICABLE TO THE MERGER WHICH MAKES THE CONSUMMATION OF THE
MERGER ILLEGAL;


 


(C)           BY PARENT, BY GIVING WRITTEN NOTICE TO THE COMPANY, IF THE CLOSING
SHALL NOT HAVE OCCURRED ON OR BEFORE AUGUST 8, 2006 (OR SUCH LATER DATE AS THE
PARTIES MAY MUTUALLY AGREE) BY REASON OF THE FAILURE OF ANY CONDITION PRECEDENT
UNDER SECTION 9.1 OR 9.2 (UNLESS THE FAILURE RESULTS PRIMARILY FROM A BREACH BY
PARENT OR MERGER SUB OF ANY REPRESENTATION, WARRANTY, OR COVENANT OF PARENT OR
MERGER SUB CONTAINED IN THIS AGREEMENT OR PARENT’S OR MERGER SUB’S FAILURE TO
FULFILL A CONDITION PRECEDENT TO CLOSING SET FORTH IN SECTION 9.1 OR 9.3 OR
OTHER DEFAULT OR ACTS OR OMISSIONS TO ACT BY PARENT OR MERGER SUB THAT HAS THE
EFFECT OF DELAYING THE CLOSING DATE);


 


(D)           BY THE COMPANY, BY GIVING WRITTEN NOTICE TO PARENT, IF THE CLOSING
SHALL NOT HAVE OCCURRED ON OR BEFORE AUGUST 8, 2006 (OR SUCH LATER DATE AS THE
PARTIES MAY MUTUALLY AGREE) BY REASON OF THE FAILURE OF ANY CONDITION PRECEDENT
UNDER SECTION 9.1 OR 9.3 (UNLESS THE FAILURE RESULTS PRIMARILY FROM A BREACH BY
THE COMPANY OF ANY REPRESENTATION, WARRANTY, OR COVENANT OF THE COMPANY
CONTAINED IN THIS AGREEMENT OR THE COMPANY’S FAILURE TO FULFILL A CONDITION
PRECEDENT TO CLOSING SET FORTH IN SECTION 9.1 OR 9.2 OR OTHER DEFAULT OR ACTS OR
OMISSIONS TO ACT BY THE COMPANY THAT HAS THE EFFECT OF DELAYING THE CLOSING
DATE);


 


(E)           BY THE COMPANY IF ITS BOARD OF DIRECTORS HAS AUTHORIZED THE
COMPANY TO ENTER INTO A DEFINITIVE AGREEMENT WITH RESPECT TO A SUPERIOR PROPOSAL
AND THE COMPANY HAS NOTIFIED PARENT IN WRITING THAT IT INTENDS TO ENTER INTO
SUCH AN AGREEMENT; OR


 


(F)            BY THE PARENT, AS CONTEMPLATED BY SECTION 6.9(A).


 


SECTION 10.2.          EFFECT OF TERMINATION. IN THE EVENT OF TERMINATION OF
THIS AGREEMENT AS PROVIDED IN SECTION 10.1, THIS AGREEMENT SHALL IMMEDIATELY
BECOME VOID AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE PART OF PARENT,
THE COMPANY, MERGER SUB OR THEIR RESPECTIVE OFFICERS, DIRECTORS, STOCKHOLDERS OR
AFFILIATES, EXCEPT (I) AS SET FORTH IN THIS SECTION 10.2 AND

 

62

--------------------------------------------------------------------------------


 


SECTIONS 8.2 AND 10.3 OR (II) TO ARISING OUT OF OR RELATING TO A WILLFUL BREACH
BY ANY SUCH PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS SET
FORTH IN THIS AGREEMENT.


 


SECTION 10.3.          FEES AND EXPENSES. EXCEPT AS SET FORTH IN THIS
SECTION 10.3 AND SUBJECT TO (I) THE PROVISION REGARDING THE COMPANY TRANSACTION
EXPENSES IN SECTION 3.1 AND (II) AS SET FORTH IN THE EXPENSE LETTER, ALL FEES
AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING SUCH FEES AND EXPENSES,
WHETHER OR NOT THE MERGER IS CONSUMMATED (IT BEING UNDERSTOOD THAT IF THE
TRANSACTION IS CONSUMMATED, COMPANY TRANSACTION EXPENSES NOT ACTUALLY PAID PRIOR
TO THE EFFECTIVE TIME WILL ADJUST THE MERGER CONSIDERATION IN ACCORDANCE WITH
SECTION 3.1).  IN ADDITION, PARENT AND THE COMPANY SHALL SHARE EQUALLY THE COST
OF ANY FILING FEES PAYABLE UNDER THE HSR ACT (IT BEING UNDERSTOOD THE PORTION TO
BE SO BORNE BY THE COMPANY SHALL BE TREATED AS A COMPANY TRANSACTION EXPENSE).


 


ARTICLE XI


 


INDEMNIFICATION


 


SECTION 11.1.          INDEMNIFICATION OF PARENT.


 

From and after the Effective Time and subject to the limitations contained in
this Article XI, the Former Company Stockholders will indemnify, on a several
(and not joint) basis, Parent, Merger Sub, the Surviving Corporation and their
respective officers, directors, employees and Affiliates (collectively, the
“Parent Indemnified Parties”) and hold the Parent Indemnified Parties harmless
against any loss, expense, liability or other damage, including court costs and
attorneys’ fees, to the extent of the actual amount of such loss, expense,
liability or other damage (without regard to the use of any multiplier)
(collectively “Damages”) that the Parent Indemnified Parties have incurred by
reason of (i) the inaccuracy or breach by the Company of any representation or
warranty of the Company contained in this Agreement or in the certificate
delivered pursuant to Section 9.2(a) or 9.2(b) of this Agreement (in each case,
as such representation or warranty would read if all qualifications as to
materiality, including each reference to the defined term “Company Material
Adverse Effect,” were deleted therefrom), and (ii) any of the matters set forth
on Schedule 4.16 of the Company Disclosure Schedules. All such calculations of
Damages shall take into account any offset benefits or insurance proceeds
received in connection with the matter out of which such Damages shall arise net
of any premium increases directly resulting therefrom and shall take into
account any refund, credit or actual reduction in Taxes realized by the Parent
Indemnified Parties as a result of such Damages (including any such Tax benefit
realized in the taxable period in which such Damages were incurred or a taxable
period beginning after the tax period in which such Damages were incurred);
provided, that any benefit referred to above that occurs after the Parent
Indemnified Parties have recovered Damages in accordance with this Article XI
shall be promptly paid to the Former Company Stockholders’ Agent. Each of Parent
and Merger Sub shall be deemed to have waived, on behalf of all Parent
Indemnified Parties, any claim for Damages to the extent set forth in Section 2
of the letter dated as of the date hereof, between the Company and Parent (Re:
Indemnification Matters) (the “Indemnification Matters Letter”). Notwithstanding
anything herein to the contrary, (a) the Parent Indemnified Parties shall not be
entitled to seek indemnification with respect to any Damages arising under
clause (i) above unless and until the

 

63

--------------------------------------------------------------------------------


 

aggregate amount of all Damages suffered by the Parent Indemnified Parties as a
result of such breach(es) exceeds in the aggregate the amount set forth as the
Deductible in Section 11.4 and then the Parent Indemnified Parties shall be
entitled to indemnification only for such aggregate amount that exceeds the
Deductible; provided, that the Deductible shall not apply to Damages incurred by
reason of the matters set forth in Section 1 of the Indemnification Matters
Letter; (b) a breach of a representation or warranty shall not be deemed to have
occurred and the Parent Indemnified Parties shall not be deemed to have incurred
any Damages under clauses (i) or (ii) above unless any Damages arising from such
breach or matter set forth on Schedule 4.16 of the Company Disclosure Schedules,
as the case may be, exceeds (together with all other claims so substantially
related as to effectively constitute one claim) $100,000; provided, that such
$100,000 threshold shall not apply to Damages incurred by reason of the matters
set forth in Section 1 of the Indemnification Matters Letter; (c) the aggregate
amount of all payments to which the Parent Indemnified Parties shall be entitled
to receive in satisfaction of claims for indemnification pursuant to this
Section 11.1 or Section 8.6 shall in no event exceed the amount set forth in
Section 11.4 as the Cap; (d) the Parent Indemnified Parties shall not be
entitled to seek indemnification for Damages to the extent that the items giving
rise to such Damages had been accounted for in any of the adjustments to the
Merger Consideration pursuant to Sections 3.3(f), (g) and (h); (e) the Parent
Indemnified Parties shall not be entitled to seek indemnification with respect
to any Damages arising under clause (ii) above unless and until (A) the
aggregate amount of all Damages suffered by the Parent Indemnified Parties under
clause (ii) above exceeds in the aggregate the amount set forth as the Schedule
4.16 Matters Deductible in Section 11.4 and (B) the aggregate amount of all
Damages suffered by Parent Indemnified Parties under clauses (i) and (ii) above
exceeds in the aggregate the sum of the amount set forth as the Schedule 4.16
Matters Deductible and the amount set forth as the Deductible in Section 11.4,
and, then the Parent Indemnified Parties shall be entitled to indemnification
only for such aggregate amount that exceeds the sum of the Schedule 4.16 Matters
Deductible and the Deductible; and (f) the Parent Indemnified Parties shall not
be deemed to have incurred any Damages under clauses (i) or (ii) above with
respect to any of the matters set forth on Schedule 11.1 attached hereto.  In no
event shall the Former Company Stockholders be liable for any punitive, special
or exemplary damages except to the extent actually payable by a Parent
Indemnified Party to a third party.

 


SECTION 11.2.          INDEMNIFICATION OF FORMER COMPANY STOCKHOLDERS.


 

From and after the Effective Time and subject to the limitations contained in
this Article XI, Parent will indemnify the Former Company Stockholders and their
respective officers, directors, employees and Affiliates (collectively, the
“Stockholders Indemnified Parties”) and hold the Stockholders Indemnified
Parties harmless against any Damages that the Stockholders Indemnified Parties
have incurred by reason of the inaccuracy or breach by Parent or Merger Sub of
any representation or warranty of Parent or Merger Sub contained in this
Agreement, (all such calculations of Damages shall take into account any offset
benefits or insurance proceeds received in connection with the matter out of
which such Damages shall arise and shall take into account any tax benefits that
the Stockholders Indemnified Parties may receive in connection therewith). 
 Each Former Company Stockholder shall be deemed to have waived, on behalf of
all Stockholders Indemnified Parties, any claim for Damages to the extent set
forth in Section 3 of the Indemnification Matters Letter. Notwithstanding
anything herein to the contrary, (i) the Stockholders Indemnified Parties shall
not be entitled to seek

 

64

--------------------------------------------------------------------------------


 

indemnification with respect to any Damages unless and until the aggregate
amount of all Damages suffered by the Stockholders Indemnified Parties as a
result of such breach(es) exceeds in the aggregate the amount set forth as the
Deductible in Section 11.4, and then the Stockholders Indemnified Parties shall
be entitled to indemnification only for such aggregate amount that exceeds the
Deductible; and (ii) the aggregate amount of all payments to which the
Stockholders Indemnified Parties shall be entitled to receive in satisfaction of
claims for indemnification pursuant to this Section 11.2 shall in no event
exceed the amount set forth in Section 11.4 as the Cap.  In no event shall
Parent, Merger Sub or the Surviving Corporation be liable for any punitive,
special, consequential, exemplary or incidental damages except to the extent
actually payable by a Stockholders Indemnified Party to a third party.

 


SECTION 11.3.          EXCLUSIVE REMEDIES.


 

Subject to the final sentence of this Section 11.3, the parties agree that
notwithstanding anything to the contrary set forth in this Agreement or
otherwise, from and after the Effective Time, the indemnification provisions of
this Article XI are the sole and exclusive remedies of the parties pursuant to
this Agreement or in connection with the transactions contemplated hereby. From
and after the Effective Time, to the maximum extent permitted by law, but
subject to the final sentence of this Section 11.3, the parties hereby waive all
other rights, claims, remedies or actions with respect to any matter in any way
relating to this Agreement or arising in connection herewith, whether under any
foreign, federal, state, provincial or local laws, statutes, ordinances, rules,
regulations, requirements or orders at common law or otherwise. Except as
provided in this Article XI, subject to the final sentence of this Section 11.3,
from and after the Effective Time, no right, claim, remedy or action shall be
brought or maintained by any party, and no recourse shall be brought or granted
against any of them, by virtue of or based upon any alleged misstatement or
omission respecting an inaccuracy in or breach of any of the representations,
warranties or covenants of any of the parties thereto set forth or contained in
this Agreement. All obligations of the Former Company Stockholders pursuant to
the terms of this Article XI shall be satisfied first by payment from the Escrow
Amount. Notwithstanding anything to the contrary in this Section 11.3 or
otherwise in this Agreement, (i) from and after the Effective Time, a claim may
be brought based upon a breach of the covenants set forth in Sections 3.3(f),
3.3(g), 3.3(h), 3.3(i), 8.5, 8.6 or 8.7, or in any Transaction Document (other
than this Agreement), the Former Company Stockholders Indemnification Agreement
or the Charter Non-Solicit, and (ii) a claim based upon fraud or intentional
misrepresentation may be brought, without regard to any of the limitations set
forth in this Agreement (including without regard to any time or monetary
limitations or any limitation on remedies), against any Person or Persons (or,
in the case of the Company, the Former Company Stockholders) accused of
committing such fraud or intentional misrepresentation.

 


SECTION 11.4.          DEDUCTIBLE AND CAP.


 

Notwithstanding anything contained herein or in the Merger Agreement to the
contrary, neither the Parent nor the Former Company Stockholders shall have any
liability under this Article XI unless and until the aggregate Damages for which
indemnity by such party would otherwise be due under Article XI exceeds
$1,890,000 (the “Deductible”), in which case such indemnifying party shall only
be responsible for the excess Damages; provided, that: (a) the Deductible shall
not apply to Damages incurred by reason of the matters set forth in Section 1 of

 

65

--------------------------------------------------------------------------------


 

the Indemnification Matters Letter; (b) that a breach shall not be deemed to
have occurred and the Parent Indemnified Parties shall not be deemed to have
incurred any Damages under clauses (i) or (ii) of Section 11.1 unless any
Damages arising from such breach or matter set forth on Schedule 4.16 of the
Company Disclosure Schedules, as the case may be, exceeds (together with all
other claims for Damages so substantially related as to effectively constitute
one claim) $100,000; provided, that such $100,000 threshold shall not apply to
Damages incurred by reason of the matters set forth in Section 1 of the
Indemnification Matters Letter; (c) that the Former Company Stockholders shall
not have any liability with respect to any Damages arising under clause (ii) of
Section 11.1 unless and until (A) the aggregate amount of all Damages suffered
by the Parent Indemnified Parties under clause (ii) of Section 11.1 exceeds in
the aggregate $1,250,000 (the “Schedule 4.16 Matters Deductible”), and (B) the
aggregate amount of all Damages suffered by Parent Indemnified Parties under
clauses (i) and (ii) of Section 11.1 exceeds in the aggregate the sum of the
amount set forth as the Schedule 4.16 Matters Deductible and the amount set
forth as the Deductible in this Section 11.4, then the Parent Indemnified
Parties shall be entitled to indemnification only for such aggregate amount that
exceeds the sum of the Schedule 4.16 Matters Deductible and the Deductible.
Notwithstanding anything contained herein to the contrary, the maximum aggregate
liability of Parent, Merger Sub, the Surviving Corporation or the Former Company
Stockholders, as the case may be, under this Article XI or Section 8.6 shall not
exceed $17,120,000 (the “Cap”).

 


SECTION 11.5.          SURVIVAL OF INDEMNIFICATION OBLIGATIONS.


 

The indemnification obligations set forth in this Article XI shall terminate
upon the 547th day following the Closing Date. Notwithstanding the preceding
sentence, (i) indemnification obligations with respect to Damages incurred by
reason of the matters set forth in Section 1 of the Indemnification Matters
Letter shall terminate as set forth in the Indemnification Matters Letter; and
(ii) indemnification obligations set forth in this Article XI shall survive the
time at which they would otherwise terminate pursuant to this Section 11.5, if
notice of (x) the inaccuracy or breach thereof giving rise to such obligations,
(y) the aggregate amount of such Damages or an estimate thereof, in each case to
the extent known or determinable at such time, and (z) reasonable detail of the
individual items of such Damages included in the amount so stated and the date,
if known, each such item arose shall have been given to the party against whom
such indemnity may be sought prior to such time; and (iii) indemnification
obligations with respect to Damages arising from fraud or intentional
misrepresentation will survive indefinitely.

 


SECTION 11.6.          TERMS AND CONDITIONS OF INDEMNIFICATION; RESOLUTION OF
CONFLICTS.


 


(A)           ANY PARTY SEEKING INDEMNIFICATION FOR ANY THIRD-PARTY CLAIM MUST
GIVE THE OTHER PARTY PROMPT NOTICE OF THE CLAIM FOR DAMAGES (I) STATING THE
AGGREGATE AMOUNT OF THE DAMAGES OR AN ESTIMATE THEREOF, IN EACH CASE TO THE
EXTENT KNOWN OR DETERMINABLE AT SUCH TIME, AND (II) SPECIFYING IN REASONABLE
DETAIL THE INDIVIDUAL ITEMS OF SUCH DAMAGES INCLUDED IN THE AMOUNT SO STATED,
THE DATE EACH SUCH ITEM WAS PAID OR PROPERLY ACCRUED OR AROSE, AND THE NATURE OF
THE MISREPRESENTATION, BREACH OR CLAIM TO WHICH SUCH ITEM IS RELATED; PROVIDED,
HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY OBLIGATION HEREUNDER EXCEPT WHERE, AND THEN SOLELY TO THE EXTENT
THAT, SUCH FAILURE ACTUALLY AND MATERIALLY PREJUDICES THE RIGHTS OF THE
INDEMNIFYING PARTY.

 

66

--------------------------------------------------------------------------------


 


(B)           THE RESPECTIVE OBLIGATIONS AND LIABILITIES OF THE PARTIES TO
INDEMNIFY PURSUANT TO THIS ARTICLE XI IN RESPECT OF ANY DAMAGES ARISING FROM A
CLAIM BY A THIRD PARTY SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL TERMS AND
CONDITIONS:


 

(I)            THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO UNDERTAKE, BY
COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY, THE DEFENSE, COMPROMISE, AND SETTLEMENT OF SUCH CLAIM.

 

(II)           IN THE EVENT THAT THE INDEMNIFYING PARTY SHALL ELECT NOT TO
UNDERTAKE SUCH DEFENSE, OR WITHIN THIRTY (30) DAYS AFTER NOTICE OF ANY SUCH
CLAIM FROM THE INDEMNIFIED PARTY SHALL FAIL TO DEFEND, THE INDEMNIFIED PARTY
(UPON FURTHER WRITTEN NOTICE TO THE INDEMNIFYING PARTY) SHALL HAVE THE RIGHT TO
UNDERTAKE THE DEFENSE, COMPROMISE OR SETTLEMENT OF SUCH CLAIM, BY COUNSEL OR
OTHER REPRESENTATIVES OF ITS OWN CHOOSING, ON BEHALF OF AND FOR THE ACCOUNT AND
RISK OF THE INDEMNIFYING PARTY.

 

(III)          NOTWITHSTANDING ANYTHING IN THIS SECTION 11.6 TO THE CONTRARY, IF
THERE IS A REASONABLE PROBABILITY THAT A CLAIM MAY MATERIALLY AND ADVERSELY
AFFECT THE INDEMNIFIED PARTY OTHER THAN AS A RESULT OF MONEY DAMAGES OR OTHER
MONEY PAYMENTS, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, AT ITS OWN COST AND
EXPENSE, TO PARTICIPATE IN THE DEFENSE, COMPROMISE OR SETTLEMENT OF THE CLAIM.
THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE INDEMNIFIED PARTY’S WRITTEN
CONSENT, SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT
WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE
CLAIMING PARTY OR THE PLAINTIFF TO THE INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT OF SUCH CLAIM. IN THE EVENT THAT THE INDEMNIFYING PARTY
UNDERTAKES DEFENSE OF ANY CLAIM, THE INDEMNIFIED PARTY BY COUNSEL OR OTHER
REPRESENTATIVE OF ITS OWN CHOOSING AND AT ITS SOLE COST AND EXPENSE, SHALL HAVE
THE RIGHT TO CONSULT WITH THE INDEMNIFYING PARTY AND ITS COUNSEL OR OTHER
REPRESENTATIVES CONCERNING SUCH CLAIM AND THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND THEIR RESPECTIVE COUNSEL OR OTHER REPRESENTATIVES SHALL
COOPERATE WITH RESPECT TO SUCH CLAIM, SUBJECT TO THE EXECUTION AND DELIVERY OF A
MUTUALLY SATISFACTORY JOINT DEFENSE AGREEMENT; PROVIDED, HOWEVER, THAT IF
REPRESENTATION OF BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY BY THE
SAME COUNSEL WOULD CREATE A CONFLICT OF INTEREST, THE REASONABLE COSTS AND
EXPENSES OF ANY SEPARATE COUNSEL RETAINED BY THE INDEMNIFIED PARTY SHALL BE PAID
BY THE INDEMNIFYING PARTY.

 


(C)           IF THE FORMER COMPANY STOCKHOLDERS’ AGENT OR THE PARENT SHALL
OBJECT IN WRITING TO ANY CLAIM OR CLAIMS BY A PARENT INDEMNIFIED PARTY OR
STOCKHOLDERS INDEMNIFIED PARTY, AS THE CASE MAY BE, THE PARENT OR FORMER COMPANY
STOCKHOLDERS’ AGENT, AS THE CASE MAY BE, SHALL HAVE THIRTY (30) DAYS FROM THE
RECEIPT OF SUCH OBJECTION TO RESPOND IN A WRITTEN STATEMENT TO THE OBJECTION. IF
AFTER SUCH THIRTY (30) DAY PERIOD THERE REMAINS A DISPUTE AS TO ANY CLAIMS, THE
FORMER COMPANY STOCKHOLDERS’ AGENT AND THE PARENT SHALL ATTEMPT IN GOOD FAITH
FOR THIRTY (30) DAYS TO AGREE UPON THE RIGHTS OF THE RESPECTIVE PARTIES WITH
RESPECT TO EACH OF SUCH CLAIMS.


 


(D)           IF NO SUCH AGREEMENT CAN BE REACHED AFTER GOOD FAITH NEGOTIATION,
EITHER THE PARENT OR THE FORMER COMPANY STOCKHOLDERS’ AGENT MAY, BY WRITTEN
NOTICE TO THE OTHER, DEMAND ARBITRATION OF THE MATTER UNLESS THE AMOUNT OF THE
DAMAGE OR LOSS AT ISSUE IS IN PENDING LITIGATION WITH A THIRD PARTY, IN WHICH
EVENT ARBITRATION SHALL NOT BE COMMENCED UNTIL SUCH AMOUNT IS ASCERTAINED OR
BOTH PARTIES AGREE TO ARBITRATION; AND IN EITHER SUCH EVENT THE MATTER SHALL BE
SETTLED BY ARBITRATION CONDUCTED BY THREE ARBITRATORS. WITHIN FIFTEEN (15) DAYS
AFTER SUCH WRITTEN NOTICE IS

 

67

--------------------------------------------------------------------------------


 


SENT, THE PARENT (ON THE ONE HAND) AND THE FORMER COMPANY STOCKHOLDERS’ AGENT
(ON THE OTHER HAND) SHALL EACH SELECT ONE ARBITRATOR, AND THE TWO ARBITRATORS SO
SELECTED SHALL SELECT A THIRD ARBITRATOR. THE DECISION OF THE ARBITRATORS AS TO
THE VALIDITY AND AMOUNT OF ANY MADE CLAIM SHALL BE SOLELY DECIDED IN ACCORDANCE
WITH THE PROVISIONS OF THIS ARTICLE XI AND SHALL BE BINDING AND CONCLUSIVE UPON
THE PARTIES TO THIS AGREEMENT.


 


(E)           JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATORS MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION. ANY SUCH ARBITRATION SHALL BE HELD IN NEW
YORK, NEW YORK UNDER THE COMMERCIAL RULES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION. THE NON-PREVAILING PARTY TO AN ARBITRATION SHALL PAY
ITS OWN EXPENSES, THE FEES OF EACH ARBITRATOR, THE ADMINISTRATIVE FEE OF THE
AMERICAN ARBITRATION ASSOCIATION, AND THE EXPENSES, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE ATTORNEYS’ FEES AND COSTS, INCURRED BY THE PREVAILING
PARTY TO THE ARBITRATION.


 


SECTION 11.7.          FORMER COMPANY STOCKHOLDERS’ AGENT.


 


(A)           IN THE EVENT THAT THE MERGER IS APPROVED BY THE STOCKHOLDERS OF
THE COMPANY, EFFECTIVE UPON SUCH VOTE, AND WITHOUT FURTHER ACT OF ANY
STOCKHOLDER OF THE COMPANY, CHARTER AGENT LLC SHALL BE APPOINTED AS AGENT AND
ATTORNEY-IN-FACT (THE “FORMER COMPANY STOCKHOLDERS’ AGENT”) FOR EACH
OPTIONHOLDER, WARRANTHOLDER AND STOCKHOLDER OF THE COMPANY (EXCEPT SUCH
STOCKHOLDERS OF THE COMPANY, IF ANY, AS SHALL HAVE PERFECTED THEIR APPRAISAL OR
DISSENTERS’ RIGHTS UNDER THE DGCL). THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL
HAVE THE AUTHORITY TO ACT FOR AND ON BEHALF OF THE FORMER COMPANY STOCKHOLDERS,
INCLUDING, WITHOUT LIMITATION, TO GIVE AND RECEIVE NOTICES AND COMMUNICATIONS,
TO ACT ON BEHALF OF THE FORMER COMPANY STOCKHOLDERS WITH RESPECT TO ANY MATTERS
ARISING UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, TO AUTHORIZE
DELIVERY TO THE PARENT OF ANY FUNDS AND PROPERTY IN ITS POSSESSION OR IN THE
ESCROW AMOUNT OR THE WORKING CAPITAL ESCROW AMOUNT IN SATISFACTION OF CLAIMS BY
PARENT INDEMNIFIED PARTIES, TO OBJECT TO SUCH DELIVERIES, TO AGREE TO,
NEGOTIATE, ENTER INTO SETTLEMENTS AND COMPROMISES OF, AND COMMENCE, PROSECUTE,
PARTICIPATE IN, SETTLE, DISMISS OR OTHERWISE TERMINATE, AS APPLICABLE, LAWSUITS
AND CLAIMS, MEDIATION AND ARBITRATION PROCEEDINGS, AND TO COMPLY WITH ORDERS OF
COURTS AND AWARDS OF COURTS, MEDIATORS AND ARBITRATORS WITH RESPECT TO SUCH
SUITS, CLAIMS OR PROCEEDINGS, AND TO TAKE ALL ACTIONS NECESSARY OR APPROPRIATE
IN THE JUDGMENT OF THE FORMER COMPANY STOCKHOLDERS’ AGENT FOR THE ACCOMPLISHMENT
OF THE FOREGOING. THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL FOR ALL PURPOSES
BE DEEMED THE SOLE AUTHORIZED AGENT OF THE FORMER COMPANY STOCKHOLDERS UNTIL
SUCH TIME AS THE AGENCY IS TERMINATED. SUCH AGENCY MAY BE CHANGED BY THE FORMER
COMPANY STOCKHOLDERS FROM TIME TO TIME UPON NOT LESS THAN 30 DAYS PRIOR WRITTEN
NOTICE TO THE PARENT; PROVIDED, HOWEVER, THAT THE FORMER COMPANY STOCKHOLDERS’
AGENT MAY NOT BE REMOVED UNLESS HOLDERS OF A TWO-THIRDS INTEREST IN THE MERGER
CONSIDERATION AGREE TO SUCH REMOVAL AND TO THE IDENTITY OF THE SUBSTITUTED
FORMER COMPANY STOCKHOLDERS’ AGENT. ANY VACANCY IN THE POSITION OF FORMER
COMPANY STOCKHOLDERS’ AGENT MAY BE FILLED BY APPROVAL OF THE HOLDERS OF A
MAJORITY IN INTEREST OF THE MERGER CONSIDERATION. NO BOND SHALL BE REQUIRED OF
THE FORMER COMPANY STOCKHOLDERS’ AGENT, AND THE FORMER COMPANY STOCKHOLDERS’
AGENT SHALL NOT RECEIVE COMPENSATION FOR ITS SERVICES. NOTICES OR COMMUNICATIONS
TO OR FROM THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL CONSTITUTE NOTICE TO OR
FROM EACH OF THE FORMER COMPANY STOCKHOLDERS DURING THE TERM OF THE AGENCY.


 


(B)           THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL NOT INCUR ANY
LIABILITY WITH RESPECT TO ANY ACTION TAKEN OR SUFFERED BY IT OR OMITTED
HEREUNDER AS FORMER COMPANY

 

68

--------------------------------------------------------------------------------


 


STOCKHOLDERS’ AGENT WHILE ACTING IN ITS CAPACITY AS FORMER COMPANY STOCKHOLDERS’
AGENT. THE FORMER COMPANY STOCKHOLDERS’ AGENT MAY, IN ALL QUESTIONS ARISING
HEREUNDER, RELY ON THE ADVICE OF COUNSEL AND OTHER PROFESSIONALS AND FOR
ANYTHING DONE, OMITTED OR SUFFERED BY THE FORMER COMPANY STOCKHOLDERS’ AGENT
SHALL NOT BE LIABLE TO ANYONE WHILE ACTING AS FORMER COMPANY STOCKHOLDERS’
AGENT. THE FORMER COMPANY STOCKHOLDERS’ AGENT UNDERTAKES TO PERFORM SUCH DUTIES
AND ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT AND NO
OTHER COVENANTS OR OBLIGATIONS SHALL BE IMPLIED UNDER THIS AGREEMENT AGAINST THE
FORMER COMPANY STOCKHOLDERS’ AGENT; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL
NOT ACT AS A LIMITATION ON THE POWERS OF THE FORMER COMPANY STOCKHOLDERS’ AGENT
DETERMINED BY IT TO BE REASONABLY NECESSARY TO CARRY OUT THE PURPOSES OF ITS
OBLIGATIONS. THE FORMER COMPANY STOCKHOLDERS SHALL INDEMNIFY THE FORMER COMPANY
STOCKHOLDERS’ AGENT AND HOLD IT HARMLESS AGAINST ANY LOSS, LIABILITY OR EXPENSE
INCURRED ON THE PART OF THE FORMER COMPANY STOCKHOLDERS’ AGENT AND ARISING OUT
OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THEIR DUTIES
HEREUNDER UNDER THIS AGREEMENT. THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL BE
ENTITLED TO SATISFY ANY SUCH LOSS, LIABILITY AND EXPENSE FROM THE PROCEEDS OF
THE WORKING CAPITAL ESCROW AMOUNT AND/OR THE ESCROW AMOUNT TO THE EXTENT
RECEIVED BY THE FORMER COMPANY STOCKHOLDERS’ AGENT FOR DISTRIBUTION TO THE
FORMER COMPANY STOCKHOLDERS ON A PRO RATA BASIS.


 


(C)           THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL HAVE REASONABLE
ACCESS TO INFORMATION ABOUT THE COMPANY AND PARENT AND THE REASONABLE ASSISTANCE
OF THE SURVIVING CORPORATION’S AND PARENT’S OFFICERS AND EMPLOYEES FOR PURPOSES
OF PERFORMING ITS DUTIES AND EXERCISING ITS RIGHTS HEREUNDER, PROVIDED THAT THE
FORMER COMPANY STOCKHOLDERS’ AGENT SHALL TREAT CONFIDENTIALLY AND NOT DISCLOSE
ANY NONPUBLIC INFORMATION FROM OR ABOUT THE SURVIVING CORPORATION OR PARENT TO
ANYONE (EXCEPT ON A NEED TO KNOW BASIS TO INDIVIDUALS WHO AGREE TO TREAT SUCH
INFORMATION CONFIDENTIALLY) AND WILL EXECUTE A CONFIDENTIALITY AGREEMENT TO THAT
EFFECT UPON REQUEST.


 


(D)           A DECISION, ACT, CONSENT OR INSTRUCTION OF THE FORMER COMPANY
STOCKHOLDERS’ AGENT SHALL CONSTITUTE A DECISION, ACT, CONSENT OR INSTRUCTION OF
ALL OF THE FORMER COMPANY STOCKHOLDERS AND SHALL BE FINAL, BINDING AND
CONCLUSIVE UPON EACH SUCH FORMER COMPANY STOCKHOLDER. PARENT AND THE SURVIVING
CORPORATION MAY RELY UPON ANY SUCH DECISION, ACT, CONSENT OR INSTRUCTION OF THE
FORMER COMPANY STOCKHOLDERS’ AGENT AS BEING THE DECISION, ACT, CONSENT OR
INSTRUCTION OF EVERY SUCH FORMER COMPANY STOCKHOLDER.


 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.1.          SURVIVAL OF REPRESENTATIONS AND COVENANTS.


 

Subject to Section 11.5 hereof, all representations and warranties of the
Company contained in this Agreement, the Company Disclosure Schedules or in the
certificate delivered pursuant to Section 9.2(a) or 9.2(b) of this Agreement
shall survive Closing until the 547th day following the Closing Date. All
representations and warranties of Parent contained in this Agreement shall
survive Closing until the 547th day following the Closing Date. All covenants
and agreements set forth in this Agreement that are to be performed following
the Closing Date

 

69

--------------------------------------------------------------------------------


 

shall survive the Closing and continue in full force and effect until such
covenants and agreements are performed in accordance with the terms of this
Agreement.

 


SECTION 12.2.          NOTICES.


 

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, telecopied (which is confirmed) or two
Business Days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

(a)if to Parent, Merger Sub or the Surviving Corporation:

 

c/o Weston Presidio V, L.P.

Pier 1, Bay 2

San Francisco, CA 94111

Attention: R. Sean Honey and Therese Mrozek

Fax No:  (415) 398-0990

Tel. No:  (415) 398-0770

 

with a copy to:

 

Ropes & Gray L.L.P.

One International Place

Boston, Massachusetts 02110

Attention: David C. Chapin, Esq. and Shari Wolkon, Esq.

Fax No:  (617) 951-7050

Tel. No:  (617) 951-7371

Tel. No.:  (617) 951-7861

 

(b)if to the Company, prior to the Closing, to:

 

Cellu Paper Holdings, Inc.

3440 Francis Road

Suite C

Alpharetta, Georgia 30004

Attention:  Russell C. Taylor

Fax No:  (678) 393-2657

Tel. No:  (678) 393-2148

 

with a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Stephen W. Rubin, Esq.

Fax No:  212-969-2900

Tel. No:  212-969-3000

 

70

--------------------------------------------------------------------------------


 

(c) if to the Former Company Stockholders’ Agent, to:

 

Charter Agent LLC

c/o Charterhouse Group, Inc.

535 Madison Avenue

New York, New York 10022

Attention:  William Landuyt

Fax No:  212-750-9704

Tel. No:  212-584-3216

 

with a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Stephen W. Rubin, Esq.

Fax No:  212-969-2900

Tel. No:  212-969-3000

 


SECTION 12.3.          INTERPRETATION.


 

When a reference is made in this Agreement to sections, such reference shall be
to a section of this Agreement unless otherwise indicated. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without
limitation.”  Whenever the words “to the knowledge of the Company” or “known to
the Company” or similar phrases are used in this Agreement, they mean the actual
knowledge, assuming the knowledge that would be obtained after reasonable
inquiry of Russell Taylor, Diane Scheu, Hugo Vivero, Thomas Moore, Kevin French,
Steve Ziessler and Steve Simeone.

 


SECTION 12.4.          COUNTERPARTS.


 

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when two or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 


SECTION 12.5.          ENTIRE AGREEMENT; NO THIRD-PARTY BENEFICIARIES.


 

This Agreement (including the documents and the instruments referred to herein),
the Confidentiality Agreement, the other Transaction Documents, the Former
Company Stockholders Indemnification Agreement, the Rollover Agreements, the
Charter Non-Solicit, the Closing Deliverable Letter Agreement and the Expense
Letter (a) constitute the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and (b) are not intended to confer upon any Person

 

71

--------------------------------------------------------------------------------


 

other than the parties hereto any rights or remedies hereunder.  Notwithstanding
the foregoing, (i) the Former Company Stockholders shall be deemed to be
third-party beneficiaries of this Agreement with respect to Articles III and XI;
and (ii) from and after the Effective Time, the former directors and officers of
the Company shall be deemed to be third-party beneficiaries of this Agreement
with respect to Section 8.5.

 


SECTION 12.6.          GOVERNING LAW.


 

With respect to matters of corporate law, this Agreement shall be governed and
construed in accordance with the DGCL. With respect to all other matters this
Agreement shall be governed and construed in accordance with the laws of the
State of New York without regard to any applicable conflicts of law.

 


SECTION 12.7.          ASSIGNMENT.


 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties, except that
Parent or Merger Sub may assign its rights hereunder (a) to one or more of its
affiliates or lenders or (b) following the Effective Time, to a purchaser of the
Surviving Corporation or the business of the Surviving Corporation. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

 


SECTION 12.8.          AMENDMENT.


 

This Agreement may be amended by the parties hereto, at any time before or after
approval of matters presented in connection with the Merger by the stockholders
of the Company, but after any such stockholder approval, no amendment shall be
made which by law requires the further approval of stockholders without
obtaining such further approval. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 


SECTION 12.9.          EXTENSION; WAIVER.


 

At any time prior to the Effective Time, the parties hereto may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations or the other acts of the other parties hereto, (b) waive any
inaccuracies in the representations or warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. Any such waiver by a party of
a condition to closing of this Agreement shall also operate as a waiver and
release of any corresponding covenant or agreement relating to the same subject
matter set forth in Articles VI through VIII of this Agreement. No waiver of any
provision of this Agreement (a) shall, except as set forth in the immediately
preceding sentence, be deemed to or shall constitute a waiver of any other
provision hereof (whether or not similar) or (b) shall constitute a continuing
waiver unless otherwise expressly provided therein. No delay or omission on the
part of any party in exercising any right, power or remedy under this Agreement
will operate as a waiver thereof.

 

72

--------------------------------------------------------------------------------


 


SECTION 12.10.        SEVERABILITY.


 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law or regulation, and if the rights
or obligations of any party hereto under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable, (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 


SECTION 12.11.        JURISDICTION; VENUE; SERVICE OF PROCESS.


 


(A)           JURISDICTION. EACH PARTY, BY ITS EXECUTION HEREBY, (A) HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE
STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT LOCATED IN THE SOUTHERN
DISTRICT OF THE STATE OF NEW YORK FOR THE PURPOSE OF ANY ACTION, SUIT, CLAIM OR
LITIGATION (EACH AN “ACTION”) BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT, (B) HEREBY WAIVES TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH ACTION BROUGHT IN
ONE OF THE ABOVE-NAMED COURTS SHOULD BE DISMISSED ON GROUNDS OF FORUM NON
CONVENIENS, SHOULD BE TRANSFERRED OR REMOVED TO ANY COURT OTHER THAN ONE OF THE
ABOVE-NAMED COURTS, OR SHOULD BE STAYED BY REASON OF THE PENDENCY OF SOME OTHER
PROCEEDING IN ANY OTHER COURT OTHER THAN ONE OF THE ABOVE-NAMED COURTS, OR THAT
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH
COURT AND (C) HEREBY AGREES NOT TO COMMENCE ANY SUCH ACTION OTHER THAN BEFORE
ONE OF THE ABOVE-NAMED COURTS. NOTWITHSTANDING THE PREVIOUS SENTENCE A PARTY MAY
COMMENCE ANY ACTION IN A COURT OTHER THAN THE ABOVE-NAMED COURTS SOLELY FOR THE
PURPOSE OF ENFORCING AN ORDER OR JUDGMENT ISSUED BY ONE OF THE ABOVE-NAMED
COURTS.


 


(B)           VENUE. EACH PARTY AGREES THAT FOR ANY ACTION BETWEEN THE PARTIES
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, SUCH
PARTY BRING ACTIONS ONLY IN THE BOROUGH OF MANHATTAN. EACH PARTY FURTHER WAIVES
ANY CLAIM AND WILL NOT ASSERT THAT VENUE SHOULD PROPERLY LIE IN ANY OTHER
LOCATION WITHIN THE SELECTED JURISDICTION.


 


(C)           SERVICE OF PROCESS. EACH PARTY HEREBY (A) CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART UNDER OR
IN CONNECTION WITH THIS AGREEMENT IN ANY MANNER PERMITTED BY NEW YORK LAW, (B)
AGREES THAT SERVICE OF PROCESS MADE IN ACCORDANCE WITH CLAUSE (A) OR MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED
PURSUANT TO SECTION 12.2, WILL CONSTITUTE GOOD AND VALID SERVICE OF PROCESS IN
ANY SUCH ACTION AND (C) WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A
DEFENSE, OR OTHERWISE) IN ANY SUCH ACTION ANY CLAIM THAT SERVICE OF PROCESS MADE
IN ACCORDANCE WITH CLAUSE (A) OR (B) DOES NOT CONSTITUTE GOOD AND VALID SERVICE
OF PROCESS.

 

73

--------------------------------------------------------------------------------


 


SECTION 12.12.        WAIVER OF JURY TRIAL.


 

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF
THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT IT SHALL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12.12 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

[Signature Page Follows]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties shall have caused this Agreement and Plan of
Merger to be signed by their respective officers thereunto duly authorized as of
the date first written above.

 

 

CELLU PARENT CORPORATION

 

 

 

 

 

By:

/s/ R. Sean Honey

 

 

Name:

R. Sean Honey

 

 

Title:

President

 

 

 

 

 

 

 

 

CELLU ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/ R. Sean Honey

 

 

Name:

R. Sean Honey

 

 

Title:

President

 

 

 

 

 

 

 

 

CELLU PAPER HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Russell C. Taylor

 

 

Name:

Russell C. Taylor

 

Title:

CEO/President

 

 

 

 

 

Former Company Stockholders Agent

 

 

 

 

 

/s/ William Landuyt

 

 

Charter Agent LLC, solely to accept the role
of Former Company Stockholders’ Agent

 

--------------------------------------------------------------------------------
